

116 HR 3524 IH: Ensuring American Global Leadership and Engagement Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3524IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Meeks introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, Ways and Means, the Judiciary, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo revitalize and reassert United States leadership, investment, and engagement in the Indo-Pacific region and globally.1.Short title; table of contents(a)Short titleThis Act may be cited as the Ensuring American Global Leadership and Engagement Act or the EAGLE Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Statement of policy.Sec. 4. Sense of Congress.Sec. 5. Rules of construction.Title I—Investing in American CompetitivenessSubtitle A—Science and technologySec. 101. Authorization to assist United States companies with global supply chain diversification and management.Subtitle B—Global infrastructure and energy developmentSec. 111. Appropriate committees of Congress defined.Sec. 112. Sense of Congress on international quality infrastructure investment standards.Sec. 113. Supporting economic independence from China.Sec. 114. Strategy for advanced and reliable energy infrastructure.Sec. 115. Report on the People’s Republic of China’s investments in foreign energy development.Sec. 116. Ensuring the International Development Finance Corporation is positioned to achieve national security, economic, and development objectives.Subtitle C—Economic Diplomacy and LeadershipSec. 121. Findings on regional economic order.Sec. 122. Review of PRC trade and economic engagement globally.Sec. 123. Report on entrenching American economic diplomacy in the Indo-Pacific.Sec. 124. Sense of Congress on the need to bolster American leadership in APEC.Sec. 125. Sense of Congress on digital technology issues.Sec. 126. Digital trade agreements.Sec. 127. Digital connectivity and cybersecurity partnership.Subtitle D—Financial Diplomacy and LeadershipSec. 131. Findings on Chinese financial industrial policy.Sec. 132. Report on importance of American financial strength for global leadership.Sec. 133. Review of Chinese companies on United States capital markets.Sec. 134. Report on diplomatic and economic implications of changes to cross-border payment and financial messaging systems.Title II—Investing in alliances and partnershipsSubtitle A—Strategic and diplomatic mattersSec. 201. Appropriate committees of Congress defined.Sec. 202. United States commitment and support for allies and partners in the Indo-Pacific.Sec. 203. Boosting Quad cooperation.Sec. 204. Establishment of Quad Intra-Parliamentary Working Group.Sec. 205. Statement of policy on cooperation with ASEAN.Sec. 206. United States representation in standards-setting bodies.Sec. 207. Sense of Congress on negotiations with G7 and G20 countries.Sec. 208. Enhancing the United States-Taiwan partnership.Sec. 209. Taiwan Fellowship Program.Sec. 210. Increasing Department of State personnel and resources devoted to the Indo-Pacific.Sec. 211. Diplomatic and economic efforts to deter PRC use of force against Taiwan.Sec. 212. Report on bilateral efforts to address Chinese fentanyl trafficking.Sec. 213. Facilitation of increased equity investments under the Better Utilization of Investments Leading to Development Act of 2018.Sec. 214. Expanding investment by United States International Development Finance Corporation for vaccine manufacturing.Sec. 215. Ensuring United States diplomatic posts align with American strategic national security and economic objectives.Sec. 216. Authorization of appropriations for the Fulbright-Hays Program.Sec. 217. Supporting independent media and countering disinformation.Sec. 218. Global Engagement Center.Subtitle B—International Security MattersSec. 221. Definitions.Sec. 222. Additional funding for international military education and training in the Indo-Pacific.Sec. 223. Statement of policy on maritime freedom of operations in international waterways and airspace of the Indo-Pacific and on artificial land features in the South China Sea.Sec. 224. Report on capability development of Indo-Pacific allies and partners.Subtitle C—Multilateral Strategies to Bolster American PowerSec. 231. Findings on multilateral engagement.Sec. 232. Statement of policy on America’s multilateral engagement.Sec. 233. Support for Americans at the United Nations.Sec. 234. Report on American employment in international organizations.Subtitle D—Regional strategies To bolster American powerSec. 241. Statement of policy on cooperation with allies and partners around the world.Part I—Western HemisphereSec. 242. Sense of Congress regarding United States-Canada relations.Sec. 243. Sense of Congress regarding the Government of China’s arbitrary imprisonment of Canadian citizens.Sec. 244. Strategy to enhance cooperation with Canada.Sec. 245. Strategy to strengthen economic competitiveness, governance, human rights, and the rule of law in Latin America and the Caribbean.Sec. 246. Engagement in international organizations and the defense sector in Latin America and the Caribbean.Sec. 247. Defense cooperation in Latin America and the Caribbean.Sec. 248. Engagement with civil society in Latin America and the Caribbean regarding accountability, human rights, and the risks of pervasive surveillance technologies.Sec. 249. Caribbean energy initiative as alternative to China’s Belt and Road Initiative.Sec. 250. U.S.-Caribbean resilience partnership.Part II—Transatlantic RelationshipsSec. 255. Sense of Congress on Transatlantic relationships.Sec. 256. Strategy to enhance transatlantic cooperation with respect to the People’s Republic of China.Sec. 257. Enhancing Transatlantic cooperation on promoting private sector finance.Sec. 258. Report and briefing on cooperation between China and Iran and between China and Russia.Part III—South and Central AsiaSec. 261. Sense of Congress on South and Central Asia.Sec. 262. Strategy to enhance cooperation with South and Central Asia.Sec. 263. Indian Ocean Region Strategic Review.Part IV—AfricaSec. 271. Assessment of political, economic, and security activity of the People’s Republic of China in Africa.Sec. 272. Increasing the competitiveness of the United States in Africa.Sec. 273. Digital security cooperation with respect to Africa.Sec. 274. Increasing personnel in United States embassies in sub-Saharan Africa focused on the People’s Republic of China.Sec. 275. Support for Young African Leaders Initiative.Sec. 276. Africa broadcasting networks.Sec. 277. Expansion of authorities of the United States International Development Finance Corporation in sub-Saharan Africa.Part V—Middle East and North AfricaSec. 281. Strategy to counter Chinese influence in, and access to, the Middle East and North Africa.Sec. 282. Sense of Congress on Middle East and North Africa engagement.Part VI—Arctic RegionSec. 285. Arctic diplomacy.Part VII—OceaniaSec. 291. Statement of policy on United States engagement in Oceania.Sec. 292. Oceania strategic roadmap.Sec. 293. Oceania Security Dialogue.Sec. 294. Oceania Peace Corps partnerships.Part VIII—Pacific IslandsSec. 295. Short title.Sec. 296. Findings.Sec. 297. Statement of policy.Sec. 298. Definitions.Sec. 299. Authority to consolidate reports; form of reports.Sec. 299A. Diplomatic presence in the Pacific Islands.Sec. 299B. Coordination with regional allies.Sec. 299C. Climate resilient development in the Pacific Islands.Title III—Investing in our valuesSec. 301. Sense of Congress on the continued violation of rights and freedoms of the people of Hong Kong.Sec. 302. Authorization of appropriations for promotion of democracy in Hong Kong.Sec. 303. Hong Kong people’s freedom and choice.Sec. 304. Export prohibition of munitions items to the Hong Kong police force.Sec. 305. Sense of Congress condemning the ongoing genocide and crimes against humanity against Uyghurs and other minority groups.Sec. 306. Prevention of Uyghur forced labor.Sec. 307. Uyghur human rights protection.Sec. 308. Removal of members of the United Nations Human Rights Council that commit human rights abuses.Sec. 309. Policy with respect to Tibet.Sec. 310. United States policy and international engagement on the succession or reincarnation of the Dalai Lama and religious freedom of Tibetan Buddhists.Sec. 311. Development and deployment of internet freedom and Great Firewall circumvention tools for the people of Hong Kong.Sec. 312. Authorization of appropriations for protecting human rights in the People’s Republic of China.Sec. 313. Repeal of sunset applicable to authority under Global Magnitsky Human Rights Accountability Act.Sec. 314. Sense of Congress condemning anti-Asian racism and discrimination.Sec. 315. Annual reporting on censorship of free speech with respect to international abuses of human rights.Title IV—Investing in our economic statecraftSec. 401. Sense of Congress regarding the PRC’s industrial policy.Sec. 402. Economic defense response teams.Sec. 403. Countering overseas kleptocracy.Title V—Ensuring strategic securitySec. 501. Cooperation on a strategic nuclear dialogue.Sec. 502. Report on United States efforts to engage the People’s Republic of China on nuclear issues and ballistic missile issues.Sec. 503. Countering China’s proliferation of ballistic missiles and nuclear technology to the Middle East.Title VI—Investing in a Sustainable FutureSec. 601. Ensuring national security and economic priorities with China and other countries account for environmental issues and climate change.Sec. 602. Enhancing security considerations for global climate disruptions.Sec. 603. Balancing accountability and cooperation with China.Sec. 604. Promoting responsible development alternatives to the Belt and Road Initiative.Sec. 605. Using climate diplomacy to better serve national security and economic interests.Sec. 606. Driving a global climate change resilience strategy.Sec. 607. Addressing international climate change mitigation, adaptation, and security.Sec. 608. Reducing the negative impacts from black carbon, methane, and high-GWP hydrofluorocarbons.Sec. 609. Building United States economic growth and technological innovation through the Green Climate Fund.2.DefinitionsIn this Act:(1)Appropriate congressional committeesUnless otherwise defined, the term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate; and(B)the Committee on Foreign Affairs of the House of Representatives. (2)CCPThe term CCP means the Chinese Communist Party.(3)People’s liberation army; PLAThe terms People’s Liberation Army and PLA mean the armed forces of the People’s Republic of China.(4)PRC; ChinaThe terms PRC and China mean the People’s Republic of China. 3.Statement of policy(a)ObjectivesIt is the policy of the United States to pursue the following objectives:(1)The United States global leadership role is sustained and its political system and major foundations of national power are secured for the long-term in the political, economic, technological, and military domains.(2)The United States position as an indispensable power in the Indo-Pacific and globally is sustained through diplomacy, multilateralism, and engagement.(3)The United States deters military confrontation with the PRC and both nations work to reduce the risk of conflict.(4)The United States and its allies maintain a stable balance of power in the Indo-Pacific with China. The United States and its allies maintain unfettered access to the region, including through freedom of navigation and the free flow of commerce, consistent with international law and practice.(5)The allies and partners of the United States—(A)maintain confidence in United States leadership and its commitment to the Indo-Pacific region;(B)can withstand and combat subversion by the PRC; and(C)work closely with the United States in setting global rules, norms, and standards that benefit the international community.(6)The combined weight of the United States and its allies and partners is strong enough to demonstrate to the PRC that the risks of attempts to dominate other states outweigh the potential benefits.(7)The United States leads the free and open international order, which comprises resilient states and institutions that uphold and defend principles, such as sovereignty, rule of law, individual freedom, and human rights. The international order is strengthened to withstand attempts at destabilization by illiberal and authoritarian actors.(8)The key rules, norms, and standards of international engagement in the 21st century are maintained, including—(A)the protection of human rights, commercial engagement and investment, and technology; and(B)that such rules, norms, and standards are in alignment with the values and interests of the United States, its allies and partners, and other stakeholders in the liberal international order.(9)The United States counters attempts by the PRC to— (A)undermine open and democratic societies;(B)distort global markets;(C)manipulate the international trade system;(D)coerce other nations via economic and military means; or(E)use its technological advantages to undermine individual freedoms or other states’ national security interests.(10)The United States deters military confrontation with the PRC and both nations work to reduce the risk of conflict.(b)PolicyIt is the policy of the United States, in pursuit of the objectives set forth in subsection (a)—(1)to strengthen the United States domestic foundation by reinvesting in market-based economic growth, education, scientific and technological innovation, democratic institutions, and other areas that improve the ability of the United States to pursue its vital economic, foreign policy, and national security interests;(2)to maximize the United States strengths in the political, diplomatic, economic, development, military, informational, and technological realms in order to safeguard United States interests and the values of United States allies and partners, and to strengthen incentives for the PRC to collaborate in addressing common global and regional challenges;(3)to lead a free, open, and secure international system characterized by the rule of law, open markets and the free flow of commerce, and a shared commitment to security and peaceful resolution of disputes, human rights, good and transparent governance, and freedom from coercion;(4)to strengthen and deepen United States alliances and partnerships by pursuing greater bilateral and multilateral cooperative initiatives that advance shared interests and values and bolster partner countries’ confidence that the United States is and will remain a strong, committed, and reliable partner that respects the views and interests of its allies and friends;(5)to encourage and collaborate with United States allies and partners in boosting their own capabilities and resiliency to pursue, defend, and protect shared interests and values, free from coercion and external pressure;(6)to pursue fair, reciprocal treatment and healthy, constructive competition in United States-China economic relations by—(A)advancing policies that harden the United States economy against unfair and illegal commercial or trading practices and the coercion of United States businesses; and(B)improving United States laws and regulations as necessary to prevent any PRC attempts to harm United States economic competitiveness;(7)to demonstrate the value of private sector-led growth in emerging markets around the world, including through the use of United States Government tools that—(A)support greater private sector investment and advance capacity-building initiatives that are grounded in the rule of law;(B)promote open markets;(C)establish clear policy and regulatory frameworks;(D)improve the management of key economic sectors;(E)combat corruption; and(F)foster and support greater collaboration with and among partner countries and the United States private sector to develop secure and sustainable infrastructure;(8)to play a leading role in advancing international rules and norms that foster free and reciprocal trade and open and integrated markets;(9)to conduct vigorous commercial diplomacy in support of United States companies and businesses in partner countries that seek fair competition;(10)to ensure that the United States is second to none in the innovation of critical and emerging technologies, such as next-generation telecommunications, artificial intelligence, quantum computing, semiconductors, and biotechnology, by—(A)providing necessary investment and concrete incentives for the private sector to accelerate development of such technologies;(B)modernizing export controls and investment screening regimes and associated policies and regulations;(C)enhancing the role of the United States in technical standards-setting bodies and avenues for developing norms regarding the use of emerging critical technologies;(D)reducing United States barriers and increasing incentives for collaboration with allies and partners on the research and co-development of critical technologies;(E)collaborating with allies and partners to protect critical technologies by—(i)coordinating and aligning export control measures;(ii)building capacity for defense technology security;(iii)safeguarding chokepoints in strategically critical supply chains; and(iv)ensuring diversification; and(F)designing major defense capabilities for export to vetted allies and partners;(11)to collaborate with like-minded democracies and other willing partners to promote ideals and principles that—(A)advance a free and open international order;(B)strengthen democratic institutions;(C)protect and promote human rights; and(D)uphold a free press and fact-based reporting;(12)to develop comprehensive strategies and policies to counter PRC disinformation campaigns; (13)to demonstrate effective leadership at the United Nations, its associated agencies, and other multilateral organizations and ensure the integrity and effectiveness of these organizations in facilitating solutions to global challenges;(14)to advocate for the defense of fundamental freedoms and human rights in the United States relationship with the PRC;(15)to cooperate with allies, partners, and multilateral organizations that sustain and strengthen a free and open order and address regional and global challenges posed by the Government of the PRC regarding—(A)violations and abuses of human rights;(B)restrictions on religious practices; and(C)the undermining and abrogation of treaties, other international agreements, and other international norms related to human rights;(16)to expose the PRC’s use of corruption, repression, and coercion to attain unfair economic advantages or compel other nations to defer to its political and strategic objectives in ways that threaten the United States or its allies and partners;(17)to maintain United States access to the Western Pacific, including through necessary investments in United States military capabilities, policies, and concepts in the Indo-Pacific, as well as robust cooperation, exercises, and interoperability with allies and partners;(18)to deter the PRC from—(A)initiating armed conflict;(B)coercing nations; or(C)using malign grey-zone tactics to achieve national goals;(19)to attempt to strengthen United States-PRC military-to-military communication and improve both military and civilian crisis avoidance and management procedures to de-conflict operations and reduce the risk of unwanted conflict; and(20)to strengthen stability and reduce suspicions, cooperate with the PRC when interests align, including through bilateral or multilateral means and at the United Nations, as appropriate, and especially in the following areas—(A)global fight against climate change;(B)nuclear security; and(C)global financial stability.4.Sense of CongressIt is the sense of Congress that the execution of the policy described in section 3(b) requires the following actions:(1)Revitalizing American leadership globally and in the Indo-Pacific will require the United States—(A)to marshal sustained political will to protect its vital interests, promote its values, and advance its economic and national security objectives; and(B)to achieve this sustained political will, persuade the American people and United States allies and partners of—(i)the current challenges facing the international rules based order; and(ii)the need for long-term investments and engagement to defend shared interests and values.(2)The United States must coordinate closely with allies and partners to compete effectively with the PRC, including to encourage allies and partners to assume, as appropriate, greater roles in balancing and checking aggressive PRC behavior.(3)Effective United States strategy toward China requires—(A)bipartisan cooperation within Congress; and(B)frequent, sustained, and meaningful collaboration and consultation between the executive branch and Congress.(4)The United States must ensure close integration among economic and foreign policymakers and provide support to the private sector, civil society, universities and academic institutions, and other relevant actors in free and open societies to enable such actors—(A)to collaborate to advance common interests; and(B)to identify appropriate policies—(i)to strengthen the United States and its allies; and(ii)to promote a compelling vision of a free and open order.(5)The United States must ensure that all Federal departments, agencies, and overseas missions are organized and resourced to effectively defend and advance United States interests, by—(A)dedicating more personnel in the Indo-Pacific region, at posts around the world, and in Washington, DC;(B)placing greater numbers of foreign service officers, international development professionals, members of the foreign commercial service, intelligence professionals, and other United States Government personnel in the Indo-Pacific region; and(C)ensuring that this workforce has the training, demonstrated proficiency in language and culture, technical skills, and other competencies required to advance a successful strategy in relation to the PRC.(6)The United States must place renewed priority and emphasis on strengthening the nonmilitary instruments of national power, including diplomacy, information, technology, economics, foreign assistance and development finance, commerce, intelligence, and law enforcement, which are crucial for addressing the challenges posed by the PRC.(7)The United States must sustain military capabilities necessary to achieve United States political objectives in the Indo-Pacific, including—(A)promoting regional security in the Indo-Pacific;(B)reassuring allies and partners while protecting them from coercion; and(C)deterring PRC aggression and preventing unwanted conflict.(8)Competition with the PRC requires skillful adaptation to the information environment of the 21st century. United States public diplomacy and messaging efforts must effectively—(A)promote the value of partnership with the United States; and(B)counter CCP propaganda and disinformation that threatens United States interests.5.Rules of construction(a)Applicability of existing restrictions on assistance to foreign security forcesNothing in this Act shall be construed to diminish, supplant, supersede, or otherwise restrict or prevent responsibilities of the United States Government under section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) or section 362 of title 10, United States Code. (b)No authorization for the use of military forceNothing in this Act may be construed as authorizing the use of military force.IInvesting in American CompetitivenessAScience and technology101.Authorization to assist United States companies with global supply chain diversification and management(a)Authorization To contract servicesThe Secretary of State, in coordination with the Secretary of Commerce, is authorized to establish a program to facilitate the contracting by the Department of State for the professional services of qualified experts, on a reimbursable fee for service basis, to assist interested United States persons and business entities with supply chain management issues related to the PRC, including—(1)exiting from the PRC market or relocating certain production facilities to locations outside the PRC;(2)diversifying sources of inputs, and other efforts to diversify supply chains to locations outside of the PRC;(3)navigating legal, regulatory, or other challenges in the course of the activities described in paragraphs (1) and (2); and(4)identifying alternative markets for production or sourcing outside of the PRC, including through providing market intelligence, facilitating contact with reliable local partners as appropriate, and other services.(b)Chief of mission oversightThe persons hired to perform the services described in subsection (a) shall—(1)be under the authority of the United States Chief of Mission in the country in which they are hired, in accordance with existing United States laws;(2)coordinate with Department of State and Department of Commerce officers; and(3)coordinate with United States missions and relevant local partners in other countries as needed to carry out the services described in subsection (a).(c)Prioritization of micro-, small-, and medium-Sized enterprisesThe services described in subsection (a) shall be prioritized for assisting micro-, small-, and medium-sized enterprises with regard to the matters described in subsection (a).(d)Authorization of appropriationsThere is authorized to be appropriated $15,000,000 for each of fiscal years 2022 through 2026 for the purposes of carrying out this section. (e)Prohibition on access to assistance by foreign adversariesNone of the funds appropriated pursuant to this section may be provided to an entity—(1)under the foreign ownership, control, or influence of the Government of the People’s Republic of China or the Chinese Communist Party, or other foreign adversary; (2)determined to have beneficial ownership from foreign individuals subject to the jurisdiction, direction, or influence of foreign adversaries; and(3)that has any contract in effect at the time of the receipt of such funds, or has had a contract within the previous one year that is no longer in effect, with—(A)the Government of the People’s Republic of China;(B)the Chinese Communist Party;(C)the Chinese military;(D)an entity majority-owned, majority-controlled, or majority-financed by the Government of the People’s Republic of China, the CCP, or the Chinese military; or(E)a parent, subsidiary, or affiliate of an entity described in subparagraph (D). (f)DefinitionsThe terms foreign ownership, control, or influence and FOCI have the meanings given to those terms in the National Industrial Security Program Operating Manual (DOD 5220.22–M), or a successor document. BGlobal infrastructure and energy development111.Appropriate committees of Congress definedIn this subtitle, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.112.Sense of Congress on international quality infrastructure investment standards(a)Sense of CongressIt is the sense of Congress that the United States should initiate collaboration among governments, the private sector, and civil society to encourage the adoption of the standards for quality global infrastructure development advanced by the G20 at Osaka in 2018, including with respect to the following issues:(1)Respect for the sovereignty of countries in which infrastructure investments are made.(2)Anti-corruption.(3)Rule of law.(4)Human rights and labor rights.(5)Fiscal and debt sustainability.(6)Social and governance safeguards.(7)Transparency.(8)Environmental and energy standards.(b)Sense of CongressIt is the sense of Congress that the United States should launch a series of fora around the world showcasing the commitment of the United States and partners of the United States to high-quality development cooperation, including with respect to the issues described in subsection (a).113.Supporting economic independence from China(a)FindingsIt is in the national interest of the United States to establish a coordinated interagency strategy to marshal the resources of the United States Government to provide foreign countries with financing that strengthens independent economic capacity and therefore reduce a foreign government’s need to enter into agreements with China, including support from its Belt and Road Initiative.(b)Strategy(1)AuthorityWithin 180 days of enactment of this Act, the President should develop and submit a strategy to the relevant congressional committees to utilize the resources of Federal agencies to counteract offers of assistance and financing from China to foreign governments that are of strategic importance to the United States.(2)Components of strategyThe strategy should—(A)identify primary sectors where the United States could provide a competitive advantage to increase a country’s economic independence;(B)select countries with corresponding economic needs, with priority given to those who are vulnerable to Chinese economic influence;(C)identify any corresponding existing financing available from United States Government entities to prioritize and devise specific financing tailored to the needs of such foreign governments if none are currently available;(D)identify any cooperative and complementary assistance and financing from friendly foreign governments, including coordinated assistance and co-financing;(E)create a streamlined decision-making process, directed by the National Security Council, to devise financing and make agency decisions and commitments on a timely basis to support United States competitive offers;(F)establish a formal G7+European Commission Working Group to develop a comprehensive strategy to develop alternatives to the People’s Republic of China’s Belt and Road Initiative for development finance; and(G)integrate existing efforts into the strategy, including efforts to address the Government of the People’s Republic of China’s use of the United Nations to advance the Belt and Road Initiative, including the proliferation of memoranda of understanding between the People’s Republic of China and United Nations funds and programs regarding the implementation of the Belt and Road Initiative.(3)Participating agenciesParticipating Federal agencies should include the Department of State, Department of the Treasury, USAID, DFC, MCC, USTDA, Department of Commerce, and other Federal departments and agencies as appropriate.(4)Execution of strategyThe President should issue an Executive order to implement the strategy and make such changes in agency regulations and procedures as are necessary to put the strategy into effect.(5)Relevant congressional committeesFor the purposes of this subsection, the phrase relevant congressional committees shall mean the House and Senate Committees on Appropriations, the House Committee on Foreign Affairs, the Senate Committee on Foreign Relations, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs.(c)AuthorityThe Secretary of State in coordination with the USAID Administrator is authorized to establish or continue an initiative, to be known as the Infrastructure Transaction and Assistance Network, under which the Secretary of State, in consultation with other relevant Federal agencies, including those represented on the Global Infrastructure Coordinating Committee, may carry out various programs to advance the development of sustainable, transparent, and high-quality infrastructure worldwide in the Indo-Pacific region by—(1)strengthening capacity-building programs to improve project evaluation processes, regulatory and procurement environments, and project preparation capacity of countries that are partners of the United States in such development;(2)providing transaction advisory services and project preparation assistance to support sustainable infrastructure; and(3)coordinating the provision of United States assistance for the development of infrastructure, including infrastructure that utilizes United States manufactured goods and services, and catalyzing investment led by the private sector.(d)Transaction Advisory FundAs part of the Infrastructure Transaction and Assistance Network described under subsection (c), the Secretary of State is authorized to provide support, including through the Transaction Advisory Fund, for advisory services to help boost the capacity of partner countries to evaluate contracts and assess the financial and environmental impacts of potential infrastructure projects, including through providing services such as—(1)legal services;(2)project preparation and feasibility studies;(3)debt sustainability analyses;(4)bid or proposal evaluation; and(5)other services relevant to advancing the development of sustainable, transparent, and high-quality infrastructure.(e)Strategic Infrastructure Fund—(1)In generalAs part of the Infrastructure Transaction and Assistance Network described under subsection (c), the Secretary of State is authorized to provide support, including through the Strategic Infrastructure Fund, for technical assistance, project preparation, pipeline development, and other infrastructure project support.(2)Joint infrastructure projectsFunds authorized for the Strategic Infrastructure Fund should be used in coordination with the Department of Defense, the International Development Finance Corporation, like-minded donor partners, and multilateral banks, as appropriate, to support joint infrastructure projects.(3)Strategic infrastructure projectsFunds authorized for the Strategic Infrastructure Fund should be used to support strategic infrastructure projects that are in the national security interest of the United States and vulnerable to strategic competitors. (f)Authorization of appropriationsThere is authorized to be appropriated, for each of fiscal years 2022 to 2026, $75,000,000 to the Infrastructure Transaction and Assistance Network, of which $20,000,000 should be provided for the Transaction Advisory Fund.114.Strategy for advanced and reliable energy infrastructure(a)In generalThe President shall direct a comprehensive, multi-year, whole of government effort, in consultation with the private sector, to counter predatory lending and financing by the Government of the People’s Republic of China, including support to companies incorporated in the PRC that engage in such activities, in the energy sectors of developing countries.(b)PolicyIt is the policy of the United States to—(1)regularly evaluate current and forecasted energy needs and capacities of developing countries, and analyze the presence and involvement of PRC state-owned industries and other companies incorporated in the PRC, Chinese nationals providing labor, and financing of energy projects, including direct financing by the PRC government, PRC financial institutions, or direct state support to state-owned enterprises and other companies incorporated in the PRC;(2)pursue strategic support and investment opportunities, and diplomatic engagement on power sector reforms, to expand the development and deployment of advanced energy technologies in developing countries;(3)offer financing, loan guarantees, grants, and other financial products on terms that advance domestic economic and local employment opportunities, utilize advanced energy technologies, encourage private sector growth, and, when appropriate United States equity and sovereign lending products as alternatives to the predatory lending tools offered by Chinese financial institutions;(4)pursue partnerships with likeminded international financial and multilateral institutions to leverage investment in advanced energy technologies in developing countries; and(5)pursue bilateral partnerships focused on the cooperative development of advanced energy technologies with countries of strategic significance, particularly in the Indo-Pacific region, to address the effects of energy engagement by the PRC through predatory lending or other actions that negatively impact other countries.(c)Advanced energy technologies exportsNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State, in consultation with the Secretary of Energy, shall submit to the appropriate congressional committees a United States Government strategy to increase United States exports of advanced energy technologies to—(1)improve energy security in allied and developing countries;(2)create open, efficient, rules-based, and transparent energy markets;(3)improve free, fair, and reciprocal energy trading relationships; and(4)expand access to affordable, reliable energy. 115.Report on the People’s Republic of China’s investments in foreign energy development(a)In generalNo later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State shall submit to the appropriate congressional committees a report that—(1)identifies priority countries for deepening United States engagement on energy matters, in accordance with the economic and national security interests of the United States and where deeper energy partnerships are most achievable;(2)describes the involvement of the PRC government and companies incorporated in the PRC in the development, operation, financing, or ownership of energy generation facilities, transmission infrastructure, or energy resources in the countries identified in paragraph (1);(3)evaluates strategic or security concerns and implications for United States national interests and the interests of the countries identified in paragraph (1), with respect to the PRC’s involvement and influence in developing country energy production or transmission; and(4)outlines current and planned efforts by the United States to partner with the countries identified in paragraph (1) on energy matters that support shared interests between the United States and such countries. (b)PublicationThe assessment required in subsection (a) shall be published on the Department of State’s website.116.Ensuring the International Development Finance Corporation is positioned to achieve national security, economic, and development objectives(a)In general(1)When establishing the U.S. International Development Finance Corporation (DFC), Congress sought to facilitate the participation of private sector capital and skills in the economic development of countries with low- or lower-middle-income economies and countries transitioning from nonmarket to market economies in order to complement United States assistance and foreign policy objectives.(2)The priority for such support has been and remains intended for less developed countries with a low-income economy or a lower-middle-income economy; however, using income as a discriminator for which countries merit investment will not often capture other important factors, such as the wealth disparity within a country, vulnerability to external shocks including from natural disasters, and United States foreign policy and national security concerns. For this reason, Congress has currently authorized DFC investment in less developed countries with an upper-middle-income economy where the President certifies to the appropriate congressional committees that such support furthers the national economic or foreign policy interests of the United States and such support is designed to produce significant developmental outcomes or provide developmental benefits to the poorest population of that country.(3)It is the intent of Congress that this flexibility in DFC directed assistance be made available to all countries, including those with so-called high-income economies such as the Bahamas, Barbados, Chile, Trinidad and Tobago, and other allies and partners exceeding the Gross National Income per Capita definition threshold for high-income country. Otherwise, previously eligible partner countries find themselves now ineligible.(4)The United States already provides a similar national security interest exception for high income countries under the European Energy Security and Diversification Act of 2019, which gives the DFC the authority to work in Europe and Eurasia on energy and energy related investments regardless of the income status of the countries.(5)While continuing to prioritize DFC investment in low and lower-middle income countries, it is the sense of Congress that the DFC should support investments in certain projects in both upper-middle income and high-income countries that address key national security and economic interests. The DFC is authorized to and should support projects in any country regardless of income status when not doing so would damage the United States interest or those of its allies and partners vis-à-vis its global strategic competitors.(b)AmendmentTo address the objectives in paragraph (1) above, section 1412 of Public Law 115–254 pertaining to the United States International Development Finance Corporation is amended, replacing the text under section 1412(c) with the following: by striking subsection (c) and inserting the following:(c)Support in upper-Middle-Income and high-Income countries/The less developed country focus(1)In generalThe Corporation shall prioritize the provision of support under title II in less developed countries with a low-income economy or a lower-middle-income economy.(2)Support in upper-middle-income and high-income countriesThe Corporation shall restrict the provision of support under title II in countries with an upper-middle-income or high-income economy unless—(A)the President certifies to the appropriate congressional committees that such support furthers the national economic, foreign policy, or development interests of the United States; and(B)such support is designed to produce significant developmental outcomes or provide developmental benefits to the poorest, marginalized, or equity-disadvantaged population groups of that country..CEconomic Diplomacy and Leadership121.Findings on regional economic orderCongress makes the following findings:(1)The United States played a leadership role in constructing the architecture, rules, and norms governing the international economic order following the Second World War, yielding decades of domestic economic and geopolitical prosperity and stability.(2)In 2017, the United States withdrew from the Trans-Pacific Partnership (TPP), an economic pact that was negotiated by 12 countries that covered 40 percent of the world economy, leading the 11 remaining Asia-Pacific countries to sign the Comprehensive and Progressive Agreement for Trans-Pacific Partnership (CPTPP) the following year, setting high-standard rules for regional economic engagement.(3)In 2020, the 10 countries of the Association of Southeast Asian Nations along with South Korea, China, Japan, Australia, and New Zealand signed the Regional Comprehensive Economic Partnership (RCEP), the world’s biggest trade deal in terms of GDP.(4)Reduced United States economic engagement has led United States allies and partners to question the United States commitment to the Indo-Pacific region. Despite its distortive and unfair trade practices, the People’s Republic of China is taking advantage of this vacuum by deepening its partnerships in the region and promoting its own state-led economic model.(5)The United States is increasingly on the outside looking in with regards to economic pacts in the Indo-Pacific. United States absence from these agreements puts it at both a strategic and competitive disadvantage in the region and allows competitors to expand their economic influence at the United States expense.(6)Given that these partnerships and agreements will define the rules and norms that will govern regional commerce over the coming decades, the United States is currently not well positioned to shape the coming economic landscape.(7)It is in the United States vital interest to upgrade its economic engagement and leadership in the Indo-Pacific and develop concrete steps to strengthen its commercial diplomacy to fully participle in the region’s economic dynamism.122.Review of PRC trade and economic engagement globally(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Office of the U.S. Trade Representative and the Department of Commerce, shall submit a report to the appropriate congressional committees that describes the PRC’s global trade and investment diplomacy and engagement over the past decade, including any bilateral or plurilateral trade and investment agreements it has signed, and their impact on the United States economy, American companies and workers, as well as on the countries that have entered into agreements with the PRC and the global economy as a whole.(b)Matters To be includedThe report shall include the following:(1)A Survey and Comparison of China’s international economic practices, which will—(A)provide an overview of the PRC’s distortive trade policies;(B)list the PRC’s trade and investment agreements globally, both agreements it has signed or entered into and any ongoing negotiations it has with individual countries or groups of countries;(C)detail the other mechanisms the PRC uses to advance its international economic objectives, including economic and commercial dialogues and BRI related activities;(D)compare the United States and Chinese approaches and priorities on trade and investment with major global economies, United States allies, and for each region of the world; and(E)outline what further steps China may take in the Indo-Pacific region to bolster its economic position and influence.(2)An evaluation of the impacts of China’s trade and investment policies, including—(A)the impact of these trade and investment agreements on China’s economy, with a focus on its trade and investment profile, the impact on China’s economic growth and per-capita income; and the impact on the profitability and market share of Chinese companies and SOEs;(B)the impact of these agreements on China’s political and diplomatic relations with the countries it entered into agreements with and by region; and(C)the impact of China’s trade and investment relationships with other countries on the market share of United States companies.123.Report on entrenching American economic diplomacy in the Indo-Pacific(a)Sense of congressIt is the sense of Congress that United States national interests and the primacy of United States power in the Indo-Pacific are intimately tied to the following economic objectives:(1)Deepening United States trade and investment relationships in the region, especially with key allies and partners.(2)Confirming American leadership and participation in global regional economic organizations and fora, including APEC and the WTO.(3)Leveraging bilateral and plurilateral sectoral agreements on trade and investment, as well as negotiations at the WTO to reassert United States economic leadership by writing the rules of the road on critical economic questions.(4)Building secure and resilient supply chains for industries critical for United States national interest, including semiconductors and vaccines and PPE.(5)Showcasing the benefits and appeal of a market-based economic model.(b)ReportingNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Office of the U.S. Trade Representative and the Department of Commerce, shall submit a report to the appropriate congressional committees that presents the steps the United States is taking and plans to take to achieve the objectives outlined in subsection (a) above and includes specific action plans for the following:(1)Enhancing American trade and investment relationships in the region bilaterally and plurilaterally, especially with American allies and ASEAN.(2)Reenergizing APEC as a critical component of the region’s economic architecture.(3)Work to ensure that the United States absence from CPTPP and RCEP do not undermine the United States ability to shape regional trade and investment rules.(4)Working with allies and partners to build resilient and trusted supply chains especially for critical and emerging technologies, including semiconductors, and products and components critical for national health, including vaccines and related materials, and PPE.(5)Driving the formation and adoption of high-standards and rules for the region in the following areas:(A)Advanced technologies and the digital sphere.(B)Labor practices and environmental standards.(C)Intellectual property rights.(6)Developing roadmaps for how to counter the PRC’s unfair trade and economic practices, with a specific focus on—(A)subsidies and unfair competition by state-owned enterprises; and(B)corruption and politicized infrastructure.(c)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations and the Committee on Banking, Housing and Urban Affairs; and(2)the Committee on Foreign Affairs and the Committee on Energy and Commerce.124.Sense of Congress on the need to bolster American leadership in APECIt is the sense of Congress that—(1)the United States has benefitted from the regional economic integration agenda of the Asia Pacific Economic Cooperation forum since its inception in 1989;(2)APEC is a hub of trade and commerce for 21 member economies that, as of 2018, accounted for 60 percent of global GDP and 48 percent of global trade;(3)APEC has contributed to the reduction in trade barriers, harmonization of regulations, and enhanced access to global value chains, while raising the profile of critical topics such as fair trade, sustainability, gender parity, and inclusive growth;(4)it is in the United States interest to engage and lead at APEC to push for an open and inclusive regional economy that benefits United States workers, consumers, and businesses and better integrates the United States economy with others in the region;(5)when the United States last hosted APEC in 2011, it was able to promote United States interests, while reassuring allies and partners about its strong commitment to the region in the economic arena;(6)today, APEC can again be used as a forum to make progress on several United States priorities, that are shared by United States allies and partners, including—(A)making regional commerce more inclusive;(B)fostering innovation and digitization; and(C)addressing climate change and environmental protection;(7)hosting APEC would provide a tremendous opportunity to leverage American leadership to shape the regional economic agenda;(8)hosting APEC would allow the United States to advance several of its own priorities in the region, including to—(A)expand the participation of APEC stakeholders to include labor groups, environmental advocates, and other part of civil society;(B)upgrade APEC’s work to empower and promote small and medium enterprises;(C)spotlight best practices and plans to upgrade skills for the next-generation of technology jobs;(D)advance a climate and sustainable trade and development agenda with a focus on green technologies, infrastructure and finance; and(E)advance work on digital trade, including by expanding rules on data privacy, promoting digital inclusiveness and promoting the free flow of data; and(9)with no host confirmed for 2023, the United States should immediately announce its interest to host APEC in 2023 and work with the APEC Secretariat and like-minded APEC members to build support.125.Sense of Congress on digital technology issues(a)Leadership in international standards settingIt is the sense of Congress that the United States must lead in international bodies that set the governance norms and rules for critical digitally enabled technologies in order to ensure that these technologies operate within a free, secure, interoperable, and stable digital domain.(b)Countering digital authoritarianismIt is the sense of Congress that the United States, along with allies and partners, should lead an international effort that utilizes all of the economic and diplomatic tools at its disposal to combat the expanding use of information and communications technology products and services to surveil, repress, and manipulate populations (also known as digital authoritarianism).(c)Freedom of information in the digital ageIt is the sense of Congress that the United States should lead a global effort to ensure that freedom of information, including the ability to safely consume or publish information without fear of undue reprisals, is maintained as the digital domain becomes an increasingly integral mechanism for communication.(d)Efforts To ensure technological development does not threaten democratic governance or human rightsIt is the sense of Congress that the United States should lead a global effort to develop and adopt a set of common principles and standards for critical technologies to ensure that the use of such technologies cannot be abused by malign actors, whether they are governments or other entities, and that they do not threaten democratic governance or human rights.126.Digital trade agreementsIt is the sense of Congress that—(1)as the COVID–19 pandemic accelerated our dependence on digital tools, international rules around digital governance and trade have remained largely piecemeal;(2)the People’s Republic of China is operating under and advancing a set of digital rules that are contrary to United States values and interests, and those of United States allies and partners;(3)a patchwork of plurilateral, trilateral, and bilateral digital trade agreements, including the Comprehensive and Progressive Agreement for Trans-Pacific Partnership (CPTPP), the Singapore-Australia Digital Trade Agreement, and the Singapore-New Zealand-Chile Digital Economy Partnership Agreement have emerged, creating a set of rules that the United States should be driving;(4)the United States has already underscored the need for such agreements by signing the U.S.-Japan Digital Trade Agreement in October 2019 and including a robust digital trade or e-commerce chapter in the USMCA;(5)a regional deal on digital governance and trade would allow the United States to unite a group of like-minded economies around common standards and norms, including the principles of openness, inclusiveness, fairness, transparency, and the free flow of data with trust, that are increasingly vital for the global economy;(6)such an agreement would facilitate the creation of common rules and standards that govern cross-border data flows, the protection of privacy, and cybersecurity at a time of growing digital vulnerabilities for individuals, businesses, and institutions around the world;(7)such an agreement would facilitate the participation of SMEs in the global economy through trade facilitation measures, including e-marketing, e-invoicing and e-payment; and(8)the United States Trade Representative, in consultation with the Coordinator for Cyber Diplomacy at the Department of State should negotiate bilateral and plurilateral agreements or arrangements relating to digital trade with the like-minded countries in the Indo-Pacific region, the European Union, the member countries of the Five Eyes intelligence-sharing alliance, and other partners and allies, as appropriate.127.Digital connectivity and cybersecurity partnership(a)Digital connectivity and cybersecurity partnershipThe President is authorized to establish a program, to be known as the Digital Connectivity and Cybersecurity Partnership to help foreign countries—(1)expand and increase secure Internet access and digital infrastructure in emerging markets;(2)adopt policies and regulatory positions that foster and encourage open, interoperable, reliable, and secure internet, the free flow of data, multi-stakeholder models of internet governance, and pro-competitive and secure information and communications technology (ICT) policies and regulations; (3)promote exports of United States ICT goods and services and increase United States company market share in target markets;(4)promote the diversification of ICT goods and supply chain services to be less reliant on PRC imports; and(5)build cybersecurity capacity, expand interoperability, and promote best practices for a national approach to cybersecurity. (b)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall jointly submit to the appropriate committees of Congress an implementation plan for the coming three years to advance the goals identified in subsection (a).(c)ConsultationIn developing the action plan required by subsection (b), the Secretary of State and USAID Administrator shall consult with—(1)the appropriate congressional committees;(2)leaders of the United States industry;(3)other relevant technology experts, including the Open Technology Fund;(4)representatives from relevant United States Government agencies; and(5)representatives from like-minded allies and partners.(d)Authorization of appropriationsThere is authorized to be appropriated such sums as necessary for each of fiscal years 2022 through 2026 to carry out this section.DFinancial Diplomacy and Leadership131.Findings on Chinese financial industrial policyCongress makes the following findings:(1)The People’s Republic of China operates a system of state-owned financial institutions including retail banks, investment banks, asset managers, and insurers which are given favorable treatment under Chinese law while foreign financial institutions have strict restrictions on their ability to operate in China.(2)On October 24, 2020, Chinese billionaire Jack Ma referred to pawnshop mentality of state-owned banks. Shortly thereafter, the initial public offering of his firm Ant Financial was canceled by Chinese regulators.(3)In order to join the World Trade Organization (WTO) in 2001, the Chinese Government committed to opening the credit card payment business to foreign firms by 2006.(4)After years of China refusing to open its payment market, the United States brought a case against China before the WTO. In 2012, the WTO mandated China to open its card payment market to global competitors.(5)Even after the WTO’s ruling, the PRC Government refused to comply with the ruling and maintained a rule that required all yuan-denominated payment cards to utilize China’s Union Pay network. Only in 2020, after the Chinese payment market had grown to $27 trillion, did the PRC Government approve the application of foreign firms to enter the market.(6)The PRC continues to maintain aggressive capital controls, limiting access to the Chinese market to foreign investors while hamstringing its own citizens ability to control their money.(7)On November 5, 2018, Chinese President Xi Jinping announced that China would launch a technology innovation stock exchange. The Shanghai Stock Exchange STAR Market launched on July 22, 2019.(8)The PRC Government is pioneering the use a fully digitized yuan, which is set to be the world’s first central bank backed digital currency, and the People’s Bank of China and the Hong Kong Monetary Authority have already begun testing the cross-border functionality of the digital currency.132.Report on importance of American financial strength for global leadership(a)Sense of congressIt is the sense of Congress that—(1)the dominance of the dollar as the global reserve currency has yielded significant benefits to the United States and the American people by allowing the United States to maintain economic independence, better control its monetary policy, and finance government outlays;(2)American global leadership has benefited from the United States monetary stability, creditworthiness, deep capital markets, and financial technology innovations;(3)effective diplomacy and safeguarding of American national security rely on the United States role as the global financial leader, hub of global trade, and source of economic opportunity;(4)by cracking down on dissent in the key financial center of Hong Kong, driving the creation of a technology focused stock exchange, and pushing forward a Central Bank digital currency, the People’s Republic of China is attempting to become the leading hub of finance in the world; and(5)the United States must maintain its position as a global financial leader to continue its broader global leadership role around the world.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of the Treasury, shall submit a report to the appropriate congressional committees that—(1)lists and examines the benefits to American foreign policy that derive from the United States financial leadership and the dollar’s status as the world’s global reserve currency;(2)describes the actions taken by the People’s Republic of China that could cement China’s role as the world’s leading financial center;(3)analyzes the possible impact on American national security and foreign policy were the yuan to supplant the dollar as the world’s leading reserve currency;(4)outlines how the United States can work diplomatically with allies, partners, and other nations to preserve a financial system that is free, open, and fair; and(5)identifies steps the United States can take to preserve its status as the world’s leading financial center and maintain the dollar’s position as the global reserve currency.(c)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Affairs of the House of Representatives;(2)the Committee on Financial Services of the House of Representatives;(3)the Committee on Foreign Relations of the Senate; and(4)the Committee on Banking, Housing, and Urban Affairs of the Senate.133.Review of Chinese companies on United States capital markets(a)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of the Treasury, shall submit a report to the appropriate congressional committees that describes the costs and benefits to the United States posed by the presence of companies incorporated in the PRC that are listed on American stock exchanges or traded over the counter in the form of American depository receipts.(2)Matters to be includedThe report shall—(A)identify companies incorporated in the PRC that—(i)are listed or traded on one or several stock exchanges within the United States, including over-the-counter market and A Shares added to indexes and exchange-traded funds out of mainland exchanges in the PRC; and(ii)based on the factors for consideration described in paragraph (3), have knowingly and materially contributed to—(I)activities that undermine United States national security;(II)serious abuses of internationally recognized human rights; or(III)a substantially increased financial risk exposure for United States-based investors;(B)describe the activities of the companies identified pursuant to subparagraph (A), and their implications for the United States; and(C)develop policy recommendations for the United States Government, State governments, United States financial institutions, United States equity and debt exchanges, and other relevant stakeholders to address the risks posed by the presence in United States capital markets of the companies identified pursuant to subparagraph (A).(3)Factors for inclusion of a companyIn completing the report under paragraph (1), the President shall consider whether a company identified pursuant to paragraph (2)(A)—(A)has materially contributed to the development or manufacture, or sold or facilitated procurement by the PLA, of lethal military equipment or component parts of such equipment;(B)has contributed to the construction and militarization of features in the South China Sea;(C)has been sanctioned by the United States or has been determined to have conducted business with sanctioned entities;(D)has engaged in an act or a series of acts of intellectual property theft;(E)has engaged in corporate or economic espionage;(F)has contributed to the proliferation of nuclear or missile technology in violation of United Nations Security Council resolutions or United States sanctions;(G)has contributed to the repression of religious and ethnic minorities within the PRC, including in Xinjiang Uyghur Autonomous Region or Tibet Autonomous Region;(H)has contributed to the development of technologies that enable censorship directed or directly supported by the Government of the PRC; and(I)has contributed to other activities or behavior determined to be relevant by the President.(4)Factors for making policy recommendationsIn completing the report under paragraph (1), the President shall weigh the national security implications considering the following factors identified pursuant to paragraph (3)—(A)the possibility that banning or delisting companies from our markets could lead to an outflow of companies to list in the PRC;(B)the possibility that banning or delisting companies from our markets could impact United States leadership in the asset management industry, particularly vis-à-vis the PRC;(C)the possibility that banning or delisting companies from our markets could impact the impact the United States status as the world’s leading capital markets center, particularly vis-à-vis the PRC; and(D)the impact on American foreign policy and national security if United States leadership in capital markets was weakened vis-à-vis the PRC.(b)Report formThe report required under subsection (b)(1) shall be submitted in unclassified form.(c)PublicationThe unclassified portion of the report under subsection (b)(1) shall be made accessible to the public online through relevant United States Government websites.134.Report on diplomatic and economic implications of changes to cross-border payment and financial messaging systems(a)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of the Treasury, shall submit a report to the appropriate congressional committees on the diplomatic and economic implications of cross-border payment systems.(2)Matters to be includedThe report shall—(A)assess the extent to which American diplomacy and global leadership hinge upon the current infrastructure and existing ecosystem of cross-border payment and financial messaging systems;(B)examine the durability of the Society for Worldwide Interbank Financial Telecommunication cooperative;(C)review and analyze ways in which the Cross Border Interbank Payment Systems (CIPS), cryptocurrencies, and central bank digital currencies could erode this system; and(D)analyze how changes to global cross-border payment systems could undermine United States national security interests including impacts on the efficacy of sanctions, the countering of terrorist finance, and the enforcement of anti-money laundering provisions.(b)Report formThe report required under subsection (a)(1) shall be submitted in unclassified form.(c)PublicationThe unclassified portion of the report under subsection (a)(1) shall be made accessible to the public online through relevant United States Government websites.IIInvesting in alliances and partnershipsAStrategic and diplomatic matters201.Appropriate committees of Congress definedIn this subtitle, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.202.United States commitment and support for allies and partners in the Indo-Pacific(a)Sense of CongressIt is the sense of Congress that—(1)the United States treaty alliances in the Indo-Pacific provide a unique strategic advantage to the United States and are among the Nation’s most precious assets, enabling the United States to advance its vital national interests, defend its territory, expand its economy through international trade and commerce, establish enduring cooperation with allies while seeking to establish new partnerships, prevent the domination of the Indo-Pacific and its surrounding maritime and air lanes by a hostile power or powers, and deter potential aggressors;(2)the Governments of the United States, Japan, the Republic of Korea, Australia, the Philippines, and Thailand are critical allies in advancing a free and open order in the Indo-Pacific region and tackling challenges with unity of purpose, and have collaborated to advance specific efforts of shared interest in areas such as defense and security, economic prosperity, infrastructure connectivity, and fundamental freedoms;(3)the United States greatly values other partnerships in the Indo-Pacific region, including with India, Singapore, Indonesia, Taiwan, New Zealand, and Vietnam as well as its trilateral and quadrilateral dialogues, and regional architecture such as the Association of Southeast Asian Nations (ASEAN), and the Asia-Pacific Economic Community (APEC), which are essential to further shared interests;(4)the security environment in the Indo-Pacific demands consistent United States and allied commitment to strengthening and advancing alliances so that they are postured to meet these challenges, and will require sustained political will, concrete partnerships, economic, commercial, technological, and security cooperation, consistent and tangible commitments, high-level and extensive consultations on matters of mutual interest, mutual and shared cooperation in the acquisition of key capabilities important to allied defenses, and unified mutual support in the face of political, economic, or military coercion;(5)fissures in the United States alliance relationships and partnerships benefit United States adversaries and weaken the collective ability to advance shared interests;(6)the United States must work with allies to prioritize human rights throughout the Indo-Pacific region;(7)as the report released in August 2020 by the Expert Group of the International Military Council on Climate and Security (IMCCS), titled Climate and Security in the Indo-Asia Pacific noted, the Indo-Pacific region is one of the regions most vulnerable to climate impacts and as former Deputy Under Secretary of Defense for Installations and Environment Sherri Goodman, Secretary General of IMCCS, noted, climate shocks act as a threat multiplier in the Indo-Pacific region, increasing humanitarian response costs and impacting security throughout the region as sea levels rise, fishing patterns shift, food insecurity rises, and storms grow stronger and more frequent;(8)the United State should continue to engage on and deepen cooperation with allies and partners of the United States in the Indo-Pacific region, as laid out in the Asia Reassurance Initiative Act (Public Law 115–409), in the areas of—(A)forecasting environmental challenges;(B)assisting with transnational cooperation on sustainable uses of forest and water resources with the goal of preserving biodiversity and access to safe drinking water;(C)fisheries and marine resource conservation; and(D)meeting environmental challenges and developing resilience; (9)the Secretary of State, in coordination with the Secretary of Defense and the Administrator of the United States Agency for International Development, should facilitate a robust interagency Indo-Pacific climate resiliency and adaptation strategy focusing on internal and external actions needed—(A)to facilitate regional early recovery, risk reduction, and resilience to weather-related impacts on strategic interests of the United States and partners and allies of the United States in the region; and(B)to address humanitarian and food security impacts of weather-related changes in the region; and(10)ASEAN centrality and ASEAN-led mechanisms remain essential to the evolving institutional architecture of the Indo-Pacific region.(b)Statement of policyIt shall be the policy of the United States—(1)to deepen diplomatic, economic, and security cooperation between and among the United States, Japan, the Republic of Korea, Australia, the Philippines, and Thailand, as appropriate, including through diplomatic engagement, regional development, energy security and development, scientific and health partnerships, educational and cultural exchanges, intelligence-sharing, and other diplomatic and defense-related initiatives;(2)to uphold the United States multilateral and bilateral treaty obligations, including—(A)defending Japan consistent with the Treaty of Mutual Cooperation and Security Between the United States of America and Japan, done at Washington, January 19, 1960, and all related and subsequent bilateral security agreements and arrangements concluded on or before the date of enactment of this Act;(B)defending the Republic of Korea consistent with the Mutual Defense Treaty Between the United States and the Republic of Korea, done at Washington, October 1, 1953, and all related and subsequent bilateral security agreements and arrangements concluded on or before the date of enactment of this Act;(C)defending the Philippines consistent with article IV of the Mutual Defense Treaty Between the United States and the Republic of the Philippines, done at Washington, August 30, 1951, and all related and subsequent bilateral security agreements and arrangements concluded on or before the date of enactment of this Act;(D)defending Thailand consistent with the Southeast Asia Collective Defense Treaty (Manila Pact), done at Manila, September 8, 1954, understanding thereto the Thanat-Rusk communique of 1962, and all related and subsequent bilateral security agreements and arrangements concluded on or before the date of enactment of this Act; and(E)defending Australia consistent with the Security Treaty Between Australia and the United States of America, done at San Francisco, September 1, 1951, and all related and subsequent bilateral security agreements and arrangements concluded on or before the date of enactment of this Act;(3)to strengthen and deepen the United States bilateral and regional partnerships, including with India, Taiwan, ASEAN, and New Zealand;(4)to cooperate with Japan, the Republic of Korea, Australia, the Philippines, and Thailand to promote human rights bilaterally and through regional and multilateral fora and pacts; and(5)to strengthen and advance diplomatic, economic, and security cooperation with regional partners, such as Taiwan, Vietnam, Malaysia, Singapore, Indonesia, and India.203.Boosting Quad cooperation(a)Sense of CongressIt is the sense of Congress that—(1)as a Pacific power, the United States should continue to strengthen its cooperation with Australia, India, and Japan, (through the Quadrilateral Security Dialogue or Quad) to enhance and implement a shared vision to meet regional challenges and to promote a free, open, inclusive, resilient, and healthy Indo-Pacific, characterized by respect for democratic norms, rule of law, and market-driven economic growth, and is free from undue influence and coercion;(2)the United States should expand dialogue and cooperation through the Quad with a range of partners to support the rule of law, freedom of navigation and overflight, peaceful resolution of disputes, democratic values, and territorial integrity, and to uphold peace and prosperity and strengthen democratic resilience in the Indo-Pacific;(3)the recent pledge from the first-ever Quad leaders meeting on March 12, 2021, to respond to the economic and health impacts of COVID–19, including expanding safe, affordable, and effective vaccine production and equitable access, and to address shared challenges, including in cyberspace, critical technologies, counterterrorism, quality infrastructure investment, and humanitarian assistance and disaster relief, as well as maritime domains, further advances the important cooperation among Quad nations that is so critical to the Indo-Pacific region;(4)building upon their announced commitment to finance 1,000,000,000 or more COVID–19 vaccines by the end of 2022 for use in the Indo-Pacific region, the United States International Development Finance Corporation, the Japan International Cooperation Agency, and the Japan Bank for International Cooperation, including through partnerships other multilateral development banks, should also venture to finance development and infrastructure projects in the Indo-Pacific region that are competitive, transparent, and sustainable;(5)the United States should participate in the Resilient Supply Chain Initiative launched by Australia, Japan, and India in 2020, along with similar initiatives that relocate supply chains in the health, economic, and national security sectors to the United States, its Quad partners, and other like-minded countries; and(6)the formation of a Quad Intra-Parliamentary Working Group could—(A)sustain and deepen engagement between senior officials of the Quad countries on a full spectrum of issues; and(B)be modeled on the successful and long-standing bilateral intra-parliamentary groups between the United States and Mexico, Canada, and the United Kingdom, as well as other formal and informal parliamentary exchanges.(b)Reporting requirement(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall develop and submit a comprehensive strategy for bolstering engagement and cooperation with the Quad and submit a report to the appropriate congressional committees laying out the strategy.(2)Matters to be includedThe strategy required by subsection (a) shall include the following:(A)A description of how the United States intends to demonstrate democratic leadership in the Indo-Pacific through quadrilateral engagement with India, Japan, and Australia on shared interests and common challenges.(B)A summary of—(i)current and past Quad initiatives across the whole of the United States Government, including to promote broad based and inclusive economic growth, trade, investment, and to advance technology cooperation, energy innovation, climate mitigation and adaptation, physical and digital infrastructure development, education, disaster management, and global health security;(ii)proposals shared among Quad nations to deepen existing security cooperation, intelligence sharing, economic partnerships, and multilateral coordination; and(iii)initiatives and agreements undertaken jointly with Quad nations plus other like-minded partners in the Indo-Pacific on areas of shared interest.(C)A description of efforts to jointly—(i)expand ongoing COVID–19 cooperation to prepare for the next pandemic by focusing on medium-term vaccine and medical supply production and building a broader dialogue on global public health;(ii)combat economic coercion, deepen regional economic engagement and integration, and strengthen regional rules and standards around trade and investment;(iii)strengthen climate actions on mitigation, adaptation, resilience, technology, capacity-building, and climate finance;(iv)facilitate the development of quality infrastructure in the Indo-Pacific through joint financing, investment, technical assistance, and standards setting;(v)enhance joint maritime security and maritime domain awareness initiatives to protecting the maritime commons and supporting international law and freedom of navigation in the Indo-Pacific; and(vi)develop international technology standards and share or co-develop new innovative technologies of the future.204.Establishment of Quad Intra-Parliamentary Working Group(a)EstablishmentNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall seek to enter into negotiations with the governments of Japan, Australia, and India (collectively, with the United States, known as the Quad) with the goal of reaching a written agreement to establish a Quad Intra-Parliamentary Working Group for the purpose of acting on the recommendations of the Quad Working Groups described in section 203(6) and to facilitate closer cooperation on shared interests and values.(b)United States Group(1)In generalAt such time as the governments of the Quad countries enter into a written agreement described in subsection (a), there shall be established a United States Group, which shall represent the United States at the Quad Intra-Parliamentary Working Group.(2)Membership(A)In generalThe United States Group shall be comprised of not more than 24 Members of Congress.(B)AppointmentOf the Members of Congress appointed to the United States Group under subparagraph (A)—(i)half shall be appointed by the Speaker of the House of Representatives from among Members of the House, not less than 4 of whom shall be members of the Committee on Foreign Affairs; and(ii)half shall be appointed by the President pro tempore of the Senate, based on recommendations of the majority leader and minority leader of the Senate, from among Members of the Senate, not less than 4 of whom shall be members of the Committee on Foreign Relations (unless the majority leader and minority leader determine otherwise). (3)Meetings(A)In generalThe United States Group shall seek to meet not less frequently than annually with representatives and appropriate staff of the legislatures of Japan, Australia, and India, and any other country invited by mutual agreement of the Quad countries.(B)LimitationA meeting described in subparagraph (A) may be held—(i)in the United States; (ii)in another Quad country during periods when Congress is not in session; or (iii)virtually.(4)Chairperson and Vice Chairperson(A)House delegationThe Speaker of the House of Representatives shall designate the chairperson or vice chairperson of the delegation of the United States Group from the House from among members of the Committee on Foreign Affairs.(B)Senate delegationThe President pro tempore of the Senate shall designate the chairperson or vice chairperson of the delegation of the United States Group from the Senate from among members of the Committee on Foreign Relations.(5)Authorization of appropriations(A)In generalThere is authorized to be appropriated $1,000,000 for each fiscal year 2022 through 2025 for the United States Group.(B)Distribution of appropriations(i)In generalFor each fiscal year for which an appropriation is made for the United States Group, half of the amount appropriated shall be available to the delegation from the House of Representatives and half of the amount shall be available to the delegation from the Senate. (ii)Method of distributionThe amounts available to the delegations of the House of Representatives and the Senate under clause (i) shall be disbursed on vouchers to be approved by the chairperson of the delegation from the House of Representatives and the chairperson of the delegation from the Senate, respectively.(6)Private sourcesThe United States Group may accept gifts or donations of services or property, subject to the review and approval, as appropriate, of the Committee on Ethics of the House of Representatives and the Committee on Ethics of the Senate.(7)Certification of expendituresThe certificate of the chairperson of the delegation from the House of Representatives or the delegation of the Senate of the United States Group shall be final and conclusive upon the accounting officers in the auditing of the accounts of the United States Group.(8)Annual reportThe United States Group shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report for each fiscal year for which an appropriation is made for the United States Group, which shall include a description of its expenditures under such appropriation. 205.Statement of policy on cooperation with ASEANIt is the policy of the United States to—(1)stand with the nations of the Association of Southeast Asian Nations (ASEAN) as they respond to COVID–19 and support greater cooperation in building capacity to prepare for and respond to pandemics and other public health challenges;(2)support high-level United States participation in the annual ASEAN Summit held each year;(3)reaffirm the importance of United States-ASEAN economic engagement, including the elimination of barriers to cross-border commerce, and support the ASEAN Economic Community’s (AEC) goals, including strong, inclusive, and sustainable long-term economic growth and cooperation with the United States that focuses on innovation and capacity-building efforts in technology, education, disaster management, food security, human rights, and trade facilitation, particularly for ASEAN’s poorest countries;(4)urge ASEAN to continue its efforts to foster greater integration and unity within the ASEAN community, as well as to foster greater integration and unity with non-ASEAN economic, political, and security partners, including Japan, the Republic of Korea, Australia, the European Union, and India;(5)recognize the value of strategic economic initiatives like United States-ASEAN Connect, which demonstrates a commitment to ASEAN and the AEC and builds upon economic relationships in the region;(6)support ASEAN nations in addressing maritime and territorial disputes in a constructive manner and in pursuing claims through peaceful, diplomatic, and, as necessary, legitimate regional and international arbitration mechanisms, consistent with international law, including through the adoption of a code of conduct in the South China Sea that represents the interests of all parties and promotes peace and stability in the region;(7)urge all parties involved in the maritime and territorial disputes in the Indo-Pacific region, including the Government of the People’s Republic of China—(A)to cease any current activities, and avoid undertaking any actions in the future, that undermine stability, or complicate or escalate disputes through the use of coercion, intimidation, or military force;(B)to demilitarize islands, reefs, shoals, and other features, and refrain from new efforts to militarize, including the construction of new garrisons and facilities and the relocation of additional military personnel, material, or equipment;(C)to oppose actions by any country that prevent other countries from exercising their sovereign rights to the resources in their exclusive economic zones and continental shelves by enforcing claims to those areas in the South China Sea that lack support in international law; and(D)to oppose unilateral declarations of administrative and military districts in contested areas in the South China Sea;(8)urge parties to refrain from unilateral actions that cause permanent physical damage to the marine environment and support the efforts of the National Oceanic and Atmospheric Administration and ASEAN to implement guidelines to address the illegal, unreported, and unregulated fishing in the region;(9)urge ASEAN member states to develop a common approach to encourage China and the Philippines to comply with the decision of the Permanent Court of Arbitration’s 2016 ruling in favor of the Republic of the Philippines in the case against the People’s Republic of China’s excessive maritime claims;(10)reaffirm the commitment of the United States to continue joint efforts with ASEAN to halt human smuggling and trafficking in persons and urge ASEAN to create and strengthen regional mechanisms to provide assistance and support to refugees and migrants;(11)support the Mekong-United States Partnership;(12)support newly created initiatives with ASEAN countries, including the United States-ASEAN Smart Cities Partnership, the ASEAN Policy Implementation Project, the United States-ASEAN Innovation Circle, and the United States-ASEAN Health Futures;(13)encourage the President to communicate to ASEAN leaders the importance of promoting the rule of law and open and transparent government, strengthening civil society, and protecting human rights, including releasing political prisoners, ceasing politically motivated prosecutions and arbitrary killings, and safeguarding freedom of the press, freedom of assembly, freedom of religion, and freedom of speech and expression;(14)support efforts by organizations in ASEAN that address corruption in the public and private sectors, enhance anti-bribery compliance, enforce bribery criminalization in the private sector, and build beneficial ownership transparency through the ASEAN-USAID PROSPECT project partnered with the South East Asia Parties Against Corruption (SEA-PAC);(15)support the Young Southeast Asian Leaders Initiative as an example of a people-to-people partnership that provides skills, networks, and leadership training to a new generation that will create and fill jobs, foster cross-border cooperation and partnerships, and rise to address the regional and global challenges of the future;(16)support the creation of initiatives similar to the Young Southeast Asian Leaders Initiative for other parts of the Indo-Pacific to foster people-to-people partnerships with an emphasis on civil society leaders;(17)acknowledge those ASEAN governments that have fully upheld and implemented all United Nations Security Council resolutions and international agreements with respect to the Democratic People’s Republic of Korea’s nuclear and ballistic missile programs and encourage all other ASEAN governments to do the same; and(18)allocate appropriate resources across the United States Government to articulate and implement an Indo-Pacific strategy that respects and supports the crucial role of ASEAN and supports ASEAN as a source of well-functioning and problem-solving regional architecture in the Indo-Pacific community.206.United States representation in standards-setting bodies(a)Short titleThis section may be cited as the Promoting United States International Leadership in 5G Act of 2021.(b)Sense of CongressIt is the sense of Congress that—(1)the United States and its allies and partners should maintain participation and leadership at international standards-setting bodies for 5th and future generation mobile telecommunications systems and infrastructure;(2)the United States should work with its allies and partners to encourage and facilitate the development of secure supply chains and networks for 5th and future generation mobile telecommunications systems and infrastructure; and(3)the maintenance of a high standard of security in telecommunications and cyberspace between the United States and its allies and partners is a national security interest of the United States.(c)Enhancing representation and leadership of United States at international standards-Setting bodies(1)In generalThe President shall—(A)establish an interagency working group to provide assistance and technical expertise to enhance the representation and leadership of the United States at international bodies that set standards for equipment, systems, software, and virtually defined networks that support 5th and future generation mobile telecommunications systems and infrastructure, such as the International Telecommunication Union and the 3rd Generation Partnership Project; and(B)work with allies, partners, and the private sector to increase productive engagement.(2)Interagency working groupThe interagency working group described in paragraph (1)—(A)shall be chaired by the Secretary of State or a designee of the Secretary of State; and(B)shall consist of the head (or designee) of each Federal department or agency the President determines appropriate.(3)Briefings(A)In generalNot later than 180 days after the date of the enactment of this Act, and subsequently thereafter as provided under subparagraph (B), the interagency working group described in paragraph (1) shall provide a strategy to the appropriate congressional committees that addresses—(i)promotion of United States leadership at international standards-setting bodies for equipment, systems, software, and virtually defined networks relevant to 5th and future generation mobile telecommunications systems and infrastructure, taking into account the different processes followed by the various international standard-setting bodies;(ii)diplomatic engagement with allies and partners to share security risk information and findings pertaining to equipment that supports or is used in 5th and future generation mobile telecommunications systems and infrastructure and cooperation on mitigating such risks;(iii)China’s presence and activities at international standards-setting bodies relevant to 5th and future generation mobile telecommunications systems and infrastructure, including information on the differences in the scope and scale of China’s engagement at such bodies compared to engagement by the United States or its allies and partners and the security risks raised by Chinese proposals in such standards-setting bodies; and(iv)engagement with private sector communications and information service providers, equipment developers, academia, federally funded research and development centers, and other private-sector stakeholders to propose and develop secure standards for equipment, systems, software, and virtually defined networks that support 5th and future generation mobile telecommunications systems and infrastructure.(B)Subsequent briefingsUpon receiving a request from the appropriate congressional committees, or as determined appropriate by the chair of the interagency working group established pursuant to paragraph (1), the interagency working group shall provide such committees an updated briefing that covers the matters described in clauses (i) through (iv) of subparagraph (A). 207.Sense of Congress on negotiations with G7 and G20 countries(a)In generalIt is the sense of Congress that the President, acting through the Secretary of State, should initiate an agenda with G7 and G20 countries on matters relevant to economic and democratic freedoms, including the following:(1)Trade and investment issues and enforcement.(2)Building support for international infrastructure standards, including those agreed to at the G20 summit in Osaka in 2018.(3)The erosion of democracy and human rights.(4)The security of 5G telecommunications.(5)Anti-competitive behavior, such as intellectual property theft, massive subsidization of companies, and other policies and practices.(6)Predatory international sovereign lending that is inconsistent with Organisation for Economic Cooperation and Development (OECD) and Paris Club principles.(7)International influence campaigns.(8)Environmental standards.(9)Coordination with like-minded regional partners that are not in the G7 and G20.208.Enhancing the United States-Taiwan partnership(a)Statement of policyIt is the policy of the United States—(1)to support the close economic, political, and security relationship between Taiwan and the United States and recognize Taiwan as a vital part of the approach to the United States Indo-Pacific;(2)to advance the security of Taiwan and its democracy a vital national security interest of the United States;(3)to reinforce all existing United States Government commitments to Taiwan, consistent with the Taiwan Relations Act (Public Law 96–8), the three joint communiques, and the Six Assurances;(4)to support Taiwan’s implementation of its asymmetric defense strategy, including the priorities identified in Taiwan’s Overall Defense Concept;(5)to urge Taiwan to increase its defense spending in order to fully resource its defense strategy; (6)to conduct regular transfers of defense articles to Taiwan in order to enhance Taiwan’s self-defense capabilities, particularly its efforts to develop and integrate asymmetric capabilities, such as anti-ship, coastal defense, anti-armor, air defense, advanced command, control, communications, computers, intelligence, surveillance, and reconnaissance, and resilient command and control capabilities, into its military forces;(7)to advocate and actively advance Taiwan’s meaningful participation in international organizations, including the World Health Assembly, the International Civil Aviation Organization, the International Criminal Police Organization, and other international bodies as appropriate; (8)to advocate for information sharing with Taiwan in the International Agency for Research on Cancer;(9)to promote meaningful cooperation among the United States, Taiwan, and other like-minded partners; (10)to enhance bilateral trade, including potentially through new agreements or resumption of talks under the Trade and Investment Framework Agreement; (11)to actively engage in trade talks in pursuance of a bilateral free trade agreement;(12)to expand bilateral economic and technological cooperation, including improving supply chain security; (13)to support United States educational and exchange programs with Taiwan, including by promoting the study of Chinese language, culture, history, and politics in Taiwan; and (14)to expand people-to-people exchanges between the United States and Taiwan. (b)Supporting United States educational and exchange programs with Taiwan(1)Establishment of the united states-taiwan cultural exchange foundationThe Secretary of State should consider establishing an independent nonprofit that—(A)is dedicated to deepening ties between the future leaders of Taiwan and the United States; and(B)works with State and local school districts and educational institutions to send high school and university students to Taiwan to study the Chinese language, culture, history, politics, and other relevant subjects.(2)PartnerState and local school districts and educational institutions, including public universities, are encouraged to partner with the Taipei Economic and Cultural Representative Office in the United States to establish programs to promote an increase in educational and cultural exchanges.209.Taiwan Fellowship Program(a)Short titleThis section may be cited as the Taiwan Fellowship Act.(b)Findings; purposes(1)FindingsCongress finds the following:(A)The Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) affirmed United States policy to preserve and promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people on Taiwan, as well as the people on the China mainland and all other peoples of the Western Pacific area.(B)Consistent with the Asia Reassurance Initiative Act of 2018 (Public Law 115–409), the United States has grown its strategic partnership with Taiwan’s vibrant democracy of 23,000,000 people.(C)Despite a concerted campaign by the People’s Republic of China to isolate Taiwan from its diplomatic partners and from international organizations, including the World Health Organization, Taiwan has emerged as a global leader in the coronavirus global pandemic response, including by donating more than 2,000,000 surgical masks and other medical equipment to the United States.(D)The creation of a United States fellowship program with Taiwan would support—(i)a key priority of expanding people-to-people exchanges, which was outlined in President Donald J. Trump’s 2017 National Security Strategy;(ii)President Joseph R. Biden’s commitment to Taiwan, a leading democracy and a critical economic and security partner, as expressed in his March 2021 Interim National Security Strategic Guidance; and(iii)April 2021 guidance from the Department of State based on a review required under the Taiwan Assurance Act of 2020 (subtitle B of title III of division FF of Public Law 116–260) to encourage U.S. government engagement with Taiwan that reflects our deepening unofficial relationship.(2)PurposesThe purposes of this Act are—(A)to further strengthen the United States-Taiwan strategic relationship and broaden understanding of the Indo-Pacific region by temporarily assigning officials of agencies of the United States Government to Taiwan for intensive study in Mandarin Chinese and placement as Fellows with the governing authorities on Taiwan or a Taiwanese civic institution;(B)to expand United States Government expertise in Mandarin Chinese language skills and understanding of the politics, history, and culture of Taiwan and the Indo-Pacific region by providing eligible United States personnel the opportunity to acquire such skills and understanding through the Taiwan Fellowship Program established under subsection (c); and(C)to better position the United States to advance its economic, security, and human rights interests and values in the Indo-Pacific region.(c)Taiwan fellowship program(1)DefinitionsIn this section:(A)Agency headThe term agency head means, in the case of the executive branch of United States Government, or in the case of a legislative branch agency specified in subparagraph (B), the head of the respective agency.(B)Agency of the united states governmentThe term agency of the United States Government includes the Government Accountability Office, the Congressional Budget Office, the Congressional Research Service, and the United States-China Economic and Security Review Commission of the legislative branch, as well as any agency of the executive branch.(C)Appropriate congressional committeesThe term appropriate congressional committees means—(i)the Committee on Appropriations of the Senate;(ii)the Committee on Foreign Relations of the Senate;(iii)the Committee on Appropriations of the House of Representatives;(iv)the Committee on Foreign Affairs of the House of Representatives; and(v)the Committee on Armed Services of the House of Representatives.(D)DetaileeThe term detailee means an employee of an agency of the United States Government on loan to the American Institute in Taiwan, without a change of position from the agency at which such employee is employed.(E)Implementing partnerThe term implementing partner means any United States organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code that—(i)is selected through a competitive process;(ii)performs logistical, administrative, and other functions, as determined by the Department of State and the American Institute of Taiwan, in support of the Taiwan Fellowship Program; and(iii)enters into a cooperative agreement with the American Institute in Taiwan to administer the Taiwan Fellowship Program.(2)Establishment of taiwan fellowship program(A)EstablishmentThe Secretary of State shall establish the Taiwan Fellowship Program (hereafter referred to in this section as the Program) to provide a fellowship opportunity in Taiwan of up to two years for eligible United States citizens through the cooperative agreement established in subparagraph (B). The Department of State, in consultation with the American Institute in Taiwan and the implementing partner, may modify the name of the Program.(B)Cooperative agreements(i)In generalThe American Institute in Taiwan shall use amounts authorized to be appropriated pursuant to paragraph (6)(A) to enter into an annual or multi-year cooperative agreement with an appropriate implementing partner.(ii)FellowshipsThe Department of State, in consultation with the American Institute in Taiwan and, as appropriate, the implementing partner, shall award to eligible United States citizens, subject to available funding—(I)not fewer than five fellowships during the first two years of the Program; and(II)not fewer than ten fellowships during each of the remaining years of the Program.(C)International agreement; implementing partnerNot later than 30 days after the date of the enactment of this Act, the American Institute in Taiwan, in consultation with the Department of State, shall—(i)begin negotiations with the Taipei Economic and Cultural Representative Office, or with another appropriate entity, for the purpose of entering into an agreement to facilitate the placement of fellows in an agency of the governing authorities on Taiwan; and(ii)begin the process of selecting an implementing partner, which—(I)shall agree to meet all of the legal requirements required to operate in Taiwan; and(II)shall be composed of staff who demonstrate significant experience managing exchange programs in the Indo-Pacific region.(D)Curriculum(i)First yearDuring the first year of each fellowship under this subsection, each fellow should study—(I)the Mandarin Chinese language;(II)the people, history, and political climate on Taiwan; and(III)the issues affecting the relationship between the United States and the Indo-Pacific region.(ii)Second yearDuring the second year of each fellowship under this section, each fellow, subject to the approval of the Department of State, the American Institute in Taiwan, and the implementing partner, and in accordance with the purposes of this Act, shall work in—(I)a parliamentary office, ministry, or other agency of the governing authorities on Taiwan; or(II)an organization outside of the governing authorities on Taiwan, whose interests are associated with the interests of the fellow and the agency of the United States Government from which the fellow had been employed.(E)Flexible fellowship durationNotwithstanding any requirement under this section, the Secretary of State, in consultation with the American Institute in Taiwan and, as appropriate, the implementing partner, may award fellowships that have a duration of between nine months and two years, and may alter the curriculum requirements under subparagraph (D) for such purposes.(F)SunsetThe Program shall terminate ten years after the date of the enactment of this Act.(3)Program requirements(A)Eligibility requirementsA United States citizen is eligible for a fellowship under this section if he or she—(i)is an employee of the United States Government;(ii)has received at least one exemplary performance review in his or her current United States Government role within at least the last three years prior to the beginning the fellowship;(iii)has at least two years of experience in any branch of the United States Government;(iv)has a demonstrated professional or educational background in the relationship between the United States and countries in the Indo-Pacific region; and(v)has demonstrated his or her commitment to further service in the United States Government.(B)Responsibilities of fellowsEach recipient of a fellowship under this section shall agree, as a condition of such fellowship—(i)to maintain satisfactory progress in language training and appropriate behavior in Taiwan, as determined by the Department of State, the American Institute in Taiwan and, as appropriate, its implementing partner;(ii)to refrain from engaging in any intelligence or intelligence-related activity on behalf of the United States Government; and(iii)to continue Federal Government employment for a period of not less than four years after the conclusion of the fellowship or for not less than two years for a fellowship that is one year or shorter.(C)Responsibilities of implementing partner(i)Selection of fellowsThe implementing partner, in close coordination with the Department of State and the American Institute in Taiwan, shall—(I)make efforts to recruit fellowship candidates who reflect the diversity of the United States;(II)select fellows for the Program based solely on merit, with appropriate supervision from the Department of State and the American Institute in Taiwan; and(III)prioritize the selection of candidates willing to serve a fellowship lasting one year or longer.(ii)First yearThe implementing partner should provide each fellow in the first year (or shorter duration, as jointly determined by the Department of State and the American Institute in Taiwan for those who are not serving a two-year fellowship) with—(I)intensive Mandarin Chinese language training; and(II)courses in the politic, culture, and history of Taiwan, China, and the broader Indo-Pacific.(iii)Waiver of required trainingThe Department of State, in coordination with the American Institute in Taiwan and, as appropriate, the implementing partner, may waive any of the training required under clause (ii) to the extent that a fellow has Mandarin Chinese language skills, knowledge of the topic described in clause (ii)(II), or for other related reasons approved by the Department of State and the American Institute in Taiwan. If any of the training requirements are waived for a fellow serving a two-year fellowship, the training portion of his or her fellowship may be shortened to the extent appropriate.(iv)Office; staffingThe implementing partner, in consultation with the Department of State and the American Institute in Taiwan, shall maintain an office and at least one full-time staff member in Taiwan—(I)to liaise with the American Institute in Taiwan and the governing authorities on Taiwan; and(II)to serve as the primary in-country point of contact for the recipients of fellowships under this section and their dependents.(v)Other functionsThe implementing partner should perform other functions in association in support of the Program, including logistical and administrative functions, as prescribed by the Department of State and the American Institute in Taiwan.(D)Noncompliance(i)In generalAny fellow who fails to comply with the requirements under this section shall reimburse the American Institute in Taiwan for—(I)the Federal funds expended for the fellow’s participation in the fellowship, as set forth in clauses (ii) and (iii); and(II)interest accrued on such funds (calculated at the prevailing rate).(ii)Full reimbursementAny fellow who violates clause (i) or (ii) of subparagraph (B) shall reimburse the American Institute in Taiwan in an amount equal to the sum of—(I)all of the Federal funds expended for the fellow’s participation in the fellowship; and(II)interest on the amount specified in subclause (I), which shall be calculated at the prevailing rate.(iii)Pro rata reimbursementAny fellow who violates subparagraph (B)(iii) shall reimburse the American Institute in Taiwan in an amount equal to the difference between—(I)the amount specified in clause (ii); and(II)the product of—(aa)the amount the fellow received in compensation during the final year of the fellowship, including the value of any allowances and benefits received by the fellow; multiplied by(bb)the percentage of the period specified in subparagraph (B)(iii) during which the fellow did not remain employed by the United States Government.(E)Annual reportNot later than 90 days after the selection of the first class of fellows under this Act, and annually thereafter for 10 years, the Department of State shall offer to brief the appropriate congressional committees regarding the following issues:(i)An assessment of the performance of the implementing partner in fulfilling the purposes of this section.(ii)The number of applicants each year, the number of applicants willing to serve a fellowship lasting one year or longer, and the number of such applicants selected for the fellowship.(iii)The names and sponsoring agencies of the fellows selected by the implementing partner and the extent to which such fellows represent the diversity of the United States.(iv)The names of the parliamentary offices, ministries, other agencies of the governing authorities on Taiwan, and nongovernmental institutions to which each fellow was assigned.(v)Any recommendations, as appropriate, to improve the implementation of the Program, including added flexibilities in the administration of the program.(vi)An assessment of the Program’s value upon the relationship between the United States and Taiwan or the United States and Asian countries.(F)Annual financial audit(i)In generalThe financial records of any implementing partner shall be audited annually in accordance with generally accepted auditing standards by independent certified public accountants or independent licensed public accountants who are certified or licensed by a regulatory authority of a State or another political subdivision of the United States.(ii)LocationEach audit under clause (i) shall be conducted at the place or places where the financial records of the implementing partner are normally kept.(iii)Access to documentsThe implementing partner shall make available to the accountants conducting an audit under clause (i)—(I)all books, financial records, files, other papers, things, and property belonging to, or in use by, the implementing partner that are necessary to facilitate the audit; and(II)full facilities for verifying transactions with the balances or securities held by depositories, fiscal agents, and custodians.(iv)Report(I)In generalNot later than six months after the end of each fiscal year, the implementing partner shall provide a report of the audit conducted for such fiscal year under clause (i) to the Department of State and the American Institute in Taiwan.(II)ContentsEach audit report shall—(aa)set forth the scope of the audit;(bb)include such statements, along with the auditor’s opinion of those statements, as may be necessary to present fairly the implementing partner’s assets and liabilities, surplus or deficit, with reasonable detail;(cc)include a statement of the implementing partner’s income and expenses during the year; and(dd)include a schedule of—(AA)all contracts and cooperative agreements requiring payments greater than $5,000; and(BB)any payments of compensation, salaries, or fees at a rate greater than $5,000 per year.(III)CopiesEach audit report shall be produced in sufficient copies for distribution to the public.(4)Taiwan fellows on detail from government service(A)In general(i)Detail authorizedWith the approval of the Secretary of State, an agency head may detail, for a period of not more than two years, an employee of the agency of the United States Government who has been awarded a fellowship under this Act, to the American Institute in Taiwan for the purpose of assignment to the governing authorities on Taiwan or an organization described in paragraph (2)(D)(ii)(II).(ii)AgreementEach detailee shall enter into a written agreement with the Federal Government before receiving a fellowship, in which the fellow shall agree—(I)to continue in the service of the sponsoring agency at the end of fellowship for a period of at least four years (or at least two years if the fellowship duration is one year or shorter) unless such detailee is involuntarily separated from the service of such agency; and(II)to pay to the American Institute in Taiwan any additional expenses incurred by the United States Government in connection with the fellowship if the detailee voluntarily separates from service with the sponsoring agency before the end of the period for which the detailee has agreed to continue in the service of such agency.(iii)ExceptionThe payment agreed to under clause (ii)(II) may not be required of a detailee who leaves the service of the sponsoring agency to enter into the service of another agency of the United States Government unless the head of the sponsoring agency notifies the detailee before the effective date of entry into the service of the other agency that payment will be required under this subsection.(B)Status as government employeeA detailee—(i)is deemed, for the purpose of preserving allowances, privileges, rights, seniority, and other benefits, to be an employee of the sponsoring agency;(ii)is entitled to pay, allowances, and benefits from funds available to such agency, which is deemed to comply with section 5536 of title 5, United States Code; and(iii)may be assigned to a position with an entity described in paragraph (2)(D)(ii)(I) if acceptance of such position does not involve—(I)the taking of an oath of allegiance to another government; or(II)the acceptance of compensation or other benefits from any foreign government by such detailee.(C)Responsibilities of sponsoring agency(i)In generalThe agency of the United States Government from which a detailee is detailed should provide the fellow allowances and benefits that are consistent with Department of State Standardized Regulations or other applicable rules and regulations, including—(I)a living quarters allowance to cover the cost of housing in Taiwan;(II)a cost of living allowance to cover any possible higher costs of living in Taiwan;(III)a temporary quarters subsistence allowance for up to seven days if the fellow is unable to find housing immediately upon arriving in Taiwan;(IV)an education allowance to assist parents in providing the fellow’s minor children with educational services ordinarily provided without charge by public schools in the United States;(V)moving expenses to transport personal belongings of the fellow and his or her family in their move to Taiwan, which is comparable to the allowance given for American Institute in Taiwan employees assigned to Taiwan; and(VI)an economy-class airline ticket to and from Taiwan for each fellow and the fellow’s immediate family.(ii)Modification of benefitsThe American Institute in Taiwan and its implementing partner, with the approval of the Department of State, may modify the benefits set forth in clause (i) if such modification is warranted by fiscal circumstances.(D)No financial liabilityThe American Institute in Taiwan, the implementing partner, and any governing authorities on Taiwan or nongovernmental entities in Taiwan at which a fellow is detailed during the second year of the fellowship may not be held responsible for the pay, allowances, or any other benefit normally provided to the detailee.(E)ReimbursementFellows may be detailed under clause (A)(ii) without reimbursement to the United States by the American Institute in Taiwan.(F)Allowances and benefitsDetailees may be paid by the American Institute in Taiwan for the allowances and benefits listed in subparagraph (C).(5)GAO reportNot later than one year prior to the sunset of the Program pursuant to paragraph (2)(F), the Comptroller General of the United States shall transmit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report that includes the following:(A)An analysis of United States Government participants in the Program, including the number of applicants and the number of fellowships undertaken, the places of employment.(B)An assessment of the costs and benefits for participants in the Program and for the United States Government of such fellowships.(C)An analysis of the financial impact of the fellowship on United States Government offices that have detailed fellows to participate in the Program.(D)Recommendations, if any, on how to improve the Program.(6)Funding(A)Authorization of appropriationsThere are authorized to be appropriated to the American Institute in Taiwan—(i)for fiscal year 2022, $2,900,000, of which $500,000 should be used by an appropriate implementing partner to launch the Program; and(ii)for fiscal year 2023, and each succeeding fiscal year, $2,400,000.(B)Private sourcesThe implementing partner selected to implement the Program may accept, use, and dispose of gifts or donations of services or property in carrying out such program, subject to the review and approval of the American Institute in Taiwan.210.Increasing Department of State personnel and resources devoted to the Indo-Pacific(a)FindingsCongress makes the following findings:(1)In fiscal year 2020, the Department of State allocated $1,500,000,000 to the Indo-Pacific region in bilateral and regional foreign assistance (FA) resources, including as authorized by section 201(b) of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409; 132 Stat. 5391), and $798,000,000 in the fiscal year 2020 diplomatic engagement (DE) budget. These amounts represent only 5 percent of the DE budget and only 4 percent of the total Department of State-USAID budget. (2)Over the last 5 years the DE budget and personnel levels in the Indo-Pacific averaged only 5 percent of the total, while FA resources averaged only 4 percent of the total.(3)In 2020, the Department of State began a process to realign certain positions at posts to ensure that its personnel footprint matches the demands of great-power competition, including in the Indo-Pacific.(b)Sense of CongressIt is the sense of Congress that—(1)the size of the United States diplomatic corps must be sufficient to meet the current and emerging challenges of the 21st century, including those in the Indo-Pacific region and elsewhere;(2)the increase must be designed to meet the objectives of an Indo-Pacific strategy focused on strengthening the good governance and sovereignty of states that adhere to and uphold the rules-based international order; and(3)the increase must be implemented with a focus on increased numbers of economic, political, and public diplomacy officers, representing a cumulative increase of at least 200 foreign service officer generalists, to—(A)advance free, fair, and reciprocal trade and open investment environments for United States companies, and engaged in increased commercial diplomacy in key markets;(B)better articulate and explain United States policies, strengthen civil society and democratic principles, enhance reporting on global activities, promote people-to-people exchanges, and advance United States influence; and(C)increase capacity at small- and medium-sized embassies and consulates in the Indo-Pacific and other regions around the world, as necessary. (c)Statement of policy(1)It shall be the policy of the United States to ensure Department of State funding levels and personnel footprint in the Indo-Pacific reflect the region’s high degree of importance and significance to United States political, economic, and security interests.(2)It shall be the policy of the United States to increase DE and FA funding and the quantity of personnel dedicated to the Indo-Pacific region respective to the Department of State’s total budget.(d)Action planNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall provide to the appropriate committees of Congress an action plan with the following elements:(1)Identification of requirements to advance United States strategic objectives in the Indo-Pacific and the personnel and budgetary resources for the Department of State needed to meet them, assuming an unconstrained resource environment.(2)A plan to increase the portion of the Department’s budget dedicated to the Indo-Pacific in terms of DE and FA focused on development, economic, and security assistance.(3)A plan to increase the number of positions at posts in the Indo-Pacific region and bureaus with responsibility for the Indo-Pacific region, including a description of increases at each post or bureau, a breakdown of increases by cone, and a description of how such increases in personnel will advance United States strategic objectives in the Indo-Pacific region.(4)Defined concrete and annual benchmarks that the Department will meet in implementing the action plan.(5)A description of any barriers to implementing the action plan.(e)Updates to report and briefingEvery 180 days after the submission of the action plan described in subsection (c) for no more than 3 years, the Secretary shall submit an update and brief the appropriate committees of Congress on the implementation of such action plan, with supporting data and including a detailed assessment of benchmarks reached.(f)Authorization of appropriationsThere is authorized to be appropriated, for fiscal year 2022, $2,000,000,000, under titles III and IV of the Foreign Assistance Act for the Indo-Pacific region and $1,250,000,000 in diplomatic engagement resources to the Indo-Pacific region. (g)Inclusion of amounts appropriated pursuant to Asia Reassurance Initiative Act of 2018Amounts authorized to be appropriated under subsection (f) include funds authorized to be appropriated pursuant to section 201(b) of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409). (h)Secretary of StateNot later than 2 years after the date of the enactment of this Act, the Secretary of State should report on the extent to which the benchmarks described in the action plan in subsection (c) have been met or progress has been made. 211.Diplomatic and economic efforts to deter PRC use of force against Taiwan(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Statement of policyIn order to deter the use of force by the People’s Republic of China to change the status quo on Taiwan, the United States should coordinate with allies and partners to identify and develop significant economic and diplomatic measures to deter and impose costs on any such action by the People’s Republic of China. 212.Report on bilateral efforts to address Chinese fentanyl trafficking(a)China’s class scheduling of fentanyl and synthetic opioid precursorsNot later than 180 days after the date of the enactment of this Act, the Secretary of State and Attorney General shall submit to the appropriate committees of Congress a written report—(1)detailing a description of United States Government efforts to gain a commitment from the Chinese Government to submit unregulated fentanyl precursors such as 4–AP to controls; and(2)detailing a plan for future steps the United States Government will take to urge China to combat illicit fentanyl production and trafficking originating in China.(b)Form of reportThe report required under subsection (c) shall be unclassified with a classified annex. 213.Facilitation of increased equity investments under the Better Utilization of Investments Leading to Development Act of 2018(a)Sense of CongressIt is the sense of Congress that support provided under section 1421(c)(1) of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9621(c)(1)) should be considered to be a Federal credit program that is subject to the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.) for purposes of applying the requirements of such Act to such support.(b)Maximum contingent liabilitySection 1433 of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9633) is amended by striking $60,000,000,000 and inserting $100,000,000,000.214.Expanding investment by United States International Development Finance Corporation for vaccine manufacturing(a)In generalThe Development Finance Corporation is authorized to provide financing to entities in India and in other less developed countries to increase vaccine manufacturing capacity for the following purposes—(1)manufacturing of Stringent Regulatory Authorization (SRA) or World Health Organization (WHO) Emergency Use Listing COVID–19 vaccines;(2)manufacturing of SRA or WHO Emergency Use Listing therapeutics used to treat symptoms related to COVID–19; and(3)manufacturing of critical medical supplies needed for preventing, detecting and treating COVID–19, including ventilators, personal protective equipment (PPE), oxygen, diagnostics, therapeutics and vaccines.(b)Reporting requirementNot later than 180 days after the date of the enactment of this Act, the Chief Executive Officer of the Development Finance Corporation, in coordination with the Secretary of State, shall provide a report to the appropriate congressional committees—(1)outlining the countries where DFC financing could be most impactful for vaccine manufacturing and to achieve the goal of manufacturing 1 billion COVID–19 vaccines by 2022;(2)a detailed explanation of the United States and partner country interests served by the United States providing support to such projects;(3)a detailed description of any support provided by other United States allies and partners to expand the initiatives outlined in subsection (a); and(4)a detailed description of any support provided by China in support of the initiatives outlined in subsection (a).(c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form with a classified annex if necessary.215.Ensuring United States diplomatic posts align with American strategic national security and economic objectives(a)Statement of policy(1)With 276 embassies and other representative offices globally, China now has more diplomatic posts around the world than any other country, including the United States. Many of Beijing’s new missions can be found in countries that recently broke ties with Taiwan (Burkina Faso, the Dominican Republic, El Salvador, the Gambia, and Sao Tome and Principe) or do not have any United States diplomatic physical presence despite these countries asking for increased United States engagement and investment (Antigua and Barbuda and Dominica).(2)It is the sense of Congress, that the Department of State conduct an assessment of all United States diplomatic posts to verify that they align with its United States national security and economic interests, as well as ensuring that these locations position the United States appropriately with its strategic competitors to advance the national interest in every country worldwide, including those countries currently lacking any physical United States diplomatic presence whether an embassy, consulate general, or principal officer post.(b)ReportingNot later than 180 days after the date of the enactment of this Act and biennially thereafter, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report assessing the number, location, and objectives of each of its diplomatic missions and posts worldwide, including an assessment of any gaps that exist compared to other country strategic competitors. The Secretary of State shall coordinate with other Department and Agency heads having an overseas presence at any and all United States diplomatic missions to ensure this assessment reflects all Federal Government equities and viewpoints, and then certify in writing the findings of this assessment.216.Authorization of appropriations for the Fulbright-Hays ProgramThere are authorized to be appropriated, for the 5-year period beginning on October 1, 2021, $105,500,000, to promote education, training, research, and foreign language skills through the Fulbright-Hays Program, in accordance with section 102(b) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2452(b)).217.Supporting independent media and countering disinformation(a)Authorization of USAGM appropriationsThere is authorized to be appropriated, for each of fiscal years 2022 through 2026 for the United States Agency for Global Media, $100,000,000 for ongoing and new programs to support local media, build independent media, combat PRC disinformation inside and outside of China, invest in technology to subvert censorship, and monitor and evaluate these programs.(b)Support for local mediaThe Secretary of State, acting through the Assistant Secretary of State for Democracy, Human Rights, and Labor and the Administrator of the United States Agency for International Development, acting through the Assistant Administrator for Development, Democracy, and Innovation, shall support and train journalists on investigative techniques necessary to ensure public accountability, promote transparency, fight corruption, and support the ability of the public to develop informed opinions about pressing issues facing their countries.(c)Internet freedom programsThe Bureau of Democracy, Human Rights, and Labor shall continue to support internet freedom programs.(d)Authorization of appropriationsThere is authorized to be appropriated to the Department of State and United States Agency for International Development, for each of fiscal years 2022 through 2026, $170,000,000 for ongoing and new programs in support of press freedom, training, and protection of journalists. Amounts appropriated pursuant to this authorization are authorized to remain available until expended and shall be in addition to amounts otherwise authorized to be appropriated to support press freedom, training, and protection of journalists.218.Global Engagement Center(a)FindingCongress established the Global Engagement Center to direct, lead, and coordinate efforts of the Federal Government to recognize, understand, expose, and counter foreign state and non-state propaganda and disinformation globally.(b)ExtensionSection 1287(j) of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 2656 note) is amended by striking the date that is 8 years after the date of the enactment of this Act and inserting December 31, 2027.(c)Sense of congressIt is the sense of Congress that the Global Engagement Center should expand its coordinating capacity of diplomatic messaging through the exchange of liaison officers with Federal departments and agencies that manage aspects of identifying and countering foreign disinformation, including the Office of the Director of National Intelligence and Special Operations Command’s Joint MISO Web Operations Center.(d)Authorization of appropriationsThere is authorized to be appropriated $150,000,000 for fiscal year 2022 for the Global Engagement Center to counter foreign state and non-state sponsored propaganda and disinformation.BInternational Security Matters221.DefinitionsIn this subtitle:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.(2)CompanyThe term company means any corporation, company, limited liability company, limited partnership, business trust, business association, or other similar entity.(3)Other security forcesThe term other security forces—(A)includes national security forces that conduct maritime security; and(B)does not include self-described militias or paramilitary organizations.222.Additional funding for international military education and training in the Indo-PacificThere is authorized to be appropriated for each of fiscal years 2022 through fiscal year 2026 for the Department of State, out of amounts appropriated or otherwise made available for assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.) (relating to international military education and training (IMET) assistance), $45,000,000 for activities in the Indo-Pacific region in accordance with this Act.223.Statement of policy on maritime freedom of operations in international waterways and airspace of the Indo-Pacific and on artificial land features in the South China Sea(a)Sense of congressCongress—(1)condemns coercive and threatening actions or the use of force to impede freedom of navigation operations in international airspace by military or civilian aircraft, to alter the status quo, or to destabilize the Indo-Pacific region;(2)urges the Government of the People’s Republic of China to refrain from implementing the declared East China Sea Air Defense Identification Zone (ADIZ), or an ADIZ in the South China Sea, where contrary to freedom of overflight in international airspace, and to refrain from taking similar provocative actions elsewhere in the Indo-Pacific region;(3)reaffirms that the 2016 Permanent Court of Arbitration decision is final and legally binding on both parties and that the People’s Republic of China’s claims to offshore resources across most of the South China Sea are unlawful; and(4)condemns the People’s Republic of China for failing to abide by the 2016 Permanent Court of Arbitration ruling, despite the PRC’s obligations as a state party to the United Nations Convention on the Law of the Sea.(b)Statement of policyIt shall be the policy of the United States to—(1)reaffirm its commitment and support for allies and partners in the Indo-Pacific region, including to the mutual defense treaties with Indo-Pacific allies as referenced elsewhere in this Act;(2)oppose claims that impinge on the rights, freedoms, and lawful use of the sea, or the airspace above it, that are available to all nations, and oppose the militarization of new and reclaimed land features in the South China Sea;(3)continue certain policies with respect to the PRC claims in the South China Sea, namely—(A)that PRC claims in the South China Sea, including to offshore resources across most of the South China Sea, are unlawful;(B)that the PRC cannot lawfully assert a maritime claim vis-à-vis the Philippines in areas that the Permanent Court of Arbitration found to be in the Philippines’ Exclusive Economic Zone (EEZ) or on its continental shelf;(C)to reject any PRC claim to waters beyond a 12 nautical mile territorial sea derived from islands it claims in the Spratly Islands; and(D)that the PRC has no lawful territorial or maritime claim to James Shoal;(4)urge all parties to refrain from engaging in destabilizing activities, including environmentally harmful and provocative land reclamation;(5)ensure that disputes are managed without intimidation, coercion, or force;(6)call on all claimants to clarify or adjust claims in accordance with international law;(7)uphold the principle that territorial and maritime claims, including territorial waters or territorial seas, must derive from land features and otherwise comport with international law;(8)oppose the imposition of new fishing regulations covering disputed areas in the South China Sea, regulations which have raised tensions in the region;(9)support an effective Code of Conduct, if that Code of Conduct reflects the interests of Southeast Asian claimant states and does not serve as a vehicle for the People’s Republic of China to advance its unlawful maritime claims; (10)reaffirm that an existing body of international rules and guidelines, including the International Regulations for Preventing Collisions at Sea, done at London October 12, 1972 (COLREGs), is sufficient to ensure the safety of navigation between the United States Armed Forces and the forces of other countries, including the People’s Republic of China;(11)support the development of regional institutions and bodies, including the ASEAN Regional Forum, the ASEAN Defense Minister’s Meeting Plus, the East Asia Summit, and the expanded ASEAN Maritime Forum, to build practical cooperation in the region and reinforce the role of international law;(12)encourage the deepening of partnerships with other countries in the region for maritime domain awareness and capacity building, as well as efforts by the United States Government to explore the development of appropriate multilateral mechanisms for a common operating picture in the South China Sea among Southeast Asian countries that would serve to help countries avoid destabilizing behavior and deter risky and dangerous activities;(13)oppose actions by any country to prevent any other country from exercising its sovereign rights to the resources of the exclusive economic zone (EEZ) and continental shelf by making claims to those areas in the South China Sea that have no support in international law; and(14)assure the continuity of operations by the United States in the Indo-Pacific region, including, when appropriate, in cooperation with partners and allies, to reaffirm freedom of navigation and overflight and other lawful uses of the sea.224.Report on capability development of Indo-Pacific allies and partners(a)Sense of CongressIt is the sense of Congress that—(1)the Secretary of State should expand and strengthen existing measures under the United States Conventional Arms Transfer Policy to provide capabilities to allies and partners consistent with agreed-on division of responsibility for alliance roles, missions and capabilities, prioritizing allies and partners in the Indo-Pacific region in accordance with United States strategic imperatives;(2)the United States should design for export to Indo-Pacific allies and partners capabilities critical to maintaining a favorable military balance in the region, including long-range precision fires, air and missile defense systems, anti-ship cruise missiles, land attack cruise missiles, conventional hypersonic systems, intelligence, surveillance, and reconnaissance capabilities, and command and control systems consistent with law, regulation, policy, and international commitments;(3)the United States should pursue, to the maximum extent possible, anticipatory technology security and foreign disclosure policy on the systems described in paragraph (2); and(4)the Secretary of State, in coordination with the Secretary of Defense, should—(A)urge allies and partners to invest in sufficient quantities of munitions to meet contingency requirements and avoid the need for accessing United States stocks in wartime; and(B)cooperate with allies to deliver such munitions, or when necessary, to increase allies’ capacity to produce such munitions.(b)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.(c)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, with the concurrence of the Secretary of Defense, shall submit to the appropriate committees of Congress a report that describes United States priorities for building more capable security partners in the Indo-Pacific region.(2)Matters to be includedThe report required under paragraph (1) shall—(A)provide a priority list of defense and military capabilities that Indo-Pacific allies and partners must possess for the United States to be able to achieve its military objectives in the Indo-Pacific region;(B)identify, from the list referred to in subparagraph (A), the capabilities that are best provided, or can only be provided, by the United States;(C)identify—(i)actions required to expedite fielding the capabilities identified in subparagraph (B); and(ii)steps needed to fully account for and a plan to integrate all means of United States foreign military sales, direct commercial sales, security assistance, and all applicable authorities of the Department of State and the Department of Defense;(D)assess the requirements for United States security assistance, including International Military Education and Training, in the Indo-Pacific region, as a part of the means to deliver critical partner capability requirements identified in subparagraph (B);(E)assess the resources necessary to meet the requirements for United States security assistance, and identify resource gaps;(F)assess the major obstacles to fulfilling requirements for United States security assistance in the Indo-Pacific region, including resources and personnel limits, foreign legislative and policy barriers, and factors related to specific partner countries;(G)identify limitations on the ability of the United States to provide such capabilities, including those identified under subparagraph (B), because of existing United States treaty obligations, United States policies, or other regulations;(H)recommend improvements to the process for developing requirements for United States partner capabilities; and(I)identify required jointly agreed recommendations for infrastructure and posture, based on any ongoing mutual dialogues.(3)FormThe report required under this subsection shall be unclassified, but may include a classified annex.CMultilateral Strategies to Bolster American Power231.Findings on multilateral engagementCongress finds the following:(1)Every UN member state is legally required to finance the UN’s core budget in order to ensure that these missions are properly resourced, and assessment rates are renegotiated every three years by the UN General Assembly.(2)While the United States is the largest single financial contributor to the UN system, the current model is beneficial because it requires all UN member states, no matter how big or small, to help shoulder the UN’s regular and peacekeeping budgets at specified levels.(3)Failing to meet our financial commitments to the UN also empowers the PRC, which has raised our annual shortfalls to claim we are not a reliable partner and is seeking to leverage its own contributions to the regular budget and peacekeeping in ways that run counter to United States interests and values.(4)The People’s Republic of China is now the second largest financial contributor to UN peacekeeping, having gone from an assessment rate of just 3 percent in 2008 to more than 15 percent today, and is the ninth largest troop-contributor to UN missions, providing more personnel than the other four permanent members of the Security Council combined.(5)With greater engagement comes greater influence, and PRC diplomats have sought to use their expanded clout to push back against the human rights, civilian protection, and gender-based violence aspects of UN peacekeeping mandates, using United States funding shortfalls as a pretext.(6)The PRC has also used its growing clout to fill key posts at UN agencies: Chinese nationals currently occupy the top posts of four of the UN’s 15 specialized agencies, while the United States occupies only one.(7)From 2021 to 2022, there will be 15 elections for the heads of UN specialized agencies and five for major UN funds and programs. With the exception of the World Food Programme, none are currently led by Americans.(8)A 2020 Department of State Inspector General Inspection found that the Bureau for International Organizations did not have a standard operating procedure for tracking and promoting the employment of American Citizens in the UN system, and their recommendation to the department to establish one remains open.232.Statement of policy on America’s multilateral engagementIt is the policy of the United States that—(1)the Special Representative of the United States to the United Nations serves as a standing member of the cabinet;(2)assessed dues to multilateral organizations be paid in full in a timely fashion;(3)Federal agencies utilize all the authorities under section 3343 of title 5, United States Code, and subpart C of title 5, Code of Federal Regulations: Detail and Transfer of Federal Employees to International Organizations to detail or transfer employees to relevant international organizations;(4)the Secretary of State shall assist the Department of State and other Federal agencies in carrying out paragraph (3) to the fullest extent;(5)the Secretary of State shall support qualified American candidates in their bid to win election to UN-related leadership positions; and(6)the Secretary of State shall support the placement of Junior Professional Officers (JPOs) sponsored by the United States in UN-affiliated agencies.233.Support for Americans at the United Nations(a)EstablishmentThe Secretary of State is authorized to establish within the Department of State’s Bureau of International Organization Affairs (IO) an Office for American Citizens.(b)DutiesThe office established under subsection (a) of this section will be responsible for—(1)advocating for the employment of American citizens by all international organizations of which the United States is a member, including the United Nations and any of its agencies, offices, and other affiliated entities;(2)coordinating the interagency support of non-American candidates for leadership roles within all international organizations of which the United States is a member, including the United Nations and any of its agencies, offices, and other affiliated entities, when—(A)no American candidate has been nominated for election; and(B)it is determined that providing such support is in the interest of the United States;(3)establishing and implementing a standard operating procedure for the promotion and efficient tracking of United States citizen employment at the United Nations and other international organizations that includes Mission Geneva;(4)monitoring the pipeline of United Nations jobs and identifying qualified Americans and other qualified nationals to promote for these positions;(5)tracking leadership changes in United Nations secretariat, funds, programs, and agencies, and developing strategies to ensure that coalitions of likeminded states are assembled to ensure leadership races are not won by countries that do not share United States interests;(6)eliminating current barriers to the employment of United States nationals in the United Nations Secretariat, funds, programs, and agencies; and(7)increasing the number of qualified United States candidates for leadership and oversight positions at the United Nations Secretariat, funds, programs, agencies, and at other international organizations.234.Report on American employment in international organizations(a)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary of State, in consultation with the heads of other Federal departments and agencies as appropriate, shall develop and submit to the appropriate congressional committees a report on how many Federal employees are currently detailed or transferred to an international organization during the immediately preceding 12-month period and a one-time strategy for increasing the number of Federal employees so detailed or transferred.(b)Matters To be includedEach report required by subsection (a) shall include the following:(1)The number of Federal employees detailed or transferred to an international organization under section 3343 of title 5, United States Code, and subpart C of title 5, Code of Federal Regulations: Detail and Transfer of Federal Employees to International Organizations, and—(A)an identification of the Federal agency from which such employees were detailed or transferred; and(B)an identification of the international organizations to and from which such employees have been detailed or transferred.(2)A list of international organizations to and from which the United States previously detailed or transferred Federal employees.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)The Committee on Foreign Affairs of the House of Representatives; and(2)The Committee on Foreign Relations of the Senate.DRegional strategies To bolster American power241.Statement of policy on cooperation with allies and partners around the worldIt is the policy of the United States—(1)to strengthen alliances and partnerships with like-minded countries around the globe; and(2)to work in collaboration with such allies and partners—(A)to address significant diplomatic, economic, and military challenges posed by the People’s Republic of China;(B)to deter the People’s Republic of China from pursuing military aggression;(C)to promote the peaceful resolution of territorial disputes in accordance with international law;(D)to promote private sector-led long-term economic development while countering efforts by the Government of the People’s Republic of China to leverage predatory economic practices as a means of political and economic coercion in the Indo-Pacific region and beyond;(E)to promote the values of democracy and human rights, including through efforts to end the repression by the People’s Republic of China of political dissidents, Uyghurs and other Muslim minorities, Tibetan Buddhists, Christians, and other ethnic minorities;(F)to respond to the crackdown by the People’s Republic of China, in contravention of the commitments made under the Sino-British Joint Declaration of 1984 and the Basic Law of Hong Kong, on the legitimate aspirations of the people of Hong Kong; and(G)to counter the Chinese Government’s efforts to spread disinformation in China and beyond with respect to its response to COVID–19. IWestern Hemisphere242.Sense of Congress regarding United States-Canada relationsIt is the sense of Congress that—(1)the United States and Canada have a unique relationship based on shared geography, extensive personal connections, deep economic ties, mutual defense commitments, and a shared vision to uphold democracy, human rights, and the rules based international order established after World War II; (2)the United States and Canada can better address the People’s Republic of China’s economic, political, and security influence through closer cooperation on counternarcotics, environmental stewardship, transparent practices in public procurement and infrastructure planning, the Arctic, energy and connectivity issues, trade and commercial relations, bilateral legal matters, and support for democracy, good governance, and human rights;(3)amidst the COVID–19 pandemic, the United States and Canada should maintain joint initiatives to address border management, commercial and trade relations and infrastructure, a shared approach with respect to the People’s Republic of China, and transnational challenges, including pandemics, energy security, and environmental stewardship; (4)the United States and Canada should enhance cooperation to counter Chinese disinformation, influence operations, economic espionage, and propaganda efforts;(5)the People’s Republic of China’s infrastructure investments, particularly in 5G telecommunications technology, extraction of natural resources, and port infrastructure, pose national security risks for the United States and Canada;(6)the United States should share, as appropriate, intelligence gathered regarding—(A)Huawei’s 5G capabilities; and(B)the PRC government’s intentions with respect to 5G expansion;(7)the United States and Canada should continue to advance collaborative initiatives to implement the January 9, 2020, United States-Canada Joint Action Plan on Critical Minerals Development Collaboration; and(8)the United States and Canada must prioritize cooperation on continental defense and in the Arctic, including by modernizing the North American Aerospace Defense Command (NORAD) sensor architecture to provide effective warning and tracking of threats by peer competitors, including long-range missiles and high-precision weapons, to the Northern Hemisphere.243.Sense of Congress regarding the Government of China’s arbitrary imprisonment of Canadian citizensIt is the sense of Congress that—(1)the Government of the People’s Republic of China’s apparent arbitrary detention and abusive treatment of Canadian nationals Michael Spavor and Michael Kovrig in apparent retaliation for the Government of Canada’s arrest of Meng Wanzhou is deeply concerning; (2)the Government of Canada has shown international leadership by—(A)upholding the rule of law and complying with its international legal obligations, including those pursuant to the Extradition Treaty Between the United States of America and Canada, signed at Washington December 3, 1971; and(B)launching the Declaration Against Arbitrary Detention in State-to-State Relations, which has been endorsed by 57 countries and the European Union, and reaffirms well-established prohibitions under international human rights conventions against the arbitrary detention of foreign nationals to be used as leverage in state-to-state relations; and (3)the United States continues to join the Government of Canada in calling for the immediate release of Michael Spavor and Michael Kovrig and for due process for Canadian national Robert Schellenberg.244.Strategy to enhance cooperation with Canada(a)In generalNot later than 180 days after the date of the enactment of this Act, the President should submit a strategy to the appropriate congressional committees, and the Committees on Armed Services of the Senate and the House of Representatives, that describes how the United States will enhance cooperation with the Government of Canada in managing relations with the PRC government.(b)ElementsThe strategy required under subsection (a) shall—(1)identify key policy points of convergence and divergence between the United States and Canada in managing relations with the People’s Republic of China in the areas of technology, trade, economic practices, cyber security, secure supply chains and critical minerals, and illicit narcotics; (2)include a description of United States development and coordination efforts with Canadian counterparts to enhance the cooperation between the United States and Canada with respect to—(A)managing economic relations with the People’s Republic of China;(B)democracy and human rights in the People’s Republic of China;(C)technology issues involving the People’s Republic of China;(D)defense issues involving the People’s Republic of China; and(E)international law enforcement and transnational organized crime issues. (3)detail diplomatic efforts and future plans to work with Canada to counter the PRC’s projection of an authoritarian governing model around the world;(4)detail diplomatic, defense, and intelligence cooperation to date and future plans to support Canadian efforts to identify cost-effective alternatives to Huawei’s 5G technology;(5)detail diplomatic and defense collaboration—(A)to advance joint United States-Canadian priorities for responsible stewardship in the Arctic Region; and(B)to counter the PRC’s efforts to project political, economic, and military influence into the Arctic Region; and(6)detail diplomatic efforts to work with Canada to track and counter the PRC’s attempts to exert influence across the multilateral system.(c)FormThe strategy required under this section shall be submitted in an unclassified form that can be made available to the public, but may include a classified annex, if necessary.(d)ConsultationNot later than 90 days after the date of the enactment of this Act, and not less frequently than every 180 days thereafter for 5 years, the Secretary of State shall consult with the appropriate congressional committees, and the Committees on Armed Services of the Senate and the House of Representatives, regarding the development and implementation of the strategy required under this section.245.Strategy to strengthen economic competitiveness, governance, human rights, and the rule of law in Latin America and the Caribbean(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation, as appropriate, with the Secretary of the Treasury, the Secretary of Commerce, the Administrator of USAID, the Attorney General, the United States Trade Representative, and the Chief Executive Officer of the United States International Development Finance Corporation, shall submit a multi-year strategy for increasing United States economic competitiveness and promoting good governance, human rights, and the rule of law in Latin American and Caribbean countries, particularly in the areas of investment, equitable, inclusive, and sustainable development, commercial relations, anti-corruption activities, and infrastructure projects, to—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Finance of the Senate;(3)the Committee on Appropriations of the Senate;(4)the Committee on Foreign Affairs of the House of Representatives;(5)the Committee on Ways and Means of the House of Representatives; and(6)the Committee on Appropriations of the House of Representatives.(b)Additional elementsThe strategy required under subsection (a) shall include a plan of action, including benchmarks to achieve measurable progress, to—(1)enhance the technical capacity of countries in the region to advance the sustainable and inclusive development of equitable economies;(2)reduce trade and non-tariff barriers between the countries of the Americas;(3)facilitate a more open, transparent, and competitive environment for United States businesses in the region;(4)establish frameworks or mechanisms to review long term financial sustainability and security implications of foreign investments in strategic sectors or services, including transportation, communications, natural resources, and energy;(5)establish competitive, transparent, and inclusive infrastructure project selection and procurement processes that promote transparency, supplier diversity, open competition, financial sustainability, adherence to robust global standards, and the employment of a diverse local workforce and management;(6)strengthen legal structures critical to robust democratic governance, fair competition, combatting corruption, and ending impunity; and(7)enhance transparent, affordable, and equitable access to the internet and digital infrastructure in the Western Hemisphere. (c)Briefing requirementNot later than 1 year after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State, after consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, and the leadership of the United States International Development Finance Corporation, shall brief the congressional committees listed in subsection (a) regarding the implementation of this part, including examples of successes and challenges.246.Engagement in international organizations and the defense sector in Latin America and the Caribbean(a)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Select Committee on Intelligence of the Senate;(3)the Committee on Armed Services of the Senate;(4)the Committee on Foreign Affairs of the House of Representatives;(5)the Permanent Select Committee on Intelligence of the House of Representatives; and(6)the Committee on Armed Services of the House of Representatives.(b)Reporting requirement(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Director of National Intelligence, the Director of the Central Intelligence Agency, and the Defense Intelligence Agency, shall submit a report to the appropriate congressional committees that assesses the nature, intent, and impact to United States strategic interests of Chinese diplomatic activity aimed at influencing the decisions, procedures, and programs of multilateral organizations in Latin America and the Caribbean, including the World Bank, International Monetary Fund, Organization of American States, and the Inter-American Development Bank.(2)Defense sectorThe report required under paragraph (1) shall include an assessment of the nature, intent, and impact on United States strategic interests of Chinese military activity in Latin America and the Caribbean, including military education and training programs, weapons sales, and space-related activities in the military or civilian spheres, such as—(A)the satellite and space control station the People’s Republic of China constructed in Argentina; and(B)defense and security cooperation carried out by the People’s Republic of China in Latin America and the Caribbean, including sales of surveillance and monitoring technology to governments in the region such as Venezuela, Cuba, Ecuador, and Colombia, and the potential use of such technologies as tools of Chinese intelligence services. (3)FormThe report required under paragraph (1) shall be submitted in unclassified form and shall include classified annexes.247.Defense cooperation in Latin America and the Caribbean(a)In generalThere is authorized to be appropriated to the Department of State $13,500,000 for the International Military Education and Training Program for Latin America and the Caribbean for each of fiscal years 2022 through 2026. (b)ModernizationThe Secretary of State shall take steps to modernize and strengthen the programs receiving funding under subsection (a) to ensure that such programs are vigorous, substantive, and the preeminent choice for international military education and training for Latin American and Caribbean partners.(c)Required elementsThe programs referred to in subsection (a) shall—(1)provide training and capacity-building opportunities to Latin American and Caribbean security services;(2)provide practical skills and frameworks for—(A)improving the functioning and organization of security services in Latin America and the Caribbean;(B)creating a better understanding of the United States and its values; and(C)using technology for maximum efficiency and organization; and(3)promote and ensure that security services in Latin America and the Caribbean respect civilian authority and operate in compliance with international norms, standards, and rules of engagement, including a respect for human rights, and full compliance with Leahy Law requirements.(d)LimitationSecurity assistance under this section is subject to limitations as enshrined in the requirements of section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d).248.Engagement with civil society in Latin America and the Caribbean regarding accountability, human rights, and the risks of pervasive surveillance technologies(a)Sense of congressIt is the sense of Congress that—(1)the Government of the People’s Republic of China is exporting its model for internal security and state control of society through advanced technology and artificial intelligence; and(2)the inclusion of communication networks and communications supply chains with equipment and services from companies with close ties to or that are susceptible to pressure from governments or security services without reliable legal checks on governmental powers can lead to breaches of citizens’ private information, increased censorship, violations of human rights, and harassment of political opponents. (b)Diplomatic engagementThe Secretary of State shall conduct diplomatic engagement with governments and civil society organizations in Latin America and the Caribbean to—(1)help identify and mitigate the risks to civil liberties posed by technologies and services described in subsection (a); and(2)offer recommendations on ways to mitigate such risks.(c)Internet freedom programsThe Chief Executive Officer of the United States Agency for Global Media, who may work through the Open Technology Fund, and the Secretary of State, working through the Bureau of Democracy, Human Rights, and Labor’s Internet Freedom and Business and Human Rights Section, shall expand and prioritize efforts to provide anti-censorship technology and services to journalists in Latin America and the Caribbean, in order to enhance their ability to safely access or share digital news and information.(d)Support for civil societyThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall work through nongovernmental organizations to—(1)support and promote programs that support internet freedom and the free flow of information online in Latin America and the Caribbean;(2)protect open, interoperable, secure, and reliable access to internet in Latin America and the Caribbean;(3)provide integrated support to civil society for technology, digital safety, policy and advocacy, and applied research programs in Latin America and the Caribbean;(4)train journalists and civil society leaders in Latin America and the Caribbean on investigative techniques necessary to ensure public accountability and prevent government overreach in the digital sphere;(5)assist independent media outlets and journalists in Latin America and the Caribbean to build their own capacity and develop high-impact, in-depth news reports covering governance and human rights topics;(6)provide training for journalists and civil society leaders on investigative techniques necessary to improve transparency and accountability in government and the private sector;(7)provide training on investigative reporting of incidents of corruption and unfair trade, business and commercial practices; (8)assist nongovernmental organizations to strengthen their capacity to monitor the activities described in paragraph (7); and(9)identify local resources to support the preponderance of activities that would be carried out under this subsection. 249.Caribbean energy initiative as alternative to China’s Belt and Road Initiative(a)FindingsCongress makes the following findings:(1)The countries of the Caribbean are heavily reliant upon imported oil to provide for approximately 90 percent of their energy production.(2)The level of dependence is even higher including—(A)Jamaica, which relies on oil for 95.9 percent of its electricity;(B)Barbados, which relies on oil for 96 percent of its electricity;(C)the Virgin Islands, which relies on oil for nearly 100 percent of its electricity; and(D)St. Lucia, which relies on oil for 100 percent of its electricity.(3)Overreliance on imported fossil fuels has had a detrimental effect on economic development, growth, and competitiveness in the Caribbean.(4)Since 1970, more than 80 percent of Caribbean coral reefs have been lost due to coastal development and pollution. Soot particulates and climate change caused by burning fossil fuels have seriously damaged coral reefs, which are a significant source of tourism dollars, fishing, biodiversity, and natural beauty.(5)Air pollution caused by burning oil for electricity—(A)has serious health impacts in the form of higher rates of asthma and other lung ailments; and(B)can also exacerbate climate change.(6)The Caribbean region is particularly vulnerable to sea level rise and stronger storms.(7)Between 2005 and 2018, the dependence of the countries of the Caribbean on oil was perpetuated by the Venezuelan-led Petrocaribe oil alliance, which—(A)offered preferential terms for oil sales; and(B)supplies some countries with up to 40 percent of their energy production needs.(8)The ongoing domestic economic crisis and political turmoil in Venezuela has forced the Government of Venezuela to retract its commitments to the Petrocaribe oil alliance and step away as a regional power. Only Cuba still receives preferential Petrocaribe pricing on fuel exports from Venezuela, while other Petrocaribe member countries are experiencing a destabilized flow of oil.(9)China has spent more than $244,000,000,000 on energy projects worldwide since 2000, 25 percent of which was spent in Latin America and the Caribbean. Although the majority of this spending was for oil, gas, and coal, China has also been the largest investor in clean energy globally for almost a decade.(10)The World Bank estimates that the Caribbean will need $12,000,000,000 in power investments through 2035.(11)Renewable energy technology costs have decreased dramatically in recent years, offering a more viable economic alternative for energy production. Solar energy prices have fallen by 80 percent since 2008, causing significant market growth, and according to data released by the International Renewable Energy Agency, 1/3 of global power capacity is based in renewable energy.(12)In 2016, the International Monetary Fund estimated that transportation accounted for 36 percent of the total primary energy consumed in the Caribbean subregion.(13)According to the United Nations Environment Programme, Latin America and the Caribbean could achieve annual savings of $621,000,000,000 and a reduction of 1,100,000,000 tons of CO2 by 2050 if the region’s energy and transport sectors reach net zero emissions.(14)The Caribbean has an abundance of onshore and offshore resources needed for renewable energy, including sun, wind, geothermal, and some hydropower production capacity.(15)The United States Government is deeply engaged in providing technical and policy assistance to countries of the Caribbean on energy issues through—(A)the Energy and Climate Partnership of the Americas;(B)Connecting the Americas 2022; and(C)bilateral assistance programs.(16)On February 19, 2014, at the North American Leaders’ Summit, President Barack Obama, Prime Minister Stephen Harper of Canada, and President Enrique Peña Nieto of Mexico reaffirmed their commitment to bring affordable, reliable, and increasingly renewable power to the Caribbean, while opening wider markets for clean energy and green technology.(17)On June 19, 2015, President Barack Obama announced the Caribbean Energy Security Initiative, which would partner with individual countries—(A)to transform its energy sector;(B)to work to increase access to finance, good governance, and diversification; and(C)to maximize the impact of existing donor effects.(18)On May 4, 2016, at the United States-Caribbean-Central American Energy Summit, the energy security task force formally launched the Caribbean Sustainable Energy Roadmap and Strategy (C–SERMS) as a mechanism to manage regional coordination and action on energy security and agreed to expand the regional market and transmission system.(19)The United States has an important opportunity—(A)to deepen this engagement;(B)to work as a partner with Caribbean countries on a more regional and coordinated basis;(C)to help ease the region’s dependence on imported oil; and(D)to promote affordable alternative sources of energy.(b)DefinitionsIn this section:(1)Caribbean countriesThe term Caribbean countries means countries in the Caribbean region, but does not including Cuba or Venezuela.(2)Caribbean governmentsThe term Caribbean governments means the national governments of the Caribbean countries.(c)Statement of policyIt is the policy of the United States to help Caribbean countries—(1)achieve greater energy security and improve domestic energy resource mobilization;(2)lower their dependence on imported fuels;(3)eliminate the use of diesel, heavy fuel oil, other petroleum products, and coal for the generation of electricity;(4)increase production of renewable energy; and(5)meet the greenhouse gas mitigation goals of their national determined contributions to the Paris Agreement.(d)Strategy(1)SubmissionNot later than 120 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of USAID, shall submit a multi-year strategy to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that describes how the Department of State will promote regional cooperation with Caribbean countries—(A)to lower dependence on imported fuels, grow domestic clean energy production in the region, strengthen regional energy security, and lower energy sector greenhouse gas emissions;(B)to decrease dependence on oil in the transportation sector;(C)to increase energy efficiency, energy conservation, and investment in alternatives to imported fuels;(D)to improve grid reliability and modernize electricity transmission networks;(E)to advance deployment of innovative solutions to expand community and individuals’ access to electricity;(F)to help reform energy markets to encourage good regulatory governance and to promote a climate of private sector investment; and(G)to mitigate greenhouse gas emissions from the energy and transportation sector.(2)ElementsThe strategy required under subsection (a) shall include—(A)a thorough review and inventory of United States Government activities that are being carried out bilaterally, regionally, and in coordination with multilateral institutions—(i)to promote energy and climate security in the Caribbean region; and(ii)to reduce the region’s reliance on oil for electricity generation;(B)opportunities for marshaling regional cooperation—(i)to overcome market barriers resulting from the small size of Caribbean energy markets;(ii)to address the high transportation and infrastructure costs faced by Caribbean countries;(iii)to ensure greater donor coordination between governments, multilateral institutions, multilateral banks, and private investors; and(iv)to expand regional financing opportunities to allow for lower cost energy entrepreneurship;(C)measures to ensure that each Caribbean government has—(i)an independent utility regulator or equivalent;(ii)affordable access by third party investors to its electrical grid with minimal regulatory interference;(iii)effective energy efficiency and energy conservation;(iv)programs to address technical and nontechnical issues;(v)a plan to eliminate major market distortions;(vi)cost-reflective tariffs; and(vii)no tariffs or other taxes on clean energy solutions; and(D)recommendations for how United States policy, technical, and economic assistance can be used in the Caribbean region—(i)to advance renewable energy development and the incorporation of renewable technologies into existing energy grids and the development and deployment of micro-grids where appropriate and feasible to boost energy security and reliability, particularly to underserved communities;(ii)to increase the generation of clean energy sufficiently to replace and allow for the retirement of obsolete fossil fuel energy generation units in Caribbean countries;(iii)to create regional financing opportunities to allow for lower cost energy entrepreneurship;(iv)to deploy transaction advisors in the region to help attract private investment and break down any market or regulatory barriers; and(v)to establish a mechanism for each host government to have access to independent legal advice—(I)to speed the development of energy-related contracts; and(II)to better protect the interests of Caribbean governments and citizens.(3)ConsultationIn devising the strategy under this subsection, the Secretary of State shall work with the Secretary of Energy and shall consult with—(A)the Secretary of the Interior;(B)the Secretary of Commerce;(C)the Secretary of the Treasury;(D)the Board of Directors of the Export-Import Bank of the United States;(E)the Board of Directors of the Development Finance Corporation;(F)the Administrator of the United States Agency for International Development;(G)the Caribbean governments;(H)the Inter-American Development Bank;(I)the World Bank Group; and(J)the Caribbean Electric Utility Services Corporation.250.U.S.-Caribbean resilience partnership(a)FindingsCongress makes the following findings:(1)The United States shares with the Caribbean a collective vulnerability to natural disasters, which affects the lives and the economies of our citizens.(2)The April 9, 2021, eruption of the La Soufriere volcano is another reminder of the devastation caused by the many natural disasters the Caribbean confronts each year and the region’s vulnerability to external shocks. Hurricane Dorian, the largest storm to hit the region, wiped out large parts of the northern Bahamas in 2019, and Hurricanes Maria and Irma devastated multiple islands across the region in 2017, including Puerto Rico. According to IMF research, of the 511 plus disasters worldwide to hit small states since 1950, around two-thirds (324) have been in the Caribbean.(3)This region is seven times more likely to experience a natural disaster than elsewhere. And, when one occurs, it will incur as much as six times more damage.(4)Extreme weather events and other environmental impacts will only worsen over the coming years, and if not addressed, we will see only increasing economic shocks on these countries, driving irregular migration.(5)While the United States has considerable expertise and capacity in assisting countries with disaster response, there remains a need for stronger partnerships that build regional resilience through efficient and interoperable platforms, protecting people and speeding recovery.(6)The People’s Republic of China has dramatically increased its engagement in the Caribbean in the past five years, including offering loans and grants related to disaster response and resilience and sought to acquire property rights in the Caribbean that would be detrimental to United States national security interests.(7)In 2019, the United States launched a new U.S.-Caribbean Resilience Partnership to deepen cooperation and investment to strengthen our disaster resilience throughout the Caribbean region, including—(A)to streamline early warning response networks and formalize communication channels;(B)to enhance, encourage, and work collaboratively on further developing aviation disaster resilience plans and partnerships;(C)to prioritize regional technical exchange in energy planning, risk reduction, and resilience;(D)to increase communications network interoperability between Caribbean partners and the United States;(E)to utilize storm surge mapping data and share real-time information in preparation for potential damage resulting from tropical cyclones and tsunamis;(F)to use meteorological services to strengthen and deepen physical and communications infrastructure, data collection networks, and human and technical capacity throughout the region, as well as interactions with the public;(G)to understand that while the use of international and military and civil defense assets in disaster response may only be considered as a last resort, when local, national, and international civilian capabilities are overwhelmed, civil-military coordination should occur, in support of the affected nation;(H)to develop a framework that would govern the deployment of international military and civil defense assets in disaster response when local, national, and international civilian capabilities are overwhelmed, in support of the affected nation;(I)to seek common mechanisms for ensuring rapid disaster response and recovery, including waiving or expediting diplomatic clearances, waiving of or reducing customs fees, streamlining overflight and airspace clearance, and ensuring that the first responders have the ability to rapidly respond to disasters in other countries;(J)to promote the integration and coordination of regional response mechanisms in the Caribbean, including through the Caribbean Disaster Emergency Management Agency, the Regional Security System, United States Government Agencies, and allies in ways that facilitate more effective and efficient planning, mitigation, response, and resilience to natural disasters;(K)to share best practices in improved building codes with national disaster organizations, including building better programs, at regional, national and community levels; and(L)to promote community-based disaster preparedness and mitigation activities, particularly in underserved communities, with the aim of increasing broad public participation and resilience.(b)PolicyIt is the policy of the United States to help Caribbean countries—(1)increase their resilience and adapt to natural disasters and the impacts of severe weather events and a changing environment;(2)partner with United States Federal, State, and local agencies and engage in technical cooperation, dialogue, and assistance activities;(3)harmonize standards and practices related to paragraphs (1) and (2) to promote increased investment and integration;(4)increase investment from United States companies in the Caribbean on resilience-building, adaptation, and climate-related mitigation efforts;(5)promote regional cooperation and ensure efforts by the United States, Caribbean countries, and international partners complement each other; and(6)further assist with the efforts listed under subsection (a)(7) above.(c)StrategyNot later than 180 days after the date of the enactment of this Act, the Secretary of State in coordination with other departments and agencies shall submit a multi-year strategy to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that describes how the Department of State will achieve the policy described in subsection (b) above.(d)AppropriationsThere are authorized to be appropriated for U.S.-Caribbean Resilience Partnership activities, programs, technical assistance, and engagement the following:(1)$20,000,000 for fiscal year 2022.(2)$25,000,000 for fiscal year 2023.(3)$30,000,000 for fiscal year 2024 and thereafter.(e)Reporting and monitoring(1)Of the appropriated amount each fiscal year, at least five percent of all programming funding allocation must support and be directed toward reporting, monitoring, and assessment of effectiveness.(2)The Department of State will ensure that at least 20 percent of appropriations for the U.S.-Caribbean Resilience Partnership directly support the training of, engagement with, collaboration with, and exchange of expertise on resilience between United States Federal, State, and local officials and their Caribbean government counterparts. Funding should also support as appropriate increased academic, civil society, media, and private sector engagement in the fields of resilience-building, adaptation, and mitigation.IITransatlantic Relationships255.Sense of Congress on Transatlantic relationshipsIt is the sense of Congress that—(1)the United States, European Union, and European countries are close partners, sharing values grounded in democracy, human rights, transparency, and the rules-based international order established after World War II;(2)without a common approach by the United States, European Union, and European countries on connectivity, trade, transnational problems, and support for democracy and human rights, the People’s Republic of China will continue to increase its economic, political, and security leverage in Europe;(3)the People’s Republic of China’s deployment of assistance to European countries following the COVID–19 outbreak showcased a coercive approach to aid, but it also highlighted Europe’s deep economic ties to the People’s Republic of China;(4)as European states seek to recover from the economic toll of the COVID–19 outbreak, the United States must stand in partnership with Europe to support our collective economic recovery, reinforce our collective national security, and defend shared values;(5)the United States, European Union, and European countries should coordinate on joint strategies to diversify reliance on supply chains away from the People’s Republic of China, especially in the medical and pharmaceutical sectors;(6)the United States, European Union, and European countries should leverage their respective economic innovation capabilities to support the global economic recovery from the COVID–19 recession and draw a contrast with the centralized economy of the People’s Republic of China;(7)the United States, United Kingdom, and European Union should accelerate efforts to de-escalate their trade disputes, including negotiating a United States-European Union trade agreement that benefits workers and the broader economy in both the United States and European Union; (8)the United States, European Union, and Japan should continue trilateral efforts to address economic challenges posed by the People’s Republic of China;(9)the United States, European Union, and countries of Europe should enhance cooperation to counter PRC disinformation, influence operations, and propaganda efforts;(10)the United States and European nations share serious concerns with the repressions being supported and executed by the Government of the People’s Republic of China, and should continue implementing measures to address the Government of the People’s Republic of China’s specific abuses in Tibet, Hong Kong, and Xinjiang, and should build joint mechanisms and programs to prevent the export of China’s authoritarian governance model to countries around the world;(11)the United States and European nations should remain united in their shared values against attempts by the Government of the People’s Republic of China at the United Nations and other multilateral organizations to promote efforts that erode the Universal Declaration of Human Rights, like the community of a shared future for mankind and democratization of international relations;(12)the People’s Republic of China’s infrastructure investments around the world, particularly in 5G telecommunications technology and port infrastructure, could threaten democracy across Europe and the national security of key countries;(13)as appropriate, the United States should share intelligence with European allies and partners on Huawei’s 5G capabilities and the intentions of the Government of the People’s Republic of China with respect to 5G expansion in Europe;(14)the European Union’s Investment Screening Regulation, which came into force in October 2020, is a welcome development, and member states should closely scrutinize PRC investments in their countries through their own national investment screening measures;(15)the President should actively engage the European Union on the implementation of the Export Control Reform Act regulations and to better harmonize United States and European Union policies with respect to export controls;(16)the President should strongly advocate for the listing of more items and technologies to restrict dual use exports controlled at the National Security and above level to the People’s Republic of China under the Wassenaar Arrangement; (17)the United States should explore the value of establishing a body akin to the Coordinating Committee for Multilateral Export Controls (CoCom) that would specifically coordinate United States and European Union export control policies with respect to limiting exports of sensitive technologies to the People’s Republic of China; and(18)the United States should work with counterparts in Europe to—(A)evaluate United States and European overreliance on goods originating in the People’s Republic of China, including in the medical and pharmaceutical sectors, and develop joint strategies to diversify supply chains;(B)counter PRC efforts to use COVID–19-related assistance as a coercive tool to pressure developing countries by offering relevant United States and European expertise and assistance; and(C)leverage the United States and European private sectors to advance the post-COVID–19 economic recovery. 256.Strategy to enhance transatlantic cooperation with respect to the People’s Republic of China(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall brief the Committee on Foreign Relations and the Committee on Armed Services of the Senate and the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives on a strategy for how the United States will enhance cooperation with the European Union, NATO, and European partner countries with respect to the People’s Republic of China.(b)ElementsThe briefing required by subsection (a) shall do the following:(1)Identify the senior Senate-confirmed Department of State official that leads United States efforts to cooperate with the European Union, NATO, and European partner countries to advance a shared approach with respect to the People’s Republic of China.(2)Identify key policy points of convergence and divergence between the United States and European partners with respect to the People’s Republic of China in the areas of technology, trade, and economic practices.(3)Describe efforts to advance shared interests with European counterparts on—(A)economic challenges with respect to the People’s Republic of China;(B)democracy and human rights challenges with respect to the People’s Republic of China;(C)technology issues with respect to the People’s Republic of China;(D)defense issues with respect to the People’s Republic of China; and(E)developing a comprehensive strategy to respond to the Belt and Road Initiative (BRI) established by the Government of the People’s Republic of China.(4)Describe the coordination mechanisms among key regional and functional bureaus within the Department of State and Department of Defense tasked with engaging with European partners on the People’s Republic of China.(5)Detail diplomatic efforts up to the date of the briefing and future plans to work with European partners to counter the Government of the People’s Republic of China’s advancement of an authoritarian governance model around the world. (6)Detail the diplomatic efforts made up to the date of the briefing and future plans to support European efforts to identify cost-effective alternatives to Huawei’s 5G technology.(7)Detail how United States public diplomacy tools, including the Global Engagement Center of the Department of State, will coordinate efforts with counterpart entities within the European Union to counter Chinese propaganda.(8)Describe the staffing and budget resources the Department of State dedicates to engagement between the United States and the European Union on the People’s Republic of China and provide an assessment of out-year resource needs to execute the strategy.(9)Detail diplomatic efforts to work with European partners to track and counter Chinese attempts to exert influence across multilateral fora, including at the World Health Organization.(c)FormThe briefing required by section (a) shall be classified.(d)ConsultationNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 3 years, the Secretary of State shall consult with the appropriate congressional committees regarding the development and implementation of the elements described in subsection (b).257.Enhancing Transatlantic cooperation on promoting private sector finance(a)In generalThe President should work with transatlantic partners to build on the agreement among the Development Finance Corporation, FinDev Canada, and the European Development Finance Institutions (called the DFI Alliance) to enhance coordination on shared objectives to foster private sector-led development and provide market-based alternatives to state-directed financing in emerging markets, particularly as related to the People’s Republic of China's Belt and Road Initiative (BRI), including by integrating efforts such as—(1)the European Union Strategy on Connecting Europe and Asia;(2)the Three Seas Initiative and Three Seas Initiative Fund;(3)the Blue Dot Network among the United States, Japan, and Australia; and(4)a European Union-Japan initiative that has leveraged $65,000,000,000 for infrastructure projects and emphasizes transparency standards.(b)StandardsThe United States and the European Union should coordinate and develop a strategy to enhance transatlantic cooperation with the OECD and the Paris Club on ensuring the highest possible standards for Belt and Road Initiative contracts and terms with developing countries. 258.Report and briefing on cooperation between China and Iran and between China and Russia(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on Appropriations of the House of Representatives.(b)Report and briefing required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall, in coordination with the Secretary of State, the Secretary of Defense, the Secretary of Commerce, the Secretary of Energy, the Secretary of the Treasury, and such other heads of Federal agencies as the Director considers appropriate, submit to the appropriate committees of Congress a report and brief the appropriate committees of Congress on cooperation between the People’s Republic of China and the Islamic Republic of Iran and between the People’s Republic of China and the Russian Federation.(2)ContentsThe report submitted under paragraph (1) shall include the following elements:(A)An identification of major areas of diplomatic energy, infrastructure, banking, financial, economic, military, and space cooperation—(i)between the People’s Republic of China and the Islamic Republic of Iran; and(ii)between the People’s Republic of China and the Russian Federation.(B)An assessment of the effect of the COVID–19 pandemic on such cooperation.(C)An assessment of the effect that United States compliance with the Joint Comprehensive Plan of Action (JCPOA) starting in January 14, 2016, and United States withdrawal from the JCPOA on May 8, 2018, had on the cooperation described in subparagraph (A)(i).(D)An assessment of the effect on the cooperation described in subparagraph (A)(i) that would be had by the United States reentering compliance with the JCPOA or a successor agreement and the effect of the United States not reentering compliance with the JCPOA or reaching a successor agreement. (3)FormThe report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(c)Sense of congress on sharing with allies and partnersIt is the sense of Congress that the Director of National Intelligence and the heads of other appropriate Federal departments and agencies should share the findings of the report submitted under subsection (b) with important allies and partners of the United States, as appropriate. IIISouth and Central Asia261.Sense of Congress on South and Central AsiaIt is the sense of Congress that—(1)the United States should continue to stand with friends and partners, while also working to establish new partners in South and Central Asia as they contend with efforts by the Government of the People’s Republic of China to interfere in their respective political systems and encroach upon their sovereign territory; and(2)the United States should reaffirm its commitment to the Comprehensive Global Strategic Partnership with India and further deepen bilateral defense consultations and collaboration with India commensurate with its status as a major defense partner. 262.Strategy to enhance cooperation with South and Central Asia(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Relations and the Committee on Armed Services of the Senate and the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives a strategy for how the United States will engage with the countries of South and Central Asia, including through the C5+1 mechanism, with respect to the People’s Republic of China.(b)ElementsThe strategy required under subsection (a) shall include the following elements:(1)A detailed description of the security and economic challenges that the People’s Republic of China poses to the countries of South and Central Asia, including border disputes with South and Central Asian countries that border the People’s Republic of China, PRC investments in land and sea ports, transportation infrastructure, and energy projects across the region.(2)A detailed description of United States efforts to provide alternatives to PRC investment in infrastructure and other sectors in South and Central Asia.(3)A detailed description of bilateral and regional efforts to work with countries in South Asia on strategies to build resilience against PRC efforts to interfere in their political systems and economies.(4)A detailed description of United States diplomatic efforts to work with the Government of Afghanistan on addressing the challenges posed by PRC investment in the Afghan mineral sector.(5)A detailed description of United States diplomatic efforts with the Government of Pakistan with respect to matters relevant to the People’s Republic of China, including investments by the People’s Republic of China in Pakistan through the Belt and Road Initiative. (6)In close consultation with the Government of India, identification of areas where the United States Government can provide diplomatic and other support as appropriate for India’s efforts to address economic and security challenges posed by the People’s Republic of China in the region.(7)A description of the coordination mechanisms among key regional and functional bureaus within the Department of State and Department of Defense tasked with engaging with the countries of South and Central Asia on issues relating to the People’s Republic of China.(8)A description of the efforts being made by Federal departments and agencies, including the Department of State, the United States Agency for International Development, the Department of Commerce, the Department of Energy, and the Office of the United States Trade Representative, to help the nations of South and Central Asia develop trade and commerce links that will help those nations diversify their trade away from the People’s Republic of China. (9)A detailed description of United States diplomatic efforts with Central Asian countries, Turkey, and any other countries with significant populations of Uyghurs and other ethnic minorities fleeing persecution in the People’s Republic of China to press those countries to refrain from deporting ethnic minorities to the People’s Republic of China, protect ethnic minorities from intimidation by Chinese government authorities, and protect the right to the freedoms of assembly and expression.(c)FormThe strategy required under section (a) shall be submitted in an unclassified form that can be made available to the public, but may include a classified annex as necessary.(d)ConsultationNot later than 120 days after the date of the enactment of this Act, and not less than annually thereafter for 5 years, the Secretary of State shall consult with the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate and the Committee of Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives regarding the development and implementation of the strategy required under subsection (a).263.Indian Ocean Region Strategic Review(a)FindingsCongress makes the following findings:(1)The Indian Ocean region is a vitally important part of the Indo-Pacific where the United States has political, economic, and security interests.(2)The United States has an interest in working with partners in the Indo-Pacific, including India, Japan, and Australia, to address regional governance, economic connectivity, and security challenges including threats to freedom of navigation.(b)Statement of policyAs a part of the United States engagement in the Indo-Pacific, it shall be the policy of the United States to strengthen engagement with the countries in the Indian Ocean region, including with governments, civil society, and private sectors in such countries to—(1)promote United States political engagement with such region, including through active participation in regional organizations, and strengthened diplomatic relations with United States partners in such region;(2)enhance United States economic connectivity and commercial exchange with such region;(3)defend freedom of navigation in such region from security challenges, including related to piracy;(4)support the ability of governments and organizations in such region to respond to natural disasters;(5)support and facilitate the role of regional allies and partners as net providers of security to such region and as partners to the United States in addressing security challenges in such region, including through assistance to such allies and partners to build capacity in maritime security and maritime domain awareness;(6)continue to build the United States-India relationship in order to regularize security cooperation through the negotiation of agreements concerning access, communication, and navigation, including through foundational agreements; and(7)promote cooperation with United States allies in the Indo-Pacific, including Japan and Australia, and major defense partners, including India, and NATO allies, including the United Kingdom and France, to support a rules-based order in such region.(c)Strategy(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the Administrator of the United States Agency for International Development (USAID), shall submit to the appropriate congressional committees a multi-year strategy for United States engagement to support United States interests in the Indian Ocean region. Such strategy shall—(A)define United States political, economic, and security interests in the Indian Ocean region;(B)outline challenges to the interests of the United States in such region;(C)outline efforts to improve cooperation between the United States and members of the Quad, including India, Japan, and Australia, through coordination in diplomacy and development priorities, joint military exercises and operations, and other activities that promote United States political, economic, and security interests;(D)outline efforts to support economic connectivity in such region, including through the United States-India-Japan Trilateral Infrastructure Working Group, the Asia-Africa Growth Corridor, and other efforts to expand and enhance connectivity across the Indo-Pacific, including with the countries of Southeast Asia, that maintain high standards of investment and support for civil society and people-to-people connectivity;(E)describe how the United States can engage with regional intergovernmental organizations and entities, including the Indian Ocean Rim Association, to promote United States political, economic, and security interests in such region;(F)review the United States diplomatic posture in such region, including an assessment of United States diplomatic engagement in countries without a permanent United States embassy or diplomatic mission, and an assessment of ways to improve the cooperation with the Maldives, the Seychelles, and Comoros;(G)review United States diplomatic agreements with countries in such region that facilitate United States military operations in such region, including bilateral and multilateral agreements, and describe efforts to expand United States cooperation with such countries through the negotiation of additional agreements; and(H)include a security assistance strategy for such region that outlines priorities, objectives, and actions for United States security assistance efforts to governments of countries in such region to promote United States political, economic, and security interests in such region.(2)InclusionThe strategy required under paragraph (1) may be submitted as a part of any other strategy relating to the Indo-Pacific.(3)Report on implementationNot later than one year after the submission of the strategy required under paragraph (1) and one year thereafter, the Secretary of State shall submit to the appropriate congressional committees a report on progress made toward implementing such strategy.(d)United states-China economic and security review commission(1)In generalSubparagraph (E) of section 1238(c)(2) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002(c)(2)) is amended—(A)by inserting , including in the Indian Ocean region after deployments of the People’s Republic of China military; and(B)by adding at the end the following new sentence: In this subparagraph, the term Indian Ocean region means the Indian Ocean, including the Arabian Sea and the Bay of Bengal, and the littoral areas surrounding the Indian Ocean..(2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act and apply beginning with the first report required under section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as amended by such paragraph) that is submitted after such date.(e)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives and the Committee on Foreign Relations and the Committee on Armed Services of the Senate.(2)Indian ocean regionThe term Indian Ocean region means the Indian Ocean, including the Arabian Sea and the Bay of Bengal, and the littoral areas surrounding the Indian Ocean.IVAfrica271.Assessment of political, economic, and security activity of the People’s Republic of China in Africa(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Intelligence assessmentNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in coordination with the Director of National Intelligence, submit to the appropriate committees of Congress a report that assesses the nature and impact of the People’s Republic of China’s political, economic, sociocultural, and security sector activity in Africa, and its impact on United States strategic interests, including—(1)the amount and impact of direct investment, loans, development financing, oil-for-loans deals, and other preferential trading arrangements;(2)the involvement of PRC state-owned enterprises in Africa; (3)the amount of African debt held by the People’s Republic of China;(4)the involvement of PRC private security, technology and media companies in Africa; (5)the scale and impact of PRC arms sales to African countries;(6)the scope of Chinese investment in and control of African energy resources and minerals critical for emerging and foundational technologies;(7)an analysis on the linkages between Beijing’s aid and assistance to African countries and African countries supporting PRC geopolitical goals in international fora; (8)the methods, tools, and tactics used to facilitate illegal and corrupt activity, including trade in counterfeit and illicit goods, to include smuggled extractive resources and wildlife products, between Africa and China;(9)the methods and techniques that the People’s Republic of China uses to exert undue influence on African governments and facilitate corrupt activity in Africa, including through the CCP's party-to-party training program, and to influence African multilateral organizations; and(10)an analysis of the soft power, cultural and educational activities undertaken by the PRC and CCP to seek to expand its influence in Africa. 272.Increasing the competitiveness of the United States in Africa(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Finance of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Ways and Means of the House of Representatives.(b)Strategy requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, the Administrator of the United States Agency for International Development, and the leadership of the United States International Development Finance Corporation, submit to the appropriate committees of Congress a report setting forth a multi-year strategy for increasing United States economic competitiveness and promoting improvements in the investment climate in Africa, including through support for democratic institutions, the rule of law, including property rights, and for improved transparency, anti-corruption and governance.(c)ElementsThe strategy submitted pursuant to subsection (a) shall include—(1)a description and assessment of barriers to United States investment in Africa for United States businesses, including a clear identification of the different barriers facing small-sized and medium-sized businesses, and an assessment of whether existing programs effectively address such barriers;(2)a description and assessment of barriers to African diaspora investment in Africa, and recommendations to overcome such barriers; (3)an identification of the economic sectors in the United States that have a comparative advantage in African markets;(4)a determination of priority African countries for promoting two-way trade and investment and an assessment of additional foreign assistance needs, including democracy and governance and rule of law support, to promote a conducive operating environment in priority countries;(5)an identification of opportunities for strategic cooperation with European allies on trade and investment in Africa, and for establishing a dialogue on trade, security, development, and environmental issues of mutual interest; and(6)a plan to regularly host a United States-Africa Leaders Summit to promote two-way trade and investment, strategic engagement, and security in Africa. (d)Assessment of united states government human resources capacityThe Comptroller General of the United States shall—(1)conduct a review of the number of Foreign Commercial Service Officers and Department of State Economic Officers at United States embassies in sub-Saharan Africa; and(2)develop and submit to the appropriate congressional committees an assessment of whether human resource capacity in such embassies is adequate to meet the goals of the various trade and economic programs and initiatives in Africa, including the African Growth and Opportunity Act and Prosper Africa.273.Digital security cooperation with respect to Africa(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Interagency working group To counter PRC cyber aggression in Africa(1)In generalThe President shall establish an interagency Working Group, which shall include representatives of the Department of State, the Department of Defense, the Office of the Director of National Intelligence, and such other agencies of the United States Government as the President considers appropriate, on means to counter PRC cyber aggression with respect to Africa.(2)DutiesThe Working Group established pursuant to this subsection shall develop and submit to the appropriate congressional committees a set of recommendations such as for—(A)bolstering the capacity of governments in Africa to ensure the integrity of their data networks and critical infrastructure where applicable;(B)providing alternatives to Huawei;(C)an action plan for United States embassies in Africa to provide assistance to host-country governments with respect to protecting their vital digital networks and infrastructure from PRC espionage, including an assessment of staffing resources needed to implement the action plan in embassies in Africa;(D)utilizing interagency resources to counter PRC disinformation and propaganda in traditional and digital media targeted to African audiences; and(E)helping civil society in Africa counter digital authoritarianism and identifying tools and assistance to enhance and promote digital democracy.274.Increasing personnel in United States embassies in sub-Saharan Africa focused on the People’s Republic of ChinaThe Secretary of State may station on a permanent basis Department of State personnel at such United States embassies in sub-Saharan Africa as the Secretary considers appropriate focused on the activities, policies and investments of the People’s Republic of China in Africa. 275.Support for Young African Leaders Initiative(a)FindingCongress finds that youth in Africa can have a positive impact on efforts to foster economic growth, improve public sector transparency and governance, and counter extremism, and should be an area of focus for United States outreach on the continent.(b)PolicyIt is the policy of the United States, in cooperation and collaboration with private sector companies, civic organizations, nongovernmental organizations, and national and regional public sector entities, to commit resources to enhancing the entrepreneurship and leadership skills of African youth with the objective of enhancing their ability to serve as leaders in the public and private sectors in order to help them spur growth and prosperity, strengthen democratic governance, and enhance peace and security in their respective countries of origin and across Africa.(c)Young african leaders initiative(1)In generalThere is hereby established the Young African Leaders Initiative, to be carried out by the Secretary of State.(2)FellowshipsThe Secretary is authorized to continue to support the participation in the Initiative established under this paragraph, in the United States, of fellows from Africa each year for such education and training in leadership and professional development through the Department of State as the Secretary of State considers appropriate. The Secretary shall establish and publish criteria for eligibility for participation as such a fellow, and for selection of fellows among eligible applicants for a fellowship.(3)Reciprocal exchangesUnder the Initiative, United States citizens may engage in such reciprocal exchanges in connection with and collaboration on projects with fellows under paragraph (1) as the Secretary considers appropriate.(4)NetworksThe Secretary is authorized to continue to maintain an online network that provides information and online courses for young leaders in Africa on topics related to entrepreneurship and leadership.(5)Regional centersThe Administrator of the United States Agency for International Development is authorized to establish regional centers in Africa to provide in-person and online training throughout the year in business and entrepreneurship, civic leadership, and public management.(d)Sense of CongressIt is the sense of Congress that the Secretary of State should increase the number of fellows from Africa participating in the Mandela Washington Fellowship above the current 700 projected for fiscal year 2021. 276.Africa broadcasting networksNot later than 180 days after the date of the enactment of this Act, the CEO of the United States Agency for Global Media shall submit to the appropriate congressional committees a report on the resources and timeline needed to establish within the Agency an organization whose mission shall be to promote democratic values and institutions in Africa by providing objective, accurate, and relevant news and information to the people of Africa and counter disinformation from malign actors, especially in countries where a free press is banned by the government or not fully established, about the region, the world, and the United States through uncensored news, responsible discussion, and open debate.277.Expansion of authorities of the United States International Development Finance Corporation in sub-Saharan Africa(a)Promotion of and support for private investment opportunities(1)In generalThe United States International Development Corporation (in this section referred to as the Corporation) shall carry out feasibility studies for the planning, development, and management of, and procurement for, potential bilateral and multilateral development projects eligible for support under title II of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9621 et seq.) in sub-Saharan Africa in accordance with the provisions described in section 1421(e) of such Act (22 U.S.C. 9621(e)).(2)Inapplicability of contributions to costs requirementThe requirements relating to contributions of costs described in paragraph (2) of section 1421(e) of such Act shall not apply with respect to any person receiving funds under the authorities of paragraph (1).(b)Special projects and programsThe Corporation shall administer and manage special projects and programs in support of specific transactions undertaken by the Corporation or others in sub-Saharan Africa in accordance with the provisions described in section 1421(f) of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9621(f)).(c)Engagement with investors(1)In generalThe Corporation, acting through the Chief Development Officer, shall, in cooperation with the Administrator of the United States Agency for International Development, carry out the activities described in paragraphs (1) through (5) of section 1445(a) of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9655(a)) with respect to sub-Saharan Africa.(2)AssistanceTo achieve the goals described in paragraph (1), the Corporation shall carry out the activities described in paragraphs (1) through (10) of section 1445(b) with respect to sub-Saharan Africa.(3)Technical assistanceThe Corporation shall coordinate with the United States Agency for International Development and other agencies and departments, as necessary, on projects and programs supported by the Corporation that include technical assistance with respect to sub-Saharan Africa.(d)Employees stationed in sub-Saharan Africa(1)In generalSubject to the availability of appropriations, the Corporation shall take steps to ensure that at least 6 full-time employees of the Corporation, which may include personnel detailed to the Corporation from other Federal agencies, are stationed in sub-Saharan Africa and whose sole duties are to support the functions of the Corporation as described in subsections (a), (b), and (c) or under any provision of the Better Utilization of Investments Leading to Development Act of 2018 with respect to sub-Saharan Africa.(2)Prohibition on conflicts of interestThe Corporation may not hire or retain any contractor or subcontractor to support the functions of the Corporation as described in paragraph (1) if the contractor or subcontractor has any equity or other financial interest in any specific transactions undertaken by the Corporation or others in sub-Saharan Africa as described in this section.(e)DefinitionsIn this section, the term sub-Saharan Africa has the meaning given that term in section 107 of the African Growth and Opportunity Act (19 U.S.C. 3706).VMiddle East and North Africa281.Strategy to counter Chinese influence in, and access to, the Middle East and North Africa(a)Sense of CongressIt is the sense of Congress that—(1)the People’s Republic of China is upgrading its influence in the Middle East and North Africa through its energy and infrastructure investments, technology transfer, and arms sales; (2)the People’s Republic of China seeks to establish military or dual use facilities in geographically strategic locations in the Middle East and North Africa to further its Belt and Road Initiative at the expense of United States national security interests; and(3)the export of certain communications infrastructure from the People’s Republic of China degrades the security of partner networks, exposes intellectual property to theft, threatens the ability of the United States to conduct security cooperation with compromised regional partners, and furthers China’s authoritarian surveillance model.(b)Strategy required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, the Administrator of the United States Agency for International Development, and the heads of other appropriate Federal agencies, shall jointly develop and submit to the appropriate congressional committees and the Committees on Armed Services of the Senate and the House of Representatives a strategy for countering and limiting the PRC’s influence in, and access to, the Middle East and North Africa.(2)ElementsThe strategy required under paragraph (1) shall include—(A)an assessment of the People’s Republic of China’s intent with regards to increased cooperation with Middle East and North African countries and how these activities fit into its broader global strategic objectives;(B)an assessment of how governments across the region are responding to the People’s Republic of China’s efforts to increase its military presence in their countries;(C)efforts to improve regional cooperation through foreign military sales, financing, and efforts to build partner capacity and increase interoperability with the United States;(D)an assessment of the People’s Republic of China’s joint research and development with the Middle East and North Africa, impacts on the United States national security interests, and recommended steps to mitigate the People’s Republic of China’s influence in this area;(E)an assessment of arms sales and weapons technology transfers from the People’s Republic of China to the Middle East and North Africa, impacts on United States national security interests, and recommended steps to mitigate the People’s Republic of China’s influence in this area;(F)an assessment of the People’s Republic of China’s military sales to the region including lethal and non-lethal unmanned aerial systems;(G)an assessment of People’s Republic of China military basing and dual-use facility initiatives across the Middle East and North Africa, impacts on United States national security interests, and recommended steps to mitigate the People’s Republic of China’s influence in this area; (H)efforts to improve regional security cooperation with United States allies and partners with a focus on—(i)maritime security in the Arabian Gulf, the Red Sea, and the Eastern Mediterranean;(ii)integrated air and missile defense; (iii)cyber security; (iv)border security; and(v)critical infrastructure security, to include energy security;(I)increased support for government-to-government engagement on critical infrastructure development projects including ports and water infrastructure;(J)efforts to encourage United States private sector and public-private partnerships in healthcare technology and foreign direct investment in non-energy sectors;(K)efforts to expand youth engagement and professional education exchanges with key partner countries;(L)specific steps to counter increased investment from the People’s Republic of China in telecommunications infrastructure and diplomatic efforts to stress the political, economic, and social benefits of a free and open internet;(M)efforts to promote United States private sector engagement in and public-private partnerships on renewable energy development;(N)the expansion of public-private partnership efforts on water, desalination, and irrigation projects; and(O)efforts to warn United States partners in the Middle East and North Africa of the risks associated with the People’s Republic of China’s telecommunications infrastructure and provide alternative clean paths to the People’s Republic of China’s technology. (c)FormThe strategy required under section (b) shall be submitted in an unclassified form that can be made available to the public, but may include a classified annex as necessary.282.Sense of Congress on Middle East and North Africa engagement(a)FindingsCongress makes the following findings:(1)The United States and the international community have long-term interests in the stability, security, and prosperity of the people of the Middle East and North Africa.(2)In addition to and apart from military and security efforts, the United States should harness a whole of government approach, including bilateral and multilateral statecraft, economic lines of effort, and public diplomacy to compete with and counter PRC influence.(3)A clearly articulated positive narrative of United States engagement, transparent governance structures, and active civil society engagement help counter predatory foreign investment and influence efforts. (b)Statement of policyIt is the policy of the United States that the United States and the international community should continue diplomatic and economic efforts throughout the Middle East and North Africa that support reform efforts to—(1)promote greater economic opportunity;(2)foster private sector development;(3)strengthen civil society; and(4)promote transparent and democratic governance and the rule of law.VIArctic Region285.Arctic diplomacy(a)Sense of Congress on Arctic securityIt is the sense of Congress that—(1)the rapidly changing Arctic environment—(A)creates new national and regional security challenges due to increased military activity in the Arctic;(B)heightens the risk of the Arctic emerging as a major theater of conflict in ongoing strategic competition; (C)threatens maritime safety as Arctic littoral nations have inadequate capacity to patrol the increased vessel traffic in this remote region, which is a result of diminished annual levels of sea ice; (D)impacts public safety due to increased human activity in the Arctic region where search and rescue capacity remains very limited; and(E)threatens the health of the Arctic’s fragile and pristine environment and the unique and highly sensitive species found in the Arctic’s marine and terrestrial ecosystems; and(2)the United States should reduce the consequences outlined in paragraph (1) by—(A)carefully evaluating the wide variety and dynamic set of security and safety risks unfolding in the Arctic;(B)developing policies and making preparations to mitigate and respond to threats and risks in the Arctic, including by continuing to work with allies and partners in the Arctic region to deter potential aggressive activities and build Arctic competencies; (C)adequately funding the National Earth System Prediction Capability to substantively improve weather, ocean, and ice predictions on the time scales necessary to ensure regional security and trans-Arctic shipping;(D)investing in resources, including a significantly expanded icebreaker fleet, to ensure that the United States has adequate capacity to prevent and respond to security threats in the Arctic region; and(E)pursuing diplomatic engagements with all states in the Arctic region to reach an agreement for—(i)maintaining peace and stability in the Arctic region; (ii)fostering cooperation on stewardship and safety initiatives in the Arctic region; (iii)ensuring safe and efficient management of commercial maritime traffic in the Arctic; (iv)promoting responsible natural resource management and economic development;(v)countering China's Polar Silk Road initiative; (vi)examining the possibility of reconvening the Arctic Chiefs of Defense Forum; and(vii)reducing black carbon and methane emissions in the Artic Region, including by working with observers of the Arctic Council, including India and the PRC, to adopt mitigation plans consistent with the findings and recommendations of the Arctic Council’s Framework for Action on Black Carbon and Methane.(b)Statement of policyIt is the policy of the United States—(1)to recognize only the states enumerated in subsection (c)(1) as Arctic states, and to reject all other claims to this status; and(2)that the militarization of the Arctic poses a serious threat to Arctic peace and stability, and the interests of United States allies and partners. (c)DefinitionsIn this section:(1)Arctic statesThe term Arctic states means Russia, Canada, the United States, Norway, Denmark (including Greenland), Finland, Sweden, and Iceland.(2)Arctic regionThe term Arctic Region means the geographic region north of the 66.56083 parallel latitude north of the equator. (d)Designation of ambassador at large for arctic affairsThere is established within the Department of State an Ambassador at Large for Arctic Affairs (referred to in this section as the Ambassador), appointed in accordance with paragraph (1).(1)AppointmentThe Ambassador shall be appointed by the President, by and with the advice and consent of the Senate.(2)Duties(A)Diplomatic representationSubject to the direction of the President and the Secretary of State, the Ambassador is authorized to represent the United States in matters and cases relevant to the Arctic Region in—(i)contacts with foreign governments, intergovernmental organizations, and specialized agencies of the United Nations, the Arctic Council, and other international organizations of which the United States is a member; and(ii)multilateral conferences and meetings relating to Arctic affairs.(B)Chair of the arctic councilThe Ambassador shall serve as the Chair of the Arctic Council when the United States holds the Chairmanship of the Arctic Council.(3)Policies and proceduresThe Ambassador shall coordinate United States policies related to the Arctic Region, including—(A)meeting national security, economic, and commercial needs pertaining to Arctic affairs;(B)protecting the Arctic environment and conserving its biological resources;(C)promoting environmentally sustainable natural resource management and economic development;(D)strengthening institutions for cooperation among the Arctic Nations;(E)involving Arctic indigenous people in decisions that affect them;(F)enhancing scientific monitoring and research on local, regional, and global environmental issues;(G)integrating scientific data on the current and projected effects of climate change in the Arctic Region and ensure that such data is applied to the development of security strategies for the Arctic Region;(H)making available the methods and approaches on the integration of climate science to other regional security planning programs in the Department of State to better ensure that broader decision-making processes may more adequately account for the effects of climate change; and(I)reducing black carbon and methane emissions in the Arctic Region.(e)Arctic region security policyArctic Region Security Policy shall assess, develop, budget for, and implement plans, policies, and actions— (1)to bolster the diplomatic presence of the United States in Arctic states, including through enhancements to diplomatic missions and facilities, participation in regional and bilateral dialogues related to Arctic security, and coordination of United States initiatives and assistance programs across agencies to protect the national security of the United States and its allies and partners;(2)to enhance the resilience capacities of Arctic states to the effects of environmental change and increased civilian and military activity by Arctic states and other states that may result from increased accessibility of the Arctic Region; (3)to assess specific added risks to the Arctic Region and Arctic states that—(A)are vulnerable to the changing Arctic environment; and(B)are strategically significant to the United States;(4)to coordinate the integration of environmental change and national security risk and vulnerability assessments into the decision-making process on foreign assistance awards with Greenland;(5)to advance principles of good governance by encouraging and cooperating with Arctic states on collaborative approaches—(A)to responsibly manage natural resources in the Arctic Region;(B)to share the burden of ensuring maritime safety in the Arctic Region;(C)to prevent the escalation of security tensions by mitigating against the militarization of the Arctic Region;(D)to develop mutually agreed upon multilateral policies among Arctic states on the management of maritime transit routes through the Arctic Region and work cooperatively on the transit policies for access to and transit in the Arctic Region by non-Arctic states; and(E)to facilitate the development of Arctic Region Security Action Plans to ensure stability and public safety in disaster situations in a humane and responsible fashion;(6)to evaluate the vulnerability, security, survivability, and resiliency of United States interests and non-defense assets in the Arctic Region; and(7)to reduce black carbon and methane emissions in the Arctic.VIIOceania291.Statement of policy on United States engagement in OceaniaIt shall be the policy of the United States—(1)to elevate the countries of Oceania as a strategic national security and economic priority of the United States Government;(2)to promote civil society, the rule of law, and democratic governance across Oceania as part of a free and open Indo-Pacific region;(3)to broaden and deepen relationships with the Freely Associated States of the Republic of Palau, the Republic of the Marshall Islands, and the Federated States of Micronesia through robust defense, diplomatic, economic, and development exchanges that promote the goals of individual states and the entire region;(4)to work with the governments of Australia, New Zealand, and Japan to advance shared alliance goals of the Oceania region concerning health, environmental protection, disaster resilience and preparedness, illegal, unreported and unregulated fishing, maritime security, and economic development;(5)to participate, wherever possible and appropriate, in existing regional organizations and international structures to promote the national security and economic goals of the United States and countries of the Oceania region;(6)to invest in a whole-of-government United States strategy that will enhance youth engagement and advance long-term growth and development throughout the region, especially as it relates to protecting marine resources that are critical to livelihoods and strengthening the resilience of the countries of the Oceania region against current and future threats resulting from extreme weather and severe changes in the environment;(7)to deter and combat acts of malign foreign influence and corruption aimed at undermining the political, environmental, social, and economic stability of the people and governments of the countries of Oceania;(8)to improve the local capacity of the countries of Oceania to address public health challenges and improve global health security;(9)to help the countries of Oceania access market-based private sector investments that adhere to best practices regarding transparency, debt sustainability, and environmental and social safeguards as an alternative to state-directed investments by authoritarian governments;(10)to ensure the people and communities of Oceania remain safe from the risks of old and degrading munitions hazards and other debris that threaten health and livelihoods;(11)to cooperate with Taiwan by offering United States support for maintaining Taiwan’s diplomatic partners in Oceania; and (12)to work cooperatively with all governments in Oceania to promote the dignified return of the remains of members of the United States Armed Forces that are missing in action from previous conflicts in the Indo-Pacific region.292.Oceania strategic roadmap(a)Oceania strategic roadmapNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a strategic roadmap for strengthening United States engagement with the countries of Oceania, including an analysis of opportunities to cooperate with Australia, New Zealand, and Japan, to address shared concerns and promote shared goals in pursuit of security and resiliency in the countries of Oceania.(b)ElementsThe strategic roadmap required by subsection (a) shall include the following:(1)A description of United States regional goals and concerns with respect to Oceania and increasing engagement with the countries of Oceania.(2)An assessment, based on paragraph (1), of United States regional goals and concerns that are shared by Australia, New Zealand, and Japan, including a review of issues related to anticorruption, maritime and other security issues, environmental protection, fisheries management, economic growth and development, and disaster resilience and preparedness.(3)A review of ongoing programs and initiatives by the governments of the United States, Australia, New Zealand, and Japan in pursuit of those shared regional goals and concerns, including with respect to the issues described in paragraph (1).(4)A review of ongoing programs and initiatives by regional organizations and other related intergovernmental structures aimed at addressing the issues described in paragraph (1).(5)A plan for aligning United States programs and resources in pursuit of those shared regional goals and concerns, as appropriate.(6)Recommendations for additional United States authorities, personnel, programs, or resources necessary to execute the strategic roadmap.(7)Any other elements the Secretary considers appropriate.293.Oceania Security Dialogue(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State shall brief the appropriate committees of Congress on the feasibility and advisability of establishing a United States-based public-private sponsored security dialogue (to be known as the Oceania Security Dialogue) among the countries of Oceania for the purposes of jointly exploring and discussing issues affecting the economic, diplomatic, and national security of the Indo-Pacific countries of Oceania.(b)Report requiredThe briefing required by subsection (a) shall, at a minimum, include the following:(1)A review of the ability of the Department of State to participate in a public-private sponsored security dialogue.(2)An assessment of the potential locations for conducting an Oceania Security Dialogue in the jurisdiction of the United States.(3)Consideration of dates for conducting an Oceania Security Dialogue that would maximize participation of representatives from the Indo-Pacific countries of Oceania.(4)A review of the funding modalities available to the Department of State to help finance an Oceania Security Dialogue, including grant-making authorities available to the Department of State.(5)An assessment of any administrative, statutory, or other legal limitations that would prevent the establishment of an Oceania Security Dialogue with participation and support of the Department of State as described in subsection (a).(6)An analysis of how an Oceania Security Dialogue could help to advance the Boe Declaration on Regional Security, including its emphasis on the changing environment as the greatest existential threat to countries of Oceania. (7)An evaluation of how an Oceania Security Dialogue could help amplify the issues and work of existing regional structures and organizations dedicated to the security of the Oceania region, such as the Pacific Island Forum and Pacific Environmental Security Forum.(8)An analysis of how an Oceania Security Dialogue would help with implementation of the strategic roadmap required by section 292 and advance the National Security Strategy of the United States.(c)Interagency consultationTo the extent practicable, the Secretary of State may consult with the Secretary of Defense and, where appropriate, evaluate the lessons learned of the Regional Centers for Security Studies of the Department of Defense to determine the feasibility and advisability of establishing the Oceania Security Dialogue. 294.Oceania Peace Corps partnerships(a)In generalNot later than one year after the date of the enactment of this Act, the Director of the Peace Corps shall submit to Congress a report on strategies for to reasonably and safely expand the number of Peace Corps volunteers in Oceania, with the goals of—(1)expanding the presence of the Peace Corps to all currently feasible locations in Oceania; and(2)working with regional and international partners of the United States to expand the presence of Peace Corps volunteers in low-income Oceania communities in support of climate resilience initiatives.(b)ElementsThe report required by subsection (a) shall—(1)assess the factors contributing to the current absence of the Peace Corps and its volunteers in Oceania; (2)examine potential remedies that include working with United States Government agencies and regional governments, including governments of United States allies—(A)to increase the health infrastructure and medical evacuation capabilities of the countries of Oceania to better support the safety of Peace Corps volunteers while in those countries;(B)to address physical safety concerns that have decreased the ability of the Peace Corps to operate in Oceania; and(C)to increase transportation infrastructure in the countries of Oceania to better support the travel of Peace Corps volunteers and their access to necessary facilities; (3)evaluate the potential to expand the deployment of Peace Corps Response volunteers to help the countries of Oceania address social, economic, and development needs of their communities that require specific professional expertise; and(4)explore potential new operational models to address safety and security needs of Peace Corps volunteers in the countries of Oceania, including—(A)changes to volunteer deployment durations; and(B)scheduled redeployment of volunteers to regional or United States-based healthcare facilities for routine physical and behavioral health evaluation. (c)Volunteers in low-Income oceania communities(1)In generalIn examining the potential to expand the presence of Peace Corps volunteers in low-income Oceania communities under subsection (a)(2), the Director of the Peace Corps shall consider the development of initiatives described in paragraph (2).(2)Initiatives describedInitiatives described in this paragraph are volunteer initiatives that help the countries of Oceania address social, economic, and development needs of their communities, including by—(A)addressing, through appropriate resilience-based interventions, the vulnerability that communities in Oceania face as result of extreme weather, severe environmental change, and other climate related trends; and(B)improving, through smart infrastructure principles, access to transportation and connectivity infrastructure that will help address the economic and social challenges that communities in Oceania confront as a result of poor or nonexistent infrastructure.(d)Oceania definedIn this section, the term Oceania includes the following:(1)Easter Island of Chile.(2)Fiji.(3)French Polynesia of France.(4)Kiribati.(5)New Caledonia of France.(6)Nieu of New Zealand.(7)Papua New Guinea.(8)Samoa.(9)Vanuatu.(10)The Ashmore and Cartier Islands of Australia.(11)The Cook Islands of New Zealand.(12)The Coral Islands of Australia.(13)The Federated States of Micronesia.(14)The Norfolk Island of Australia.(15)The Pitcairn Islands of the United Kingdom.(16)The Republic of the Marshal Islands.(17)The Republic of Palau.(18)The Solomon Islands.(19)Tokelau of New Zealand.(20)Tonga.(21)Tuvalu.(22)Wallis and Futuna of France. VIIIPacific Islands295.Short titleThis part may be cited as the Boosting Long-term U.S. Engagement in the Pacific Act or the BLUE Pacific Act. 296.FindingsCongress finds the following:(1)The Pacific Islands—(A)are home to roughly 10 million residents, including over 8.6 million in Papua New Guinea, constituting diverse and dynamic cultures and peoples;(B)are spread across an expanse of the Pacific Ocean equivalent to 15 percent of the Earth’s surface, including the three sub-regions of Melanesia, Micronesia, and Polynesia; and(C)face shared challenges in development that have distinct local contexts, including climate change and rising sea levels, geographic distances from major markets, and vulnerability to external shocks such as natural disasters.(2)The United States is a Pacific country with longstanding ties and shared values and interests with the Pacific Islands, including through the Compacts of Free Association with the Freely Associated States, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(3)The United States has vital national security interests in the Pacific Islands, including—(A)protecting regional peace and security that fully respects the sovereignty of all nations;(B)advancing economic prosperity free from coercion through trade and sustainable development; and(C)supporting democracy, good governance, the rule of law, and human rights and fundamental freedoms.(4)Successive United States administrations have recognized the importance of the Pacific region, including the Pacific Islands, in high-level strategic documents, including the following:(A)The 2015 National Security Strategy, which first declared the rebalance to Asia and the Pacific, affirmed the United States as a Pacific nation, and paved the way for subsequent United States engagement with the Pacific Islands, including several new policies focused on conservation and resilience to climate change announced in September 2016.(B)The 2017 National Security Strategy, which includes a commitment to shore up fragile partner states in the Pacific Islands region to reduce their vulnerability to economic fluctuations and natural disasters.(C)The 2019 Indo-Pacific Strategy Report, which identified the Pacific Islands as critical to U.S. strategy because of our shared values, interests, and commitments and committed the United States to building capacity and resilience to address maritime security; Illegal, Unreported, and Unregulated fishing; drug trafficking; and resilience to address climate change and disaster response.(5)The United States has deepened its diplomatic engagement with the Pacific Islands through several recent initiatives, including—(A)the Pacific Pledge, which provided an additional $100,000,000 in 2019 and $200,000,000 in 2020, on top of the approximately $350,000,000 that the United States provides annually to the region to support shared priorities in economic and human development, climate change, and more; and(B)the Small and Less Populous Island Economies (SALPIE) Initiative launched in March 2021 to strengthen United States collaboration with island countries and territories, including in the Pacific Islands, on COVID-19 economic challenges, long-term economic development, climate change, and other shared interests.(6)The Boe Declaration on Regional Security, signed by leaders of the Pacific Islands Forum in 2018, affirmed that climate change remains the single greatest threat to the livelihoods, security, and wellbeing of the peoples of the Pacific and asserted the sovereign right of every Member to conduct its national affairs free of external interference and coercion.(7)The Asian Development Bank has estimated that the Pacific Islands region needs upwards of $2.8 billion a year in investment needs through 2030, in addition to $300 million a year for climate mitigation and adaptation over the same period.(8)The Pacific Islands swiftly enacted effective policies to prevent and contain the spread of the Coronavirus Disease 2019 (commonly referred to as COVID–19) pandemic to their populations. The United States has provided over $130,000,000 in assistance to the Pacific Islands for their COVID-19 response. However, priorities must be met to ensure continued success in preventing the spread of the COVID–19 pandemic, achieving swift and widespread vaccinations, and pursuing long-term economic recovery in the Pacific Islands, including through—(A)expanding testing capacity and acquisition of needed medical supplies, including available COVID-19 vaccines and supporting vaccination efforts, through a reliable supply chain;(B)planning for lifting of lockdowns and reopening of economic and social activities; and(C)mitigating and recovering from the impacts of the COVID-19 pandemic on the health system and the reliance on food and energy imports as well as lost tourism revenue and other economic and food security damages caused by the pandemic.(9)Since 1966, thousands of Peace Corps volunteers have proudly served in the Pacific Islands, building strong people-to-people relationships and demonstrating the United States commitment to peace and development in the region. Prior to the COVID–19 pandemic, the Peace Corps maintained presence in four countries of the Pacific Islands. Peace Corps volunteers continue to be in high demand in the Pacific Islands and have been requested across the region.297.Statement of policyIt is the policy of the United States—(1)to develop and commit to a comprehensive, multifaceted, and principled United States policy in the Pacific Islands that—(A)promotes peace, security, and prosperity for all countries through a rules-based regional order that respects the sovereignty and political independence of all nations;(B)preserves the Pacific Ocean as an open and vibrant corridor for international maritime trade and promotes trade and sustainable development that supports inclusive economic growth and autonomy for all nations and addresses socioeconomic challenges related to public health, education, renewable energy, digital connectivity, and more;(C)supports regional efforts to address the challenges posed by climate change, including by strengthening resilience to natural disasters and through responsible stewardship of natural resources;(D)improves civil society, strengthens democratic governance and the rule of law, and promotes human rights and the preservation of the region’s unique cultural heritages;(E)assists the Pacific Islands in preventing and containing the spread of the COVID–19 pandemic and in pursuing long-term economic recovery; and(F)supports existing regional architecture and international norms;(2)to support the vision, values, and objectives of existing regional multilateral institutions and frameworks, such as the Pacific Islands Forum and the Pacific Community, including—(A)the 2014 Framework for Pacific Regionalism;(B)the 2018 Boe Declaration on Regional Security; and(C)the Boe Declaration Action Plan;(3)to extend and renew the provisions of the Compacts of Free Association and related United States law that will expire in 2023 for the Republic of the Marshall Islands and the Federated States of Micronesia and in 2024 for the Republic of Palau unless they are extended and renewed; and(4)to work closely with United States allies and partners with existing relationships and interests in the Pacific Islands, including Australia, Japan, New Zealand, and Taiwan, in advancing common goals.298.DefinitionsIn this Act:(1)Appropriate congressional committeesExcept as otherwise provided, the term appropriate congressional committees means—(A)the Committee on Foreign Affairs of the House of Representatives; and(B)the Committee on Foreign Relations of the Senate.(2)Pacific islandsThe terms Pacific Islands means the Cook Islands, the Republic of Fiji, the Republic of Kiribati, the Republic of the Marshall Islands, the Federated States of Micronesia, the Republic of Nauru, Niue, the Republic of Palau, the Independent State of Papua New Guinea, the Independent State of Samoa, the Solomon Islands, the Kingdom of Tonga, Tuvalu, and the Republic of Vanuatu.299.Authority to consolidate reports; form of reports(a)Authority To consolidate reportsAny reports required to be submitted to the appropriate congressional committees under this Act that are subject to deadlines for submission consisting of the same units of time may be consolidated into a single report that is submitted to appropriate congressional committees pursuant to such deadlines and that contains all information required under such reports.(b)Form of reportsEach report required by this Act shall be submitted in unclassified form but may contain a classified annex.299A.Diplomatic presence in the Pacific Islands(a)Sense of congressIt is the sense of Congress that—(1)the strategic importance of the Pacific Islands necessitates an examination of whether United States diplomatic, economic, and development engagement and presence in the Pacific Islands region is sufficient to effectively support United States objectives and meaningful participation in regional fora;(2)improving shared understanding of and jointly combatting the transnational challenges pertinent to the Pacific Islands region with countries of the Pacific Islands and regional partners such as Australia, New Zealand, Japan, and Taiwan is vitally important to our shared long-term interests of stability, security, and prosperity;(3)the United States should seek to participate in and support efforts to coordinate a regional response toward maritime security, including through continued United States and Pacific Islands participation in the Pacific Fusion Centre in Vanuatu and Information Fusion Centre in Singapore, and robust cooperation with regional allies; and(4)the United States Government should commit to sending appropriate levels of representation to regional events.(b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State, in consultation with the Secretary of Commerce and the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a report on the diplomatic and development presence of the United States in the Pacific Islands.(2)ElementsThe report required by paragraph (1) shall include the following:(A)A description of the Department of State, United States Agency for International Development, United States International Development Finance Corporation, Millennium Challenge Corporation, and United States Commercial Service presence, staffing, programming, and resourcing of operations in the Pacific Islands, including programming and resourcing not specifically allocated to the Pacific Islands.(B)A description of gaps in such presence, including unfilled full-time equivalent positions.(C)A description of limitations and challenges such gaps pose to United States strategic objectives, including—(i)gaps in support of the Pacific Islands due to operations being conducted from the United States Agency for International Development offices in Manila and Suva; and(ii)gaps in programming and resourcing.(D)A strategy to expand and elevate such presence to fill such gaps, including by establishing new missions, expanding participation in regional forums, and elevating United States representation in regional forums.(c)Authority To enhance diplomatic and economic engagementThe Secretary of State and the Secretary of Commerce are authorized to hire locally employed staff in the Pacific Islands for the purpose of promoting increased diplomatic engagement and economic and commercial engagement between the United States and the Pacific Islands.(d)Regional development cooperation strategyNot later than 180 days after the date of the enactment of this Act, and every 5 years thereafter, the Administrator of the United States Agency for International Development shall submit to the appropriate congressional committees a regional development cooperation strategy for the Pacific Islands.299B.Coordination with regional allies(a)In generalThe Secretary of State shall consult and coordinate with regional allies and partners, including Australia, Japan, New Zealand, Taiwan, and regional institutions such as the Pacific Islands Forum and the Pacific Community, with respect to programs to provide assistance to the Pacific Islands, including programs established by this Act, including for purposes of—(1)deconflicting programming;(2)ensuring that any programming does not adversely affect the absorptive capacity of the Pacific Islands; and(3)ensuring complementary programs benefit the Pacific Islands to the maximum extent practicable.(b)Formal consultative processThe Secretary of State shall establish a formal consultative process with such regional allies and partners to coordinate with respect to such programs and future-years programming.(c)ReportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report that includes—(1)a review of ongoing efforts, initiatives, and programs undertaken by regional allies and partners, including multilateral organizations, to advance priorities identified in this Act;(2)a review of ongoing efforts, initiatives, and programs undertaken by non-allied foreign actors that are viewed as being potentially harmful or in any way detrimental to one or more countries of the Pacific Islands;(3)an assessment of United States programs in the Pacific Islands and their alignment and complementarity with the efforts of regional allies and partners identified in paragraph (1); and(4)a review of the formal consultative process required in subsection (b) to summarize engagements held and identify opportunities to improve coordination with regional allies and partners.299C.Climate resilient development in the Pacific Islands(a)Sense of congressIt is the sense of Congress that—(1)the United States Government should leverage the full range of authorities and programs available to assist the Pacific Islands in achieving their development goals;(2)United States development assistance should seek to build on existing public and private sector investments while creating new opportunities toward a favorable environment for additional such investments; and(3)United States development efforts should be coordinated with and seek to build on existing efforts by like-minded partners and allies and regional and international multilateral organizations.(b)StrategyThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, the Secretary of the Treasury, and the Chief Executive Officer of the United States International Development Finance Corporation, shall develop and implement a strategy to—(1)invest in and improve critical infrastructure, including transport connectivity, information and communications technology, food security, coastal zone management, marine and water resource management, and energy security and access to electricity in the Pacific Islands, with an emphasis on climate resiliency and sustainable development;(2)provide technical assistance to assist local government and civil society leaders assess risks to local infrastructure, especially those posed by climate change, consider and implement risk mitigation efforts and policies to strengthen resilience, and evaluate proposed projects and solutions for their efficacy and sustainability; and(3)support investment and improvement in ecosystem conservation and protection for the long-term sustainable use of ecosystem services, especially those that mitigate effects of climate change and those that support food security and livelihoods.(c)Conduct of strategyThe strategy developed under this section shall be coordinated with like-minded partners and allies, regional and international multilateral organizations, and regional frameworks for development in the Pacific Islands.(d)International financial institutionsThe Secretary of the Treasury shall direct the representatives of the United States to the World Bank Group, the International Monetary Fund, and the Asian Development Bank to use the voice and vote of the United States to support climate resilient infrastructure projects in the Pacific Islands.(e)Report(1)In generalNot later than 180 days after the date of the enactment this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report on foreign infrastructure developments in the Pacific Islands.(2)Matters to be includedThe report required by paragraph (1) shall include—(A)a review of foreign infrastructure developments in the Pacific Islands by non-United States allies and partners;(B)assessments of the environmental impact and sustainability of such developments; and(C)an analysis of the financial sustainability of such developments and their impacts on the debt of host countries in the Pacific Islands.(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Natural Resources of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Energy and Natural Resources of the Senate.(f)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 for each of the fiscal years 2022 through 2026 to carry out this section.IIIInvesting in our values301.Sense of Congress on the continued violation of rights and freedoms of the people of Hong Kong(a)FindingsCongress finds the following:(1)Despite international condemnation, the Government of the People’s Republic of China (PRC) continues to disregard its international legal obligations under the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong (Joint Declaration), in which the PRC committed that—(A)Hong Kong would enjoy a high degree of autonomy;(B)for at least 50 years the social and economic systems in Hong Kong would remain unchanged; and(C)the personal rights and freedoms of the people of Hong Kong would be protected by law.(2)As part of its continued efforts to undermine the established rights of the Hong Kong people, the PRC National People’s Congress Standing Committee (Standing Committee) passed and imposed upon Hong Kong oppressive and intentionally vague national security legislation on June 30, 2020, that grants Beijing sweeping powers to punish acts of separating the country, subverting state power, and organizing terroristic activities.(3)The legislative process by which the Standing Committee imposed the national security law on Hong Kong bypassed Hong Kong’s local government in a potential violation of the Basic Law of the Hong Kong Special Administrative Region of the People’s Republic of China (Basic Law), and involved unusual secrecy, as demonstrated by the fact that the legislation was only the second law since 2008 that the Standing Committee has passed without releasing a draft for public comment.(4)On July 30, 2020, election officials of the Hong Kong Special Administrative Region (HKSAR) disqualified twelve pro-democracy candidates from participating in the September 6 Legislative Council elections, which were subsequently postponed for a year until September 5, 2021, by citing the public health risk of holding elections during the COVID–19 pandemic.(5)On July 31, 2020, in an attempt to assert extraterritorial jurisdiction, the HKSAR Government announced indictments of and arrest warrants for six Hong Kong activists living overseas, including United States citizen Samuel Chu, for alleged violations of the national security law.(6)On November 11, 2020, the HKSAR Government removed four lawmakers from office for allegedly violating the law after the Standing Committee passed additional legislation barring those who promoted or supported Hong Kong independence and refused to acknowledge PRC sovereignty over Hong Kong, or otherwise violates the national security law, from running for or serving in the Legislative Council.(7)On December 2, 2020, pro-democracy activists Joshua Wong, Agnes Chow, and Ivan Lam were sentenced to prison for participating in 2019 protests.(8)Ten of the twelve Hong Kong residents (also known as the Hong Kong 12) who sought to flee by boat from Hong Kong to Taiwan on August 23, 2020, were taken to mainland China and sentenced on December 30, 2020, to prison terms ranging from seven months to three years for illegal border crossing.(9)On December 31, 2020, Hong Kong’s highest court revoked bail for Jimmy Lai Chee-Ying, a pro-democracy figure and publisher, who was charged on December 12 with colluding with foreign forces and endangering national security under the national security legislation.(10)On January 4, 2021, the Departments of Justice in Henan and Sichuan province threatened to revoke the licenses of two lawyers hired to help the Hong Kong 12.(11)On January 5, 2021, the Hong Kong Police Force arrested more than fifty opposition figures, including pro-democracy officials, activists, and an American lawyer, for their involvement in an informal July 2020 primary to select candidates for the general election originally scheduled for September 2020, despite other political parties having held similar primaries without retribution.(b)Sense of CongressIt is the sense of Congress that Congress—(1)condemns the actions taken by the Government of the People’s Republic of China (PRC) and the Government of the Hong Kong Special Administrative Region (HKSAR), including the adoption and implementation of national security legislation for Hong Kong through irregular procedures, that violate the rights and freedoms of the people of Hong Kong that are guaranteed by the Joint Declaration and its implementing document, the Basic Law;(2)reaffirms its support for the people of Hong Kong, who face grave threats to their rights and freedoms;(3)calls on the governments of the PRC and HKSAR to—(A)respect and uphold—(i)commitments made to the international community and the people of Hong Kong under the Joint Declaration; and(ii)the judicial independence of the Hong Kong legal system; and(B)release pro-democracy activists and politicians arrested under the national security law; and(4)encourages the President, the Secretary of State, and the Secretary of the Treasury to coordinate with allies and partners and continue United States efforts to respond to developments in Hong Kong, including by—(A)providing protection for Hong Kong residents who fear persecution;(B)supporting those who may seek to file a case before the International Court of Justice to hold the Government of the PRC accountable for violating its binding legal commitments under the Joint Declaration;(C)encouraging allies and partner countries to instruct, as appropriate, their respective representatives to the United Nations to use their voice, vote, and influence to press for the appointment of a United Nations special mandate holder to monitor and report on human rights developments in Hong Kong;(D)ensuring the private sector, particularly United States companies with economic interests in Hong Kong, is aware of risks the national security legislation poses to the security of United States citizens and to the medium and long-term interest of United States businesses in Hong Kong;(E)continuing to implement sanctions authorities, especially authorities recently enacted to address actions undermining the rights and freedoms of the Hong Kong people such as the Hong Kong Autonomy Act (Public Law 116–149) and the Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76), with respect to officials of the Chinese Communist Party, the Government of the PRC, or the Government of the HKSAR who are responsible for undermining such rights and freedoms; and(F)coordinating with allies and partners to ensure that such implementation of sanctions is multilateral.302.Authorization of appropriations for promotion of democracy in Hong Kong(a)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for fiscal year 2022 for the Bureau of Democracy, Human Rights, and Labor of the Department of State to promote democracy in Hong Kong.(b)AdministrationThe Secretary of State shall designate an office with the Department of State to administer and coordinate the provision of such funds described in subsection (a) within the Department of State and across the United States Government.303.Hong Kong people’s freedom and choice(a)DefinitionsFor purposes of this section:(1)Joint declarationThe term Joint Declaration means the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong, signed on December 19, 1984, and entered into force on May 27, 1985.(2)Priority hong kong residentThe term Priority Hong Kong resident means—(A)a permanent resident of Hong Kong who—(i)holds no right to citizenship in any country or jurisdiction other than the People’s Republic of China (referred to in this Act as PRC), Hong Kong, or Macau as of the date of enactment of this Act;(ii)has resided in Hong Kong for not less than the last 10 years as of the date of enactment of this Act; and(iii)has been designated by the Secretary of State or Secretary of Homeland Security as having met the requirements of this subparagraph, in accordance with the procedures described in subsection (f) of this Act; or(B)the spouse of a person described in subparagraph (A), or the child of such person as such term is defined in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)), except that a child shall be an unmarried person under twenty-seven years of age.(3)Hong kong national security lawThe term Hong Kong National Security Law means the Law of the People’s Republic of China on Safeguarding National Security in the Hong Kong Special Administrative Region that was passed unanimously by the National People’s Congress and signed by President Xi Jinping on June 30, 2020, and promulgated in the Hong Kong Special Administrative Region (referred to in this Act as Hong Kong SAR) on July 1, 2020.(4)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on the Judiciary of the Senate.(b)FindingsCongress finds the following:(1)The Hong Kong National Security Law promulgated on July 1, 2020—(A)contravenes the Basic Law of the Hong Kong Special Administrative Region (referred to in this Act as the Basic Law) that provides in Article 23 that the Legislative Council of Hong Kong shall enact legislation related to national security;(B)violates the PRC’s commitments under international law, as defined by the Joint Declaration; and(C)causes severe and irreparable damage to the one country, two systems principle and further erodes global confidence in the PRC’s commitment to international law.(2)On July 14, 2020, in response to the promulgation of the Hong Kong National Security Law, President Trump signed an Executive order on Hong Kong normalization that, among other policy actions, suspended the special treatment of Hong Kong persons under U.S. law with respect to the issuance of immigrant and nonimmigrant visas.(3)The United States has a long and proud history as a destination for refugees and asylees fleeing persecution based on race, religion, nationality, political opinion, or membership in a particular social group.(4)The United States also shares deep social, cultural, and economic ties with the people of Hong Kong, including a shared commitment to democracy, to the rule of law, and to the protection of human rights.(5)The United States has sheltered, protected, and welcomed individuals who have fled authoritarian regimes, including citizens from the PRC following the violent June 4, 1989, crackdown in Tiananmen Square, deepening ties between the people of the United States and those individuals seeking to contribute to a free, open society founded on democracy, human rights, and the respect for the rule of law.(6)The United States has reaped enormous economic, cultural, and strategic benefits from welcoming successive generations of scientists, doctors, entrepreneurs, artists, intellectuals, and other freedom-loving people fleeing fascism, communism, violent Islamist extremism, and other repressive ideologies, including in the cases of Nazi Germany, the Soviet Union, and Soviet-controlled Central Europe, Cuba, Vietnam, and Iran.(7)A major asymmetric advantage of the United States in its long-term strategic competition with the Communist Party of China is the ability of people from every country in the world, irrespective of their race, ethnicity, or religion, to immigrate to the United States and become American citizens.(c)Statement of policyIt is the policy of the United States—(1)to reaffirm the principles and objectives set forth in the United States-Hong Kong Policy Act of 1992 (Public Law 102–383), namely that—(A)the United States has a strong interest in the continued vitality, prosperity, and stability of Hong Kong;(B)support for democratization is a fundamental principle of United States foreign policy and therefore naturally applies to United States policy toward Hong Kong;(C)the human rights of the people of Hong Kong are of great importance to the United States and are directly relevant to United States interests in Hong Kong and serve as a basis for Hong Kong’s continued economic prosperity; and(D)Hong Kong must remain sufficiently autonomous from the PRC to justify treatment under a particular law of the United States, or any provision thereof, different from that accorded the People’s Republic of China;(2)to continue to support the high degree of autonomy and fundamental rights and freedoms of the people of Hong Kong, as enumerated by—(A)the Joint Declaration;(B)the International Covenant on Civil and Political Rights, done at New York December 19, 1966; and(C)the Universal Declaration of Human Rights, done at Paris December 10, 1948;(3)to continue to support the democratic aspirations of the people of Hong Kong, including the ultimate aim of the selection of the Chief Executive and all members of the Legislative Council by universal suffrage, as articulated in the Basic Law;(4)to urge the Government of the PRC, despite its recent actions, to uphold its commitments to Hong Kong, including allowing the people of Hong Kong to govern Hong Kong with a high degree of autonomy and without undue interference, and ensuring that Hong Kong voters freely enjoy the right to elect the Chief Executive and all members of the Hong Kong Legislative Council by universal suffrage;(5)to support the establishment of a genuine democratic option to freely and fairly nominate and elect the Chief Executive of Hong Kong, and the establishment of open and direct democratic elections for all members of the Hong Kong Legislative Council;(6)to support the robust exercise by residents of Hong Kong of the rights to free speech, the press, and other fundamental freedoms, as provided by the Basic Law, the Joint Declaration, and the International Covenant on Civil and Political Rights;(7)to support freedom from arbitrary or unlawful arrest, detention, or imprisonment for all Hong Kong residents, as provided by the Basic Law, the Joint Declaration, and the International Covenant on Civil and Political Rights;(8)to draw international attention to any violations by the Government of the PRC of the fundamental rights of the people of Hong Kong, as provided by the International Covenant on Civil and Political Rights, and any encroachment upon the autonomy guaranteed to Hong Kong by the Basic Law and the Joint Declaration;(9)to protect United States citizens and long-term permanent residents living in Hong Kong, as well as people visiting and transiting through Hong Kong;(10)to maintain the economic and cultural ties that provide significant benefits to both the United States and Hong Kong, including the reinstatement of the Fulbright exchange program with regard to Hong Kong at the earliest opportunity;(11)to coordinate with allies, including the United Kingdom, Australia, Canada, Japan, and the Republic of Korea, to promote democracy and human rights in Hong Kong; and(12)to welcome and protect in the United States residents of Hong Kong fleeing persecution or otherwise seeking a safe haven from violations by the Government of the PRC of the fundamental rights of the people of Hong Kong.(d)Temporary protected status for hong kong residents in the united states(1)Designation(A)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Hong Kong shall be treated as if it had been designated under subsection (b)(1)(C) of that section, subject to the provisions of this section.(B)Period of designationThe initial period of the designation referred to in subparagraph (A) shall be for the 18-month period beginning on the date of enactment of this Act.(2)Aliens eligibleAs a result of the designation made under subsection (a), an alien is deemed to satisfy the requirements under paragraph (1) of section 244(c) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)), subject to paragraph (3) of such section, if the alien—(A)was a permanent resident of Hong Kong at the time such individual arrived into the United States and is a national of the PRC (or in the case of an individual having no nationality, is a person who last habitually resided in Hong Kong);(B)has been continuously physically present in the United States since the date of the enactment of this Act;(C)is admissible as an immigrant, except as otherwise provided in paragraph (2)(A) of such section, and is not ineligible for temporary protected status under paragraph (2)(B) of such section; and(D)registers for temporary protected status in a manner established by the Secretary of Homeland Security.(3)Consent to travel abroad(A)In generalThe Secretary of Homeland Security shall give prior consent to travel abroad, in accordance with section 244(f)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)), to an alien who is granted temporary protected status pursuant to the designation made under paragraph (1) if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad.(B)Treatment upon returnAn alien returning to the United States in accordance with an authorization described in subparagraph (A) shall be treated as any other returning alien provided temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a).(4)Fee(A)In generalIn addition to any other fee authorized by law, the Secretary of Homeland Security is authorized to charge and collect a fee of $360 for each application for temporary protected status under section 244 of the Immigration and Nationality Act by a person who is only eligible for such status by reason of paragraph (1).(B)WaiverThe Secretary of Homeland Security shall permit aliens to apply for a waiver of any fees associated with filing an application referred to in subparagraph (A).(e)Treatment of hong kong residents for immigration purposesNotwithstanding any other provision of law, during the 5 fiscal year period beginning on the first day of the first full fiscal year after the date of enactment of this Act, Hong Kong shall continue to be considered a foreign state separate and apart from the PRC as mandated under section 103 of the Immigration and Nationality Act of 1990 (Public Law 101–649) for purposes of the numerical limitations on immigrant visas under sections 201, 202, and 203 of the Immigration and Nationality Act (8 U.S.C. 1151, 1152, and 1153).(f)Verification of priority hong kong residents(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall publish in the Federal Register, an interim final rule establishing procedures for designation of Priority Hong Kong Residents. Notwithstanding section 553 of title 5, United States Code, the rule shall be effective, on an interim basis, immediately upon publication, but may be subject to change and revision after public notice and opportunity for comment. The Secretary of State shall finalize such rule not later than 1 year after the date of the enactment of this Act. Such rule shall establish procedures—(A)for individuals to register with any United States embassy or consulate outside of the United States, or with the Department of Homeland Security in the United States, and request designation as a Priority Hong Kong Resident; and(B)for the appropriate Secretary to verify the residency of registered individuals and designate those who qualify as Priority Hong Kong Residents.(2)DocumentationThe procedures described in paragraph (1) shall include the collection of—(A)biometric data;(B)copies of birth certificates, residency cards, and other documentation establishing residency; and(C)other personal information, data, and records deemed appropriate by the Secretary.(3)GuidanceNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall issue guidance outlining actions to enhance the ability of the Secretary to efficiently send and receive information to and from the United Kingdom and other like-minded allies and partners for purposes of rapid verification of permanent residency in Hong Kong and designation of individuals as Priority Hong Kong Residents.(4)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the House Committees on Foreign Affairs and the Judiciary and the Senate Committees on Foreign Relations and the Judiciary detailing plans to implement the requirements described in this subsection.(5)Protection for refugeesNothing in this section shall be construed to prevent a Priority Hong Kong Resident from seeking refugee status under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) or requesting asylum under section 208 of such Act (8 U.S.C. 1158).(g)Reporting requirements(1)In generalOn an annual basis, the Secretary of State and the Secretary of Homeland Security, in consultation with other Federal agencies, as appropriate, shall submit a report to the appropriate congressional committees, detailing for the previous fiscal year—(A)the number of Hong Kong SAR residents who have applied for U.S. visas or immigration benefits, disaggregated by visa type or immigration benefit, including asylum, refugee status, temporary protected status, and lawful permanent residence;(B)the number of approvals, denials, or rejections of applicants for visas or immigration benefits described in subparagraph (A), disaggregated by visa type or immigration benefit and basis for denial;(C)the number of pending refugee and asylum applications for Hong Kong SAR residents, and the length of time and reason for which such applications have been pending; and(D)other matters deemed relevant by the Secretaries relating to efforts to protect and facilitate the resettlement of refugees and victims of persecution in Hong Kong.(2)FormEach report under paragraph (1) shall be submitted in unclassified form and published on a text-searchable, publicly available website of the Department of State and the Department of Homeland Security.(h)Strategy for international cooperation on hong kong(1)In generalIt is the policy of the United States—(A)to support the people of Hong Kong by providing safe haven to Hong Kong SAR residents who are nationals of the PRC following the enactment of the Hong Kong National Security Law that places certain Hong Kong persons at risk of persecution; and(B)to encourage like-minded nations to make similar accommodations for Hong Kong people fleeing persecution by the Government of the PRC.(2)PlanThe Secretary of State, in consultation with the heads of other Federal agencies, as appropriate, shall develop a plan to engage with other nations, including the United Kingdom, on cooperative efforts to—(A)provide refugee and asylum protections for victims of, and individuals with a fear of, persecution in Hong Kong, either by Hong Kong authorities or other authorities acting on behalf of the PRC;(B)enhance protocols to facilitate the resettlement of refugees and displaced persons from Hong Kong;(C)identify and prevent the exploitation of immigration and visa policies and procedures by corrupt officials; and(D)expedite the sharing of information, as appropriate, related to the refusal of individual applications for visas or other travel documents submitted by residents of the Hong Kong SAR based on—(i)national security or related grounds under section 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)); or(ii)fraud or misrepresentation under section 212(a)(6)(C) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(C)).(3)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the heads of other Federal agencies, as appropriate, shall submit a report on the plan described in paragraph (2) to the appropriate congressional committees.(i)Refugee status for certain residents of hong kong(1)In generalAliens described in paragraph (2) may establish, for purposes of admission as a refugee under sections 207 of the Immigration and Nationality Act (8 U.S.C. 1157) or asylum under section 208 of such Act (8 U.S.C. 1158), that such alien has a well-founded fear of persecution on account of race, religion, nationality, membership in a particular social group, or political opinion by asserting such a fear and a credible basis for concern about the possibility of such persecution.(2)Aliens described(A)In generalAn alien is described in this subsection if such alien—(i)is a Priority Hong Kong Resident and—(I)had a significant role in a civil society organization supportive of the protests in 2019 and 2020 related to the Hong Kong National Security Law and the encroachment on the autonomy of Hong Kong by the PRC;(II)was arrested, charged, detained, or convicted of an offense arising from their participation in an action as described in section 206(b)(2) of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5726(b)(2)) that was not violent in nature; or(III)has had their citizenship, nationality, or residency revoked for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws (as defined in section 101(a) of that Act (8 U.S.C. 1101(a)));(ii)is a Priority Hong Kong Resident spouse or child of an alien described in clause (i); or(iii)is the parent of an alien described in clause (i), if such parent is a citizen of the PRC and no other foreign state.(B)Other categoriesThe Secretary of Homeland Security, in consultation with the Secretary of State, may designate other categories of aliens for purposes of establishing a well-founded fear of persecution under paragraph (1) if such aliens share common characteristics that identify them as targets of persecution in the PRC on account of race, religion, nationality, membership in a particular social group, or political opinion.(C)Significant roleFor purposes of subclause (I) of paragraph (2)(A)(i), a significant role shall include, with respect to the protests described in such clause—(i)an organizing role;(ii)a first aid responder;(iii)a journalist or member of the media covering or offering public commentary;(iv)a provider of legal services to one or more individuals arrested for participating in such protests; or(v)a participant who during the period beginning on June 9, 2019, and ending on June 30, 2020, was arrested, charged, detained, or convicted as a result of such participation.(3)Age out protectionsFor purposes of this subsection, a determination of whether an alien is a child shall be made using the age of the alien on the date an application for refugee or asylum status in which the alien is a named beneficiary is filed with the Secretary of Homeland Security.(4)Exclusion from numerical limitationsAliens provided refugee status under this subsection shall not be counted against the numerical limitation on refugees established in accordance with the procedures described in section 207 of the Immigration and Nationality Act (8 U.S.C. 1157).(5)Reporting requirements(A)In generalNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of State and the Secretary of Homeland Security shall submit a report on the matters described in subparagraph (B) to—(i)the Committee on the Judiciary and the Committee on Foreign Relations of the Senate; and(ii)the Committee on the Judiciary and the Committee on Foreign Affairs of the House of Representatives.(B)Matters to be includedEach report required by subparagraph (A) shall include, with respect to applications submitted under this section—(i)the total number of refugee and asylum applications that are pending at the end of the reporting period;(ii)the average wait-times for all applicants for refugee status or asylum pending—(I)a prescreening interview with a resettlement support center;(II)an interview with U.S. Citizenship and Immigration Services; and(III)the completion of security checks;(iii)the number of approvals, referrals including the source of the referral, denials of applications for refugee status or asylum, disaggregated by the reason for each such denial; and(iv)the number of refugee circuit rides to interview populations that would include Hong Kong SAR completed in the last 90 days, and the number planned for the subsequent 90-day period.(C)FormEach report required by subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.(D)Public reportsThe Secretary of State shall make each report submitted under this paragraph available to the public on the internet website of the Department of State.(j)Admission for certain highly skilled hong kong residents(1)In generalSubject to subsection (c), the Secretary of Homeland Security, or, notwithstanding any other provision of law, the Secretary of State in consultation with the Secretary of Homeland Security, may provide an alien described in subsection (b) with the status of a special immigrant under section 101(a)(27) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)), if the alien—(A)or an agent acting on behalf of the alien, submits a petition for classification under section 203(b)(4) of such Act (8 U.S.C. 1153(b)(4));(B)is otherwise eligible to receive an immigrant visa;(C)is otherwise admissible to the United States for permanent residence (excluding the grounds for inadmissibility specified in section 212(a)(4) of such Act (8 U.S.C. (a)(4)); and(D)clears a background check and appropriate screening, as determined by the Secretary of Homeland Security.(2)Aliens described(A)Principal aliensAn alien is described in this subsection if—(i)the alien—(I)is a Priority Hong Kong Resident; and(II)has earned a bachelor’s or higher degree from an institution of higher education; and(ii)the Secretary of Homeland Security determines that such alien’s relocation to the United States would provide a significant benefit to the United States.(B)Spouses and childrenAn alien is described in this subsection if the alien is the spouse or child of a principal alien described in paragraph (1).(3)Numerical limitations(A)In generalThe total number of principal aliens who may be provided special immigrant status under this section may not exceed 5,000 per year for each of the 5 fiscal years beginning after the date of the enactment of this Act. The Secretary of Homeland Security may, in consultation with the Secretary of State, prioritize the issuance of visas to individuals with a bachelor’s or higher degree in science, technology, engineering, mathematics, medicine, or health care.(B)Exclusion from numerical limitationsAliens provided immigrant status under this section shall not be counted against any numerical limitation under section 201, 202, 203, or 207 of the Immigration and Nationality Act (8 U.S.C. 1151, 1152, 1153, and 1157).(4)Eligibility for admission under other classificationNo alien shall be denied the opportunity to apply for admission under this section solely because such alien qualifies as an immediate relative or is eligible for any other immigrant classification.(5)Timeline for processing applications(A)In generalThe Secretary of State and the Secretary of Homeland Security shall ensure that all steps under the control of the United States Government incidental to the approval of such applications, including required screenings and background checks, are completed not later than 1 year after the date on which an eligible applicant submits an application under subsection (a).(B)ExceptionNotwithstanding paragraph (1), the relevant Federal agencies may take additional time to process applications described in paragraph (1) if satisfaction of national security concerns requires such additional time, provided that the Secretary of Homeland Security, or the designee of the Secretary, has determined that the applicant meets the requirements for status as a special immigrant under this section and has so notified the applicant.(k)TerminationExcept as provided in section 6 of this Act, this Act shall cease to have effect on the date that is 5 years after the date of the enactment of this Act.304.Export prohibition of munitions items to the Hong Kong police forceSection 3 of the Act entitled An Act to prohibit the commercial export of covered munitions items to the Hong Kong Police Force, approved November 27, 2019 (Public Law 116–77; 133 Stat. 1173), is amended by striking on December 31, 2021. and inserting the following: “on the date on which the President certifies to the appropriate congressional committees that—(1)the Secretary of State has, on or after the date of the enactment of this paragraph, certified under section 205 of the United States-Hong Kong Policy Act of 1992 that Hong Kong warrants treatment under United States law in the same manner as United States laws were applied to Hong Kong before July 1, 1997;(2)the Hong Kong Police have not engaged in gross violations of human rights during the 1-year period ending on the date of such certification; and(3)there has been an independent examination of human rights concerns related to the crowd control tactics of the Hong Kong Police and the Government of the Hong Kong Special Administrative Region has adequately addressed those concerns..305.Sense of Congress condemning the ongoing genocide and crimes against humanity against Uyghurs and other minority groups(a)FindingsCongress finds the following:(1)On December 9, 1948, the United Nations General Assembly unanimously adopted the Convention on the Prevention and Punishment of the Crime of Genocide (the Genocide Convention) signifying a commitment in response to the Holocaust and other crimes against humanity committed in the first half of the twentieth century.(2)The Genocide Convention entered into force on January 12, 1951, and declares that all state parties confirm that genocide, whether committed in time of peace or in time of war, is a crime under international law which they undertake to prevent and to punish.(3)The Genocide Convention defines genocide as any of the following acts committed with intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such: (a) Killing members of the group; (b) Causing serious bodily or mental harm to members of the group; (c) Deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (d) Imposing measures intended to prevent births within the group; (e) Forcibly transferring children of the group to another group.(4)The United States ratified the Genocide Convention with the understanding that the commission of genocide requires the specific intent to destroy, in whole or in substantial part, a [protected] group as such.(5)The People’s Republic of China (PRC) is a state party to the Genocide Convention.(6)Since 2017, the PRC Government, under the direction and control of the Chinese Communist Party (CCP), has detained and sought to indoctrinate more than one million Uyghurs and members of other ethnic and religious minority groups.(7)Recent data indicate a significant drop in birth rates among Uyghurs due to enforced sterilization, enforced abortion, and more onerous birth quotas for Uyghurs compared to Han.(8)There are credible reports of PRC Government campaigns to promote marriages between Uyghurs and Han and to reduce birth rates among Uyghurs and other Turkic Muslims.(9)Many Uyghurs reportedly have been assigned to factory employment under conditions that indicate forced labor, and some former detainees have reported food deprivation, beatings, suppression of religious practices, family separation, and sexual abuse.(10)This is indicative of a systematic effort to eradicate the ethnic and cultural identity and religious beliefs, and prevent the births of, Uyghurs, ethnic Kazakhs and Kyrgyz, and members of religious minority groups.(11)The birth rate in the Xinjiang region fell by 24 percent in 2019 compared to a 4.2 percent decline nationwide.(12)On January 19, 2021, the Department of State determined the PRC Government, under the direction and control of the CCP, has committed crimes against humanity and genocide against Uyghurs and other ethnic and religious minority groups in Xinjiang.(13)Secretary of State Antony Blinken and Former Secretary of State Michael Pompeo have both stated that what has taken place in Xinjiang is genocide and constitutes crimes against humanity.(14)Article VIII of the Genocide Convention provides, Any Contracting Party may call upon the competent organs of the United Nations to take such action under the Charter of the United Nations as they consider appropriate for the prevention and suppression of acts of genocide.(15)The International Court of Justice has stated that it is the obligation of all state parties to the Genocide Convention to employ all means reasonably available to them, so as to prevent genocide so far as possible.(16)The United States is a Permanent Member of the United Nations Security Council.(b)Sense of CongressIt is the sense of Congress that Congress—(1)finds that the ongoing abuses against Uyghurs and members of other ethnic and religious minority groups constitute genocide as defined in the Genocide Convention and crimes against humanity as understood under customary international law;(2)attributes these atrocity crimes against Uyghurs and members of other ethnic and religious minority groups to the People’s Republic of China, under the direction and control of the Chinese Communist Party;(3)condemns this genocide and these crimes against humanity in the strongest terms; and(4)calls upon the President to direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States to—(A)refer the People’s Republic of China’s genocide and crimes against humanity against Uyghurs and members of other ethnic and religious minority groups to the competent organs of the United Nations for investigation;(B)seize the United Nations Security Council of the circumstances of this genocide and crimes against humanity and lead efforts to invoke multilateral sanctions in response to these ongoing atrocities; and(C)take all possible actions to bring this genocide and these crimes against humanity to an end and hold the perpetrators of these atrocities accountable under international law.306.Prevention of Uyghur forced labor(a)Statement of policyIt is the policy of the United States—(1)to prohibit the import of all goods, wares, articles, or merchandise mined, produced, or manufactured, wholly or in part, by forced labor from the People’s Republic of China and particularly any such goods, wares, articles, or merchandise produced in the Xinjiang Uyghur Autonomous Region of China;(2)to encourage the international community to reduce the import of any goods made with forced labor from the People’s Republic of China, particularly those goods mined, manufactured, or produced in the Xinjiang Uyghur Autonomous Region;(3)to coordinate with Mexico and Canada to effectively implement Article 23.6 of the United States-Mexico-Canada Agreement to prohibit the importation of goods produced in whole or in part by forced or compulsory labor, which includes goods produced in whole or in part by forced or compulsory labor in the People’s Republic of China;(4)to actively work to prevent, publicly denounce, and end human trafficking as a horrific assault on human dignity and to restore the lives of those affected by human trafficking, a modern form of slavery;(5)to regard the prevention of atrocities as in its national interest, including efforts to prevent torture, enforced disappearances, severe deprivation of liberty, including mass internment, arbitrary detention, and widespread and systematic use of forced labor, and persecution targeting any identifiable ethnic or religious group; and(6)to address gross violations of human rights in the Xinjiang Uyghur Autonomous Region through bilateral diplomatic channels and multilateral institutions where both the United States and the People’s Republic of China are members and with all the authorities available to the United States Government, including visa and financial sanctions, export restrictions, and import controls.(b)Prohibition on importation of goods made in the xinjiang uyghur autonomous region(1)In generalExcept as provided in paragraph (2), all goods, wares, articles, and merchandise mined, produced, or manufactured wholly or in part in the Xinjiang Uyghur Autonomous Region of China, or by persons working with the Xinjiang Uyghur Autonomous Region government for purposes of the poverty alleviation program or the pairing-assistance program which subsidizes the establishment of manufacturing facilities in the Xinjiang Uyghur Autonomous Region, shall be deemed to be goods, wares, articles, and merchandise described in section 307 of the Tariff Act of 1930 (19 U.S.C. 1307) and shall not be entitled to entry at any of the ports of the United States.(2)ExceptionThe prohibition described in paragraph (1) shall not apply if the Commissioner of U.S. Customs and Border Protection—(A)determines, by clear and convincing evidence, that any specific goods, wares, articles, or merchandise described in paragraph (1) were not produced wholly or in part by convict labor, forced labor, or indentured labor under penal sanctions; and(B)submits to the appropriate congressional committees and makes available to the public a report that contains such determination.(3)Effective dateThis section shall take effect on the date that is 120 days after the date of the enactment of this Act.(c)Enforcement strategy To address forced labor in the xinjiang uyghur autonomous region(1)In generalNot later than 120 days after the date of the enactment of this Act, the Forced Labor Enforcement Task Force, established under section 741 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4681), shall submit to the appropriate congressional committees a report that contains an enforcement strategy to effectively address forced labor in the Xinjiang Uyghur Autonomous Region of China or products made by Uyghurs, Kazakhs, Kyrgyz, Tibetans, or members of other persecuted groups through forced labor in any other part of the People’s Republic of China. The enforcement strategy shall describe the specific enforcement plans of the United States Government regarding—(A)goods, wares, articles, and merchandise described in subsection (b)(1) that are imported into the United States directly from the Xinjiang Uyghur Autonomous Region or made by Uyghurs, Kazakhs, Kyrgyz, Tibetans, or members of other persecuted groups in any other part of the People’s Republic of China;(B)goods, wares, articles, and merchandise described in subsection (b)(1) that are imported into the United States from the People’s Republic of China and are mined, produced, or manufactured in part in the Xinjiang Uyghur Autonomous Region or by persons working with the Xinjiang Uyghur Autonomous Region government or the Xinjiang Production and Construction Corps for purposes of the poverty alleviation program or the pairing-assistance program; and(C)goods, wares, articles, and merchandise described in subsection (b)(1) that are imported into the United States from third countries and are mined, produced, or manufactured in part in the Xinjiang Uyghur Autonomous Region or by persons working with the Xinjiang Uyghur Autonomous Region government or the Xinjiang Production and Construction Corps for purposes of the poverty alleviation program or the pairing-assistance program.(2)Matters to be includedThe strategy required by paragraph (1) shall include the following:(A)A description of the actions taken by the United States Government to address forced labor in the Xinjiang Uyghur Autonomous Region under section 307 of the Tariff Act of 1930 (19 U.S.C. 1307), including a description of all Withhold Release Orders issued, goods detained, and fines issued.(B)A list of products made wholly or in part by forced or involuntary labor in the Xinjiang Uyghur Autonomous Region or made by Uyghurs, Kazakhs, Kyrgyz, Tibetans, or members of other persecuted groups in any other part of the People’s Republic of China, and a list of businesses that sold products in the United States made wholly or in part by forced or involuntary labor in the Xinjiang Uyghur Autonomous Region or made by Uyghurs, Kazakhs, Kyrgyz, Tibetans, or members of other persecuted groups in any other part of the People’s Republic of China.(C)A list of facilities and entities, including the Xinjiang Production and Construction Corps, that source material from the Xinjiang Uyghur Autonomous Region or by persons working with the Xinjiang Uyghur Autonomous Region government or the Xinjiang Production and Construction Corps for purposes of the poverty alleviation program or the pairing-assistance program, a plan for identifying additional such facilities and entities, and facility- and entity-specific enforcement plans, including issuing specific Withhold Release Orders to support enforcement of subsection (b), with regard to each listed facility or entity.(D)A list of high-priority sectors for enforcement, which shall include cotton, tomatoes, polysilicon, and a sector-specific enforcement plan for each high-priority sector.(E)A description of the additional resources necessary for U.S. Customs and Border Protection to effectively implement the enforcement strategy.(F)A plan to coordinate and collaborate with appropriate nongovernmental organizations and private sector entities to discuss the enforcement strategy for products made in the Xinjiang Uyghur Autonomous Region.(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex, if necessary.(4)UpdatesThe Forced Labor Enforcement Task Force shall provide briefings to the appropriate congressional committees on a quarterly basis and, as applicable, on any updates to the strategy required by paragraph (1) or any additional actions taken to address forced labor in the Xinjiang Uyghur Autonomous Region, including actions described in this Act.(5)SunsetThis section shall cease to have effect on the earlier of—(A)the date that is 8 years after the date of the enactment of this Act; or(B)the date on which the President submits to the appropriate congressional committees a determination that the Government of the People’s Republic of China has ended mass internment, forced labor, and any other gross violations of human rights experienced by Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region.(d)Determination relating to crimes against humanity or genocide in the xinjiang uyghur autonomous region(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall—(A)determine if the practice of forced labor or other crimes against Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region of China can be considered systematic and widespread and therefore constitutes crimes against humanity or constitutes genocide as defined in subsection (a) of section 1091 of title 18, United States Code; and(B)submit to the appropriate congressional committees and make available to the public a report that contains such determination.(2)FormThe report required by paragraph (1)—(A)shall be submitted in unclassified form but may include a classified annex, if necessary; and(B)may be included in the report required by subsection (e).(e)Diplomatic strategy To address forced labor in the xinjiang uyghur autonomous region(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the heads of other appropriate Federal departments and agencies, shall submit to the appropriate congressional committees a report that contains a United States strategy to promote initiatives to enhance international awareness of and to address forced labor in the Xinjiang Uyghur Autonomous Region of China.(2)Matters to be includedThe strategy required by paragraph (1) shall include—(A)a plan to enhance bilateral and multilateral coordination, including sustained engagement with the governments of United States partners and allies, to end forced labor of Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region;(B)public affairs, public diplomacy, and counter-messaging efforts to promote awareness of the human rights situation, including forced labor in the Xinjiang Uyghur Autonomous Region; and(C)opportunities to coordinate and collaborate with appropriate nongovernmental organizations and private sector entities to raise awareness about forced labor made products from the Xinjiang Uyghur Autonomous Region and to provide assistance to Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups, including those formerly detained in mass internment camps in the region.(3)Additional matters to be includedThe report required by paragraph (1) shall also include—(A)to the extent practicable, a list of—(i)entities in the People’s Republic of China or affiliates of such entities that directly or indirectly use forced or involuntary labor in the Xinjiang Uyghur Autonomous Region; and(ii)Foreign persons that acted as agents of the entities or affiliates of entities described in clause (i) to import goods into the United States; and(B)a description of actions taken by the United States Government to address forced labor in the Xinjiang Uyghur Autonomous Region under existing authorities, including—(i)the Trafficking Victims Protection Act of 2000 (Public Law 106–386; 22 U.S.C. 7101 et seq.);(ii)the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 (Public Law 115–441; 22 U.S.C. 2656 note); and(iii)the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note).(4)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex, if necessary.(5)UpdatesThe Secretary of State shall include any updates to the strategy required by paragraph (1) in the annual Trafficking in Persons report required by section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)).(6)SunsetThis section shall cease to have effect the earlier of—(A)the date that is 8 years after the date of the enactment of this Act; or(B)the date on which the President submits to the appropriate congressional committees a determination that the Government of the People’s Republic of China has ended mass internment, forced labor, and any other gross violations of human rights experienced by Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region.(f)Imposition of sanctions relating to forced labor in the xinjiang uyghur autonomous region(1)Report required(A)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the President shall submit to the appropriate congressional committees a report that identifies each foreign person, including any official of the Government of the People’s Republic of China, that the President determines—(i)knowingly engages in, is responsible for, or facilitates the forced labor of Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region of China; and(ii)knowingly engages in, contributes to, assists, or provides financial, material or technological support for efforts to contravene United States law regarding the importation of forced labor goods from the Xinjiang Uyghur Autonomous Region.(B)FormThe report required under subparagraph (A) shall be submitted in unclassified form, but may contain a classified annex.(2)Imposition of sanctionsThe President shall impose the sanctions described in paragraph (3) with respect to each foreign person identified in the report required under paragraph (1)(A).(3)Sanctions describedThe sanctions described in this subsection are the following:(A)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign person identified in the report required under paragraph (1)(A) if such property and interests in property—(i)are in the United States;(ii)come within the United States; or(iii)come within the possession or control of a United States person.(B)Ineligibility for visas, admission, or parole(i)Visas, admission, or paroleAn alien described in paragraph (1)(A) is—(I)inadmissible to the United States;(II)ineligible to receive a visa or other documentation to enter the United States; and(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(ii)Current visas revoked(I)In generalAn alien described in paragraph (1)(A) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(II)Immediate effectA revocation under subclause (I) shall—(aa)take effect immediately; and(bb)automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(4)Implementation; penalties(A)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(B)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a foreign person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1) to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of such section 206.(5)WaiverThe President may waive the application of sanctions under this section with respect to a foreign person identified in the report required under paragraph (1)(A) if the President determines and certifies to the appropriate congressional committees that such a waiver is in the national interest of the United States.(6)Exceptions(A)Exception for intelligence activitiesSanctions under this section shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(B)Exception to comply with international obligations and for law enforcement activitiesSanctions under paragraph (3)(B) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—(i)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or(ii)to carry out or assist law enforcement activity in the United States.(7)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a foreign person if the President determines and reports to the appropriate congressional committees not less than 15 days before the termination takes effect that—(A)information exists that the person did not engage in the activity for which sanctions were imposed;(B)the person has been prosecuted appropriately for the activity for which sanctions were imposed;(C)the person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activity for which sanctions were imposed, and has credibly committed to not engage in an activity described in paragraph (1)(A) in the future; or(D)the termination of the sanctions is in the national security interests of the United States.(8)SunsetThis section, and any sanctions imposed under this section, shall terminate on the date that is 5 years after the date of the enactment of this Act.(9)Definitions of admission; admitted; alienIn this section, the terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(g)Disclosures to the securities and exchange commission of certain activities related to the xinjiang uyghur autonomous region(1)Policy statementIt is the policy of the United States to protect American investors, through stronger disclosure requirements, alerting them to the presence of Chinese and other companies complicit in gross violations of human rights in United States capital markets, including American and foreign companies listed on United States exchanges that enable the mass internment and population surveillance of Uyghurs, Kazakhs, Kyrgyz, and other Muslim minorities and source products made with forced labor in the Xinjiang Uyghur Autonomous Region of China. Such involvements represent clear, material risks to the share values and corporate reputations of certain of these companies and hence to prospective American investors, particularly given that the United States Government has employed sanctions and export restrictions to target individuals and entities contributing to human rights abuses in the People’s Republic of China.(2)Disclosure of certain activities relating to the xinjiang uyghur autonomous region(A)In generalSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following new subsection:(s)Disclosure of certain activities relating to the xinjiang uyghur autonomous region(1)In generalEach issuer required to file an annual or quarterly report under subsection (a) shall disclose in that report the information required by paragraph (2) if, during the period covered by the report, the issuer or any affiliate of the issuer—(A)knowingly engaged in an activity with an entity or the affiliate of an entity engaged in creating or providing technology or other assistance to create mass population surveillance systems in the Xinjiang Uyghur Autonomous Region of China, including any entity included on the Department of Commerce’s Entity List in the Xinjiang Uyghur Autonomous Region;(B)knowingly engaged in an activity with an entity or an affiliate of an entity building and running detention facilities for Uyghurs, Kazakhs, Kyrgyz, and other members of Muslim minority groups in the Xinjiang Uyghur Autonomous Region;(C)knowingly engaged in an activity with an entity or an affiliate of an entity described in section 7(c)(1) of the Uyghur Forced Labor Prevention Act, including—(i)any entity engaged in the pairing-assistance program which subsidizes the establishment of manufacturing facilities in the Xinjiang Uyghur Autonomous Region; or(ii)any entity for which the Department of Homeland Security has issued a Withhold Release Order under section 307 of the Tariff Act of 1930 (19 U.S.C. 1307); or(D)knowingly conducted any transaction or had dealings with—(i)any person the property and interests in property of which were sanctioned by the Secretary of State for the detention or abuse of Uyghurs, Kazakhs, Kyrgyz, or other members of Muslim minority groups in the Xinjiang Uyghur Autonomous Region;(ii)any person the property and interests in property of which are sanctioned pursuant to the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note); or(iii)any person or entity responsible for, or complicit in, committing atrocities in the Xinjiang Uyghur Autonomous Region.(2)Information required(A)In generalIf an issuer described under paragraph (1) or an affiliate of the issuer has engaged in any activity described in paragraph (1), the information required by this paragraph is a detailed description of each such activity, including—(i)the nature and extent of the activity;(ii)the gross revenues and net profits, if any, attributable to the activity; and(iii)whether the issuer or the affiliate of the issuer (as the case may be) intends to continue the activity.(B)ExceptionThe requirement to disclose information under this paragraph shall not include information on activities of the issuer or any affiliate of the issuer activities relating to—(i)the import of manufactured goods, including electronics, food products, textiles, shoes, and teas, that originated in the Xinjiang Uyghur Autonomous Region; or(ii)manufactured goods containing materials that originated or are sourced in the Xinjiang Uyghur Autonomous Region.(3)Notice of disclosuresIf an issuer reports under paragraph (1) that the issuer or an affiliate of the issuer has knowingly engaged in any activity described in that paragraph, the issuer shall separately file with the Commission, concurrently with the annual or quarterly report under subsection (a), a notice that the disclosure of that activity has been included in that annual or quarterly report that identifies the issuer and contains the information required by paragraph (2).(4)Public disclosure of informationUpon receiving a notice under paragraph (3) that an annual or quarterly report includes a disclosure of an activity described in paragraph (1), the Commission shall promptly—(A)transmit the report to—(i)the President;(ii)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(iii)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and(B)make the information provided in the disclosure and the notice available to the public by posting the information on the Internet website of the Commission.(5)InvestigationsUpon receiving a report under paragraph (4) that includes a disclosure of an activity described in paragraph (1), the President shall—(A)make a determination with respect to whether any investigation is needed into the possible imposition of sanctions under the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note) or section 8 of the Uyghur Forced Labor Prevention Act or whether criminal investigations are warranted under statutes intended to hold accountable individuals or entities involved in the importation of goods produced by forced labor, including under section 545, 1589, or 1761 of title 18, United States Code; and(B)not later than 180 days after initiating any such investigation, make a determination with respect to whether a sanction should be imposed or criminal investigations initiated with respect to the issuer or the affiliate of the issuer (as the case may be).(6)Atrocities definedIn this subsection, the term atrocities has the meaning given the term in section 6(2) of the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 (Public Law 115–441; 22 U.S.C. 2656 note)..(3)SunsetSection 13(s) of the Securities Exchange Act of 1934, as added by paragraph (2), is repealed on the earlier of—(A)the date that is 8 years after the date of the enactment of this Act; or(B)the date on which the President submits to the appropriate congressional committees a determination that the Government of the People’s Republic of China has ended mass internment, forced labor, and any other gross violations of human rights experienced by Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region.(4)Effective dateThe amendment made by paragraph (2) shall take effect with respect to reports required to be filed with the Securities and Exchange Commission after the date that is 180 days after the date of the enactment of this Act.(h)DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate.(2)AtrocitiesThe term atrocities has the meaning given the term in section 6(2) of the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 (Public Law 115–441; 22 U.S.C. 2656 note).(3)Crimes against humanityThe term crimes against humanity includes, when committed as part of a widespread or systematic attack directed against any civilian population, with knowledge of the attack—(A)murder;(B)deportation or forcible transfer of population;(C)torture;(D)extermination;(E)enslavement;(F)rape, sexual slavery, or any other form of sexual violence of comparable severity;(G)persecution against any identifiable group or collectivity on political, racial, national, ethnic, cultural, religious, gender, or other grounds that are universally recognized as impermissible under international law; and(H)enforced disappearance of persons.(4)Forced laborThe term forced labor has the meaning given the term in section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).(5)Foreign personThe term foreign person means a person that is not a United States person.(6)PersonThe term person means an individual or entity.(7)Mass population surveillance systemThe term mass population surveillance system means installation and integration of facial recognition cameras, biometric data collection, cell phone surveillance, and artificial intelligence technology with the Sharp Eyes and Integrated Joint Operations Platform or other technologies that are used by Chinese security forces for surveillance and big-data predictive policing.(8)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.307.Uyghur human rights protection(a)Short titleThis section may be cited as the Uyghur Human Rights Protection Act.(b)FindingsCongress makes the following findings:(1)The Government of the People’s Republic of China (PRC) has a long history of repressing Turkic Muslims and other Muslim minority groups, particularly Uyghurs, in Xinjiang Uyghur Autonomous Region (Xinjiang or XUAR), also known as East Turkestan. Central and regional PRC government policies have systematically discriminated against these minority groups by denying them a range of civil and political rights, particularly freedom of religion. Senior Chinese Communist Party officials bear direct responsibility for these gross human rights violations.(2)PRC government abuses include the arbitrary detention of more than 1,000,000 Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups, separation of working age adults from their children and elderly parents, and the integration of forced labor into supply chains. Those held in detention facilities and internment camps in the Xinjiang Uyghur Autonomous Region have described forced political indoctrination, torture, beatings, food deprivation, sexual assault, coordinated campaigns to reduce birth rates among Uyghurs and other Turkic Muslims through forced sterilization, and denial of religious, cultural, and linguistic freedoms. Recent media reports indicate that since 2019, the PRC government has newly constructed, expanded, or fortified at least 60 detention facilities with higher security or prison-like features in Xinjiang.(3)The Government of the People’s Republic of China’s actions against Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in Xinjiang violate international human rights laws and norms, including—(A)the International Convention on the Elimination of All Forms of Racial Discrimination, to which the People’s Republic of China has acceded;(B)the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, which the People’s Republic of China has signed and ratified;(C)The Convention on the Prevention and Punishment of the Crime of Genocide, which the People’s Republic of China has signed and ratified;(D)the International Covenant on Civil and Political Rights, which the People’s Republic of China has signed; and(E)the Universal Declaration of Human Rights and the International Labor Organization’s Force Labor Convention (no. 29) and the Abolition of Forced Labor Convention (no. 105).(c)Refugee protections for certain residents of the xinjiang uyghur autonomous region(1)Populations of special humanitarian concernThe Secretary of State, in consultation with the Secretary of Homeland Security, shall designate, as Priority 2 refugees of special humanitarian concern—(A)aliens who were nationals of the People’s Republic of China and residents of the Xinjiang Uyghur Autonomous Region on January 1, 2021;(B)aliens who fled the Xinjiang Uyghur Autonomous Region after June 30, 2009, and reside in other provinces of China or in a third country where such alien is not firmly resettled; and(C)the spouses, children, and parents (as such terms are defined in subsections (a) and (b) of section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)) of individuals described in subparagraphs (A) and (B), except that a child shall be an unmarried person under 27 years of age.(2)Processing of xinjiang uyghur autonomous region refugeesThe processing of individuals described in paragraph (1) for classification as refugees may occur in China or a third country.(3)Eligibility for admission as a refugee(A)In generalAliens described in subparagraph (B) may establish, for purposes of admission as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) or asylum under section 208 of such Act (8 U.S.C. 1158), that such alien has a well-founded fear of persecution on account of race, religion, nationality, membership in a particular social group, or political opinion by asserting such a fear and asserting a credible basis for concern about the possibility of such persecution.(B)Aliens describedAn alien is described in this subsection if such alien has been identified as a person of special humanitarian concern pursuant to paragraph (1) and—(i)has experienced persecution in the Xinjiang Uyghur Autonomous Region by the Government of the People’s Republic of China including—(I)forced and arbitrary detention including in an internment or re-education camp;(II)forced political indoctrination, torture, beatings, food deprivation, and denial of religious, cultural, and linguistic freedoms;(III)forced labor;(IV)forced separation from family members; (V)other forms of systemic threats, harassment, and gross human rights violations; or(VI)has been formally charged, detained, or convicted on account of their peaceful actions as described in the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145); and(ii)is currently a national of the People’s Republic of China whose residency in the Xinjiang Uyghur Autonomous Region, or any other area within the jurisdiction of the People’s Republic of China, was revoked for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under United States law.(C)Eligibility for admission under other classificationAn alien may not be denied the opportunity to apply for admission as a refugee or asylum under this section solely because such alien qualifies as an immediate relative of a national of the United States or is eligible for admission to the United States under any other immigrant classification.(4)PriorityThe Secretary of State shall prioritize bilateral diplomacy with third countries hosting former residents of the Xinjiang Uyghur Autonomous Region and who face significant diplomatic pressures from the Government of the People’s Republic of China.(5)Reporting requirements(A)In generalNot later than 180 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of State and the Secretary of Homeland Security shall submit a report on the matters described in subparagraph (B) to—(i)the Committee on the Judiciary and the Committee on Foreign Relations of the Senate; and(ii)the Committee on the Judiciary and the Committee on Foreign Affairs of the House of Representatives.(B)Matters to be includedEach report required by subparagraph (A) shall include, with respect to applications submitted under this section—(i)the total number of applications that are pending at the end of the reporting period;(ii)the average wait-times and number of applicants who are currently pending—(I)a pre-screening interview with a resettlement support center;(II)an interview with U.S. Citizenship and Immigration Services;(III)the completion of security checks; and(IV)receipt of a final decision after completion of an interview with U.S. Citizenship and Immigration Services; and(iii)the number of denials of applications for refugee status, disaggregated by the reason for each such denial.(C)FormEach report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(D)Public reportsThe Secretary of State shall make each report submitted under this subsection available to the public on the internet website of the Department of State.(d)Statement of policy on encouraging allies and partners To make similar accommodationsIt is the policy of the United States to encourage allies and partners of the United States to make accommodations similar to the accommodations made in this Act for residents of the Xinjiang Uyghur Autonomous Region who are fleeing oppression by the Government of the People’s Republic of China.(e)TerminationThis Act, and the amendments made by this Act, shall cease to have effect on the date that is 10 years after the date of the enactment of this Act.308.Removal of members of the United Nations Human Rights Council that commit human rights abusesThe President shall direct the Permanent Representative of the United States to the United Nations to use the voice, vote, and influence of the United States to—(1)reform the process for removing members of the United Nations Human Rights Council that commit gross and systemic violations of human rights, including—(A)lowering the threshold vote at the United Nations General Assembly for removal to a simple majority;(B)ensuring information detailing the member country’s human rights record is publicly available before the vote on removal; and(C)making the vote of each country on the removal from the United Nations Human Rights Council publicly available;(2)reform the rules on electing members to the United Nations Human Rights Council to ensure United Nations members that have committed gross and systemic violations of human rights are not elected to the Human Rights Council; and(3)oppose the election to the Human Rights Council of any United Nations member—(A)currently designated as a country engaged in a consistent pattern of gross violations of internationally recognized human rights pursuant to section 116 or section 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n, 2304);(B) currently designated as a state sponsor of terrorism;(C) currently designated as a Tier 3 country under the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.);(D)the government of which is identified on the list published by the Secretary of State pursuant to section 404(b) of the Child Soldiers Prevention Act of 2008 (22 U.S.C. 2370c–1(b)) as a government that recruits and uses child soldiers; or(E)the government of which the United States determines to have committed genocide or crimes against humanity. 309.Policy with respect to Tibet(a)Rank of United States Special Coordinator for Tibetan IssuesSection 621 of the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note) is amended—(1)by redesignating subsections (b), (c), and (d), as subsections (c), (d), and (e), respectively; and(2)by inserting after subsection (a) the following: (b)RankThe Special Coordinator shall either be appointed by the President, with the advice and consent of the Senate, or shall be an individual holding the rank of Under Secretary of State or higher..(b)Tibet Unit at United States Embassy in Beijing(1)In generalThe Secretary of State shall establish a Tibet Unit in the Political Section of the United States Embassy in Beijing, People's Republic of China. (2)OperationThe Tibet Unit established under paragraph (1) shall operate until such time as the Government of the People's Republic of China permits—(A)the United States Consulate General in Chengdu, People's Republic of China, to reopen; or (B)a United States Consulate General in Lhasa, Tibet, to open. (3)Staff(A)In generalThe Secretary shall—(i)assign not fewer than 2 United States direct-hire personnel to the Tibet Unit established under paragraph (1); and (ii)hire not fewer than 1 locally engaged staff member for such unit. (B)Language trainingThe Secretary shall make Tibetan language training available to the personnel assigned under subparagraph (A), consistent with the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note). 310.United States policy and international engagement on the succession or reincarnation of the Dalai Lama and religious freedom of Tibetan Buddhists(a)Reaffirmation of policyIt is the policy of the United States, as provided under section 342(b) of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260), that any interference by the Government of the People’s Republic of China or any other government in the process of recognizing a successor or reincarnation of the 14th Dalai Lama and any future Dalai Lamas would represent a clear abuse of the right to religious freedom of Tibetan Buddhists and the Tibetan people.(b)International efforts To protect religious freedom of Tibetan BuddhistsThe Secretary of State should engage with United States allies and partners to—(1)support Tibetan Buddhist religious leaders' sole religious authority to identify and install the 15th Dalai Lama;(2)oppose claims by the Government of the People’s Republic of China that the PRC has the authority to decide for Tibetan Buddhists the 15th Dalai Lama; and(3)reject interference by the Government of the People’s Republic of China in the religious freedom of Tibetan Buddhists. 311.Development and deployment of internet freedom and Great Firewall circumvention tools for the people of Hong Kong(a)FindingsCongress makes the following findings:(1)The People’s Republic of China has repeatedly violated its obligations under the Joint Declaration by suppressing the basic rights and freedoms of Hong Kongers.(2)On June 30, 2020, the National People’s Congress passed a National Security Law that further erodes Hong Kong’s autonomy and enables authorities to suppress dissent.(3)The Government of the People’s Republic of China continues to utilize the National Security Law to undermine the fundamental rights of the Hong Kong people through suppression of the freedom of speech, assembly, religion, and the press.(4)Article 9 of the National Security Law authorizes unprecedented regulation and supervision of internet activity in Hong Kong, including expanded police powers to force internet service providers to censor content, hand over user information, and block access to platforms.(5)On January 13, 2021, the Hong Kong Broadband Network blocked public access to HK Chronicles, a website promoting pro-democracy viewpoints, under the authorities of the National Security Law.(6)On February 12, 2021, internet service providers blocked access to the Taiwan Transitional Justice Commission website in Hong Kong.(7)Major tech companies including Facebook, Twitter, WhatsApp and Google have stopped reviewing requests for user data from Hong Kong authorities.(8)On February 28, 2021, 47 pro-democracy activists in Hong Kong were arrested and charged under the National Security Law on the charge of conspiracy to commit subversion.(b)Sense of CongressIt is the sense of Congress that the United States should—(1)support the ability of the people of Hong Kong to maintain their freedom to access information online; and(2)focus on investments in technologies that facilitate the unhindered exchange of information in Hong Kong in advance of any future efforts by the Chinese Communist Party—(A)to suppress internet access;(B)to increase online censorship; or (C)to inhibit online communication and content-sharing by the people of Hong Kong.(c)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Select Committee on Intelligence of the Senate;(D)the Committee on Foreign Affairs of the House of Representatives;(E)the Committee on Appropriations of the House of Representatives; and(F)the Permanent Select Committee on Intelligence of the House of Representatives.(2)Working groupThe term working group means—(A)the Under Secretary of State for Civilian Security, Democracy, and Human Rights;(B)the Assistant Secretary of State for East Asian and Pacific Affairs;(C)the Chief Executive Officer of the United States Agency for Global Media and the President of the Open Technology Fund; and (D)the Administrator of the United States Agency for International Development.(3)Joint DeclarationThe term Joint Declaration means the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong, done at Beijing on December 19, 1984. (d)Hong Kong Internet Freedom Program(1)In generalThe Secretary of State is authorized to establish a working group to develop a strategy to bolster internet resiliency and online access in Hong Kong. The Secretary shall establish a Hong Kong Internet Freedom Program in the Bureau of Democracy, Human Rights, and Labor at the Department of State. Additionally, the President of the Technology Fund is authorized to establish a Hong Kong Internet Freedom Program. These programs shall operate independently, but in strategic coordination with other entities in the working group. The Open Technology Fund shall remain independent from Department of State direction in its implementation of this, and any other Internet Freedom Programs.(2)IndependenceDuring the period beginning on the date of the enactment of this Act and ending on September 30, 2023, the Program shall be carried out independent from the mainland China internet freedom portfolios in order to focus on supporting liberties presently enjoyed by the people of Hong Kong.(3)Consolidation of Department of State programBeginning on October 1, 2023, the Secretary of State may—(A)consolidate the Program with the mainland China initiatives in the Bureau of Democracy, Human Rights, and Labor; or(B)continue to carry out the Program in accordance with paragraph (2). (4)Consolidation of Open Technology Fund ProgramBeginning on October 1, 2023, the President of the Open Technology Fund may—(A)consolidate the Program with the mainland China initiatives in the Open Technology Fund; or (B)continue to carry out the Program in accordance with paragraph (2).(e)Support for internet freedom technology Programs(1)Grants authorized(A)In generalThe Secretary of State, working through the Bureau of Democracy, Human Rights, and Labor, and the Open Technology Fund, separately and independently from the Secretary of State, are authorized to award grants and contracts to private organizations to support and develop programs in Hong Kong that promote or expand—(i)open, interoperable, reliable and secure internet; and(ii)the online exercise of human rights and fundamental freedoms of individual citizens, activists, human rights defenders, independent journalists, civil society organizations, and marginalized populations in Hong Kong.(B)GoalsThe goals of the programs developed with grants authorized under subparagraph (A) should be—(i)to make the internet available in Hong Kong;(ii)to increase the number of the tools in the technology portfolio;(iii)to promote the availability of such technologies and tools in Hong Kong;(iv)to encourage the adoption of such technologies and tools by the people of Hong Kong;(v)to scale up the distribution of such technologies and tools throughout Hong Kong;(vi)to prioritize the development of tools, components, code, and technologies that are fully open-source, to the extent practicable; (vii)to conduct research on repressive tactics that undermine internet freedom in Hong Kong; (viii)to ensure digital safety guidance and support is available to repressed individual citizens, human rights defenders, independent journalists, civil society organizations and marginalized populations in Hong Kong; and (ix)to engage American private industry, including e-commerce firms and social networking companies, on the importance of preserving internet access in Hong Kong.(C)Grant recipientsGrants authorized under this paragraph shall be distributed to multiple vendors and suppliers through an open, fair, competitive, and evidence-based decision process—(i)to diversify the technical base; and (ii)to reduce the risk of misuse by bad actors.(D)Security auditsNew technologies developed using grants from this paragraph shall undergo comprehensive security audits to ensure that such technologies are secure and have not been compromised in a manner detrimental to the interests of the United States or to individuals or organizations benefitting from programs supported by the Open Technology Fund. (2)Funding sourceThe Secretary of State is authorized to expend funds from the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor of the Department of State during fiscal year 2020 for grants authorized under paragraph (1) at any entity in the working group.(3)Authorization of appropriations(A)Open technology fundIn addition to the funds authorized to be expended pursuant to paragraph (2), there are authorized to be appropriated to the Open Technology Fund $5,000,000 for each of fiscal years 2022 and 2023 to carry out this subsection. This funding is in addition to the funds authorized for the Open Technology Fund through the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–92). (B)Bureau of democracy, human rights, and laborIn addition to the funds authorized to be expended pursuant to paragraph (2), there are authorized to be appropriated to the Office of Internet Freedom Programs in the Bureau of Democracy, Human Rights, and Labor of the Department of State $10,000,000 for each of fiscal years 2022 and 2023 to carry out this section.(C)AvailabilityAmounts appropriated pursuant to subparagraphs (A) and (B) shall remain available until expended.(f)Strategic planning reportNot later than 120 days after the date of the enactment of this Act, the Secretary of State and the working group shall submit a classified report to the appropriate committees of Congress that—(1)describes the Federal Government’s plan to bolster and increase the availability of Great Firewall circumvention and internet freedom technology in Hong Kong during fiscal year 2022; (2)outlines a plan for—(A)supporting the preservation of an open, interoperable, reliable, and secure internet in Hong Kong; (B)increasing the supply of the technology referred to in paragraph (1);(C)accelerating the dissemination of such technology; (D)promoting the availability of internet freedom in Hong Kong;(E)utilizing presently-available tools in the existing relevant portfolios for further use in the unique context of Hong Kong;(F)expanding the portfolio of tools in order to diversify and strengthen the effectiveness and resiliency of the circumvention efforts; (G)providing training for high-risk groups and individuals in Hong Kong; and(H)detecting analyzing, and responding to new and evolving censorship threats;(3)includes a detailed description of the technical and fiscal steps necessary to safely implement the plans referred to in paragraphs (1) and (2), including an analysis of the market conditions in Hong Kong;(4)describes the Federal Government’s plans for awarding grants to private organizations for the purposes described in subsection (e)(1)(A);(5)outlines the working group’s consultations regarding the implementation of this section to ensure that all Federal efforts are aligned and well coordinated; and(6)outlines the Department of State’s strategy to influence global internet legal standards at international organizations and multilateral fora. 312.Authorization of appropriations for protecting human rights in the People’s Republic of China(a)In generalAmounts authorized to be appropriated or otherwise made available to carry out section 409 of the Asia Reassurance Initiative (Public Law 115–409) include programs that prioritize the protection and advancement of the freedoms of association, assembly, religion, and expression for women, human rights activists, and ethnic and religious minorities in the People’s Republic of China. (b)Use of fundsAmounts appropriated pursuant to subsection (a) may be used to fund nongovernmental agencies within the Indo-Pacific region that are focused on the issues described in subsection (a). (c)Consultation requirementIn carrying out this section, the Assistant Secretary of Democracy, Human Rights and Labor shall consult with the appropriate congressional committees and representatives of civil society regarding—(1)strengthening the capacity of the organizations referred to in subsection (b);(2)protecting members of the groups referred to in subsection (a) who have been targeted for arrest, harassment, forced sterilizations, coercive abortions, forced labor, or intimidation, including members residing outside of the People’s Republic of China; and(3)messaging efforts to reach the broadest possible audiences within the People’s Republic of China about United States Government efforts to protect freedom of association, expression, assembly, and the rights of ethnic minorities. 313.Repeal of sunset applicable to authority under Global Magnitsky Human Rights Accountability ActSection 1265 of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is repealed. 314.Sense of Congress condemning anti-Asian racism and discrimination(a)FindingsCongress makes the following findings:(1)Since the onset of the COVID–19 pandemic, crimes and discrimination against Asians and those of Asian descent have risen dramatically worldwide. In May 2020, United Nations Secretary-General Antonio Guterres said the pandemic continues to unleash a tsunami of hate and xenophobia, scapegoating and scare-mongering and urged governments to act now to strengthen the immunity of our societies against the virus of hate.(2)Asian American and Pacific Island (AAPI) workers make up a large portion of the essential workers on the frontlines of the COVID–19 pandemic, making up 8.5 percent of all essential healthcare workers in the United States. AAPI workers also make up a large share—between 6 percent and 12 percent based on sector—of the biomedical field.(3)The United States Census notes that Americans of Asian descent alone made up nearly 5.9 percent of the United States population in 2019, and that Asian Americans are the fastest-growing racial group in the United States, projected to represent 14 percent of the United States population by 2065.(b)Sense of congressIt is the sense of Congress that—(1)the reprehensible attacks on people of Asian descent and concerning increase in anti-Asian sentiment and racism in the United States and around the world have no place in a peaceful, civilized, and tolerant world;(2)the United States is a diverse nation with a proud tradition of immigration, and the strength and vibrancy of the United States is enhanced by the diverse ethnic backgrounds and tolerance of its citizens, including Asian Americans and Pacific Islanders;(3)the United States Government should encourage other foreign governments to use the official and scientific names for the COVID–19 pandemic, as recommended by the World Health Organization and the Centers for Disease Control and Prevention; and(4)the United States Government and other governments around the world must actively oppose racism and intolerance, and use all available and appropriate tools to combat the spread of anti-Asian racism and discrimination.315.Annual reporting on censorship of free speech with respect to international abuses of human rightsSection 116(d) of the Foreign Assistance Act (227 U.S.C. 2151n(d)) is amended—(1)in paragraph (11)(C), by striking and at the end;(2)in paragraph (12)(C)(ii), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(13)wherever applicable, instances in which the government of each country has attempted to extraterritorially intimidate or pressure a company or entity to censor or self-censor the speech of its employees, contractors, customers, or associated staff with regards to the abuse of human rights in such country, or sought retaliation against such employees or contractors for the same, including any instance in which the government of China has sought to extraterritorially censor or punish speech that is otherwise legal in the United States on the topics of—(A)repression and violation of fundamental freedoms in Hong Kong;(B)repression and persecution of religious and ethnic minorities in China, including in the Xinjiang Uyghur Autonomous Region and the Tibet Autonomous Region;(C)efforts to proliferate and use surveillance technologies to surveil activists, journalists, opposition politicians, or to profile persons of different ethnicities; and(D)other gross violations of human rights; and(14)wherever applicable, instances which a company or entity located in or based in a third country has censored or self-censored the speech of its employees, contractors, customers, or associated staff on the topic of abuse of human rights in each country or sought to retaliate against such employees for the same, due to intimidation or pressure from or the fear of intimidation by the foreign government..IVInvesting in our economic statecraft401.Sense of Congress regarding the PRC’s industrial policyIt is the sense of Congress that—(1)the challenges presented by a nonmarket economy like the PRC’s economy, which has captured such a large share of global economic exchange, are in many ways unprecedented and require sufficiently elevated and sustained long-term focus and engagement;(2)in order to truly address the most detrimental aspects of CCP-directed mercantilist economic strategy, the United States must adopt policies that—(A)expose the full scope and scale of intellectual property theft and mass subsidization of Chinese firms, and the resulting harm to the United States, foreign markets, and the global economy;(B)ensure that PRC companies face costs and consequences for anticompetitive behavior;(C)provide options for affected United States persons to address and respond to unreasonable and discriminatory CCP-directed industrial policies; and(D)strengthen the protection of critical technology and sensitive data, while still fostering an environment that provides incentives for secure but open investment, innovation, and competition;(3)the United States must work with its allies and partners and multilateral venues and fora—(A)to reinforce long-standing generally accepted principles of fair competition and market behavior and address the PRC’s anticompetitive economic and industrial policies that undermine decades of global growth and innovation;(B)to ensure that the PRC is not granted the same treatment as that of a free-market economy until it ceases the implementation of laws, regulations, policies, and practices that provide unfair advantage to PRC firms in furtherance of national objectives and impose unreasonable, discriminatory, and illegal burdens on market-based international commerce; and(C)to align policies with respect to curbing state-directed subsidization of the private sector, such as advocating for global rules related to transparency and adherence to notification requirements, including through the efforts currently being advanced by the United States, Japan, and the European Union;(4)the United States and its allies and partners must collaborate to provide incentives to their respective companies to cooperate in areas such as—(5)the United States should develop policies that—(A)insulate United States entities from PRC pressure against complying with United States laws; (B)together with the work of allies and partners and multilateral institutions, counter the potential impact of the blocking regime of the PRC established by the Ministry of Commerce of the PRC on January 9, 2021, when it issued Order No. 1 of 2021, entitled Rules on Counteracting Unjustified Extraterritorial Application of Foreign Legislation and other Measures; and(C)plan for future actions that the Government of the PRC may take to undermine the lawful application of United States legal authorities, including with respect to the use of sanctions. 402.Economic defense response teams(a)Pilot programNot later than 180 days after the date of the enactment of this Act, the President shall develop and implement a pilot program for the creation of deployable economic defense response teams to help provide emergency technical assistance and support to a country subjected to the threat or use of coercive economic measures and to play a liaison role between the legitimate government of that country and the United States Government. Such assistance and support may include the following activities:(1)Reducing the partner country’s vulnerability to coercive economic measures.(2)Minimizing the damage that such measures by an adversary could cause to that country.(3)Implementing any bilateral or multilateral contingency plans that may exist for responding to the threat or use of such measures.(4)In coordination with the partner country, developing or improving plans and strategies by the country for reducing vulnerabilities and improving responses to such measures in the future.(5)Assisting the partner country in dealing with foreign sovereign investment in infrastructure or related projects that may undermine the partner country’s sovereignty.(6)Assisting the partner country in responding to specific efforts from an adversary attempting to employ economic coercion that undermines the partner country’s sovereignty, including efforts in the cyber domain, such as efforts that undermine cybersecurity or digital security of the partner country or initiatives that introduce digital technologies in a manner that undermines freedom, security, and sovereignty of the partner country.(7)Otherwise providing direct and relevant short-to-medium term economic or other assistance from the United States and marshalling other resources in support of effective responses to such measures.(b)Reports required(1)Report on establishmentUpon establishment of the pilot program required by subsection (a), the Secretary of State shall provide the appropriate committees of Congress with a detailed report and briefing describing the pilot program, the major elements of the program, the personnel and institutions involved, and the degree to which the program incorporates the elements described in subsection (a).(2)Follow-up reportNot later than one year after the report required by paragraph (1), the Secretary of State shall provide the appropriate committees of Congress with a detailed report and briefing describing the operations over the previous year of the pilot program established pursuant to subsection (a), as well as the Secretary’s assessment of its performance and suitability for becoming a permanent program.(3)FormEach report required under this subsection shall be submitted in unclassified form, but may include a classified annex. (c)Declaration of an economic crisis required(1)NotificationThe President may activate an economic defense response team for a period of 180 days under the authorities of this section to assist a partner country in responding to an unusual and extraordinary economic coercive threat by an adversary of the United States upon the declaration of a coercive economic emergency, together with notification to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(2)Extension authorityThe President may activate the response team for an additional 180 days upon the submission of a detailed analysis to the committees described in paragraph (1) justifying why the continued deployment of the economic defense response team in response to the economic emergency is in the national security interest of the United States.(d)SunsetThe authorities provided under this section shall expire on December 31, 2026. (e)Rule of constructionNeither the authority to declare an economic crisis provided for in subsection (d), nor the declaration of an economic crisis pursuant to subsection (d), shall confer or be construed to confer any authority, power, duty, or responsibility to the President other than the authority to activate an economic defense response team as described in this section. (f)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, the Committee on Agriculture, Nutrition, and Forestry, and the Committee on Finance of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Energy and Commerce, the Committee on Agriculture, and the Committee on Ways and Means of the House of Representatives.403.Countering overseas kleptocracy(a)FindingsCongress finds the following:(1)Authoritarian leaders in foreign countries abuse their power to steal assets from state institutions, enrich themselves at the expense of their countries’ economic development, and use corruption as a strategic tool both to solidify their grip on power and to undermine democratic institutions abroad.(2)Global corruption harms the competitiveness of United States businesses, weakens democratic governance, feeds terrorist recruitment and transnational organized crime, enables drug smuggling and human trafficking, and stymies economic growth.(3)Illicit financial flows often penetrate countries through what appear to be legitimate financial transactions, as kleptocrats launder money, use shell companies, amass offshore wealth, and participate in a global shadow economy.(4)The Government of the Russian Federation is a leading model of this type of kleptocratic system, using state-sanctioned corruption to both erode democratic governance from within and discredit democracy abroad, thereby strengthening the authoritarian rule of Vladimir Putin.(5)Corrupt individuals and entities in the Russian Federation, often with the backing and encouragement of political leadership, use stolen money—(A)to purchase key assets in other countries, often with a goal of attaining monopolistic control of a sector;(B)to gain access to and influence the policies of other countries; and(C)to advance Russian interests in other countries, particularly those that undermine confidence and trust in democratic systems.(6)Systemic corruption in the People’s Republic of China, often tied to, directed by, or backed by the leadership of the Chinese Communist Party and the Chinese Government is used—(A)to provide unfair advantage to certain People’s Republic of China economic entities;(B)to increase other countries’ economic dependence on the People’s Republic of China to secure greater deference to the People’s Republic of China’s diplomatic and strategic goals; and(C)to exploit corruption in foreign governments and among other political elites to enable People’s Republic of China state-backed firms to pursue predatory and exploitative economic practices.(7)Thwarting these tactics by Russian, Chinese, and other kleptocratic actors requires the international community to strengthen democratic governance and the rule of law. International cooperation in combating corruption and illicit finance is vital to such efforts, especially by empowering reformers in foreign countries during historic political openings for the establishment of the rule of law in those countries.(8)Technical assistance programs that combat corruption and strengthen the rule of law, including through assistance provided by the Department of State’s Bureau of International Narcotics and Law Enforcement Affairs and the United States Agency for International Development, and through programs like the Department of Justice’s Office of Overseas Prosecutorial Development, Assistance and Training and the International Criminal Investigative Training Assistance Program, can have lasting and significant impacts for both foreign and United States interests.(9)There currently exist numerous international instruments to combat corruption, kleptocracy, and illicit finance, including—(A)the Inter-American Convention against Corruption of the Organization of American States, done at Caracas March 29, 1996;(B)the Convention on Combating Bribery of Foreign Public Officials in International Business Transactions of the Organisation of Economic Co-operation and Development, done at Paris December 21, 1997 (commonly referred to as the Anti-Bribery Convention);(C)the United Nations Convention against Transnational Organized Crime, done at New York November 15, 2000;(D)the United Nations Convention against Corruption, done at New York October 31, 2003;(E)Recommendation of the Council for Further Combating Bribery of Foreign Public Officials in International Business Transactions, adopted November 26, 2009; and(F)recommendations of the Financial Action Task Force comprising the International Standards on Combating Money Laundering and the Financing of Terrorism and Proliferation.(b)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Banking, Housing, and Urban Affairs of the Senate;(C)the Committee on Finance of the Senate;(D)the Committee on the Judiciary of the Senate;(E)the Committee on Foreign Affairs of the House of Representatives;(F)the Committee on Financial Services of the House of Representatives;(G)the Committee on Ways and Means of the House of Representatives; and(H)the Committee on the Judiciary of the House of Representatives.(2)Foreign assistanceThe term foreign assistance means foreign assistance authorized under the Foreign Assistance Act of 1961 (22 U.S.C. 2251 et seq.).(3)Foreign stateThe term foreign state has the meaning given such term in section 1603(a) of title 28, United States Code.(4)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).(5)Public corruptionThe term public corruption includes the unlawful exercise of entrusted public power for private gain, such as through bribery, nepotism, fraud, extortion, or embezzlement.(6)Rule of lawThe term rule of law means the principle of governance in which all persons, institutions, and entities, whether public or private, including the state, are accountable to laws that are—(A)publicly promulgated;(B)equally enforced;(C)independently adjudicated; and(D)consistent with international human rights norms and standards.(c)Statement of policyIt is the policy of the United States—(1)to leverage United States diplomatic engagement and foreign assistance to promote the rule of law;(2)(A)to promote international instruments to combat corruption, kleptocracy, and illicit finance, including instruments referred to in subsection (a)(9), and other relevant international standards and best practices, as such standards and practices develop; and(B)to promote the adoption and implementation of such laws, standards, and practices by foreign states;(3)to support foreign states in promoting good governance and combating public corruption;(4)to encourage and assist foreign partner countries to identify and close loopholes in their legal and financial architecture, including the misuse of anonymous shell companies, free trade zones, and other legal structures, that are enabling illicit finance to penetrate their financial systems;(5)to help foreign partner countries to investigate, prosecute, adjudicate, and more generally combat the use of corruption by malign actors, including authoritarian governments, particularly the Government of the Russian Federation and the Government of the People’s Republic of China, as a tool of malign influence worldwide;(6)to assist in the recovery of kleptocracy-related stolen assets for victims, including through the use of appropriate bilateral arrangements and international agreements, such as the United Nations Convention against Corruption, done at New York October 31, 2003, and the United Nations Convention against Transnational Organized Crime, done at New York November 15, 2000;(7)to use sanctions authorities, such as the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note)) and section 7031(c) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94), to identify and take action against corrupt foreign actors;(8)to ensure coordination between relevant Federal departments and agencies with jurisdiction over the advancement of good governance in foreign states; and(9)to lead the creation of a formal grouping of like-minded states—(A)to coordinate efforts to counter corruption, kleptocracy, and illicit finance; and(B)to strengthen collective financial defense.(d)Anti-Corruption action fund(1)EstablishmentThere is established in the United States Treasury a fund, to be known as the Anti-Corruption Action Fund, only for the purposes of—(A)strengthening the capacity of foreign states to prevent and fight public corruption;(B)assisting foreign states to develop rule of law-based governance structures, including accountable civilian police, prosecutorial, and judicial institutions;(C)supporting foreign states to strengthen domestic legal and regulatory frameworks to combat public corruption, including the adoption of best practices under international law; and(D)supplementing existing foreign assistance and diplomacy with respect to efforts described in subparagraphs (A), (B), and (C).(2)Funding(A)TransfersBeginning on or after the date of the enactment of this Act, if total criminal fines and penalties in excess of $50,000,000 are imposed against a person under the Foreign Corrupt Practices Act of 1977 (Public Law 95–213) or section 13, 30A, or 32 of the Securities Exchange Act of 1934 (15 U.S.C. 78m, 78dd–1, and 78ff), whether pursuant to a criminal prosecution, enforcement proceeding, deferred prosecution agreement, nonprosecution agreement, a declination to prosecute or enforce, or any other resolution, the court (in the case of a conviction) or the Attorney General shall impose an additional prevention payment equal to $5,000,000 against such person, which shall be deposited in the Anti-Corruption Action Fund established under paragraph (1).(B)Availability of fundsAmounts deposited into the Anti-Corruption Action Fund pursuant to subparagraph (A) shall be available to the Secretary of State only for the purposes described in paragraph (1), without fiscal year limitation or need for subsequent appropriation.(C)LimitationNone of the amounts made available to the Secretary of State from the Anti-Corruption Action Fund may be used inside the United States, except for administrative costs related to overseas program implementation pursuant to paragraph (1).(3)SupportThe Anti-Corruption Action Fund—(A)may support governmental and nongovernmental parties in advancing the purposes described in paragraph (1); and(B)shall be allocated in a manner complementary to existing United States foreign assistance, diplomacy, and anti-corruption activities.(4)Allocation and prioritizationIn programming foreign assistance made available through the Anti-Corruption Action Fund, the Secretary of State, in coordination with the Attorney General, shall prioritize projects that—(A)assist countries that are undergoing historic opportunities for democratic transition, combating corruption, and the establishment of the rule of law; and(B)are important to United States national interests.(5)Technical assistance providersFor any technical assistance to a foreign governmental party under this section, the Secretary of State, in coordination with the Attorney General, shall prioritize United States Government technical assistance providers as implementers, in particular the Office of Overseas Prosecutorial Development, Assistance and Training and the International Criminal Investigative Training Assistance Program at the Department of Justice.(6)Public diplomacyThe Secretary of State shall announce that funds deposited in the Anti-Corruption Action Fund are derived from actions brought under the Foreign Corrupt Practices Act to demonstrate that the use of such funds are—(A)contributing to international anti-corruption work; and(B)reducing the pressure that United States businesses face to pay bribes overseas, thereby contributing to greater competitiveness of United States companies.(7)ReportingNot later than 1 year after the date of the enactment of this Act and not less frequently than annually thereafter, the Secretary of State shall submit a report to the appropriate congressional committees that contains—(A)the balance of the funding remaining in the Anti-Corruption Action Fund;(B)the amount of funds that have been deposited into the Anti-Corruption Action Fund; and(C)a summary of the obligation and expenditure of such funds.(8)Notification requirementsNone of the amounts made available to the Secretary of State from the Anti-Corruption Action Fund pursuant to this section shall be available for obligation, or for transfer to other departments, agencies, or entities, unless the Secretary of State notifies the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Appropriations of the House of Representatives, not later than 15 days in advance of such obligation or transfer.(e)Interagency anti-corruption task force(1)In generalThe Secretary of State, in cooperation with the Interagency Anti-Corruption Task Force established pursuant to paragraph (2), shall manage a whole-of-government effort to improve coordination among Federal departments and agencies and donor organizations with a role in—(A)promoting good governance in foreign states; and(B)enhancing the ability of foreign states to combat public corruption.(2)Interagency anti-corruption task forceNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall establish and convene the Interagency Anti-Corruption Task Force (referred to in this section as the Task Force), which shall be composed of representatives appointed by the President from appropriate departments and agencies, including the Department of State, the United States Agency for International Development, the Department of Justice, the Department of the Treasury, the Department of Homeland Security, the Department of Defense, the Department of Commerce, the Millennium Challenge Corporation, and the intelligence community.(3)Additional meetingsThe Task Force shall meet not less frequently than twice per year.(4)DutiesThe Task Force shall—(A)evaluate, on a general basis, the effectiveness of existing foreign assistance programs, including programs funded by the Anti-Corruption Action Fund, that have an impact on—(i)promoting good governance in foreign states; and(ii)enhancing the ability of foreign states to combat public corruption;(B)assist the Secretary of State in managing the whole-of-government effort described in paragraph (1);(C)identify general areas in which such whole-of-government effort could be enhanced; and(D)recommend specific programs for foreign states that may be used to enhance such whole-of-government effort.(5)Briefing requirementNot later than 1 year after the date of the enactment of this Act and not less frequently than annually thereafter through the end of fiscal year 2026, the Secretary of State shall provide a briefing to the appropriate congressional committees regarding the ongoing work of the Task Force. Each briefing shall include the participation of a representative of each of the departments and agencies described in paragraph (2), to the extent feasible.(f)Designation of embassy anti-Corruption points of contact(1)Embassy anti-corruption point of contactThe chief of mission of each United States embassy shall designate an anti-corruption point of contact for each such embassy.(2)DutiesThe designated anti-corruption points of contact designated pursuant to paragraph (1) shall—(A)coordinate, in accordance with guidance from the Interagency Anti-Corruption Task Force established pursuant to subsection (e)(2), an interagency approach within United States embassies to combat public corruption in the foreign states in which such embassies are located that is tailored to the needs of such foreign states, including all relevant Federal departments and agencies with a presence in such foreign states, such as the Department of State, the United States Agency for International Development, the Department of Justice, the Department of the Treasury, the Department of Homeland Security, the Department of Defense, the Millennium Challenge Corporation, and the intelligence community;(B)make recommendations regarding the use of the Anti-Corruption Action Fund and other foreign assistance funding related to anti-corruption efforts in their respective countries of responsibility that aligns with United States diplomatic engagement; and(C)ensure that anti-corruption activities carried out within their respective countries of responsibility are included in regular reporting to the Secretary of State and the Interagency Anti-Corruption Task Force, including United States embassy strategic planning documents and foreign assistance-related reporting, as appropriate.(3)TrainingThe Secretary of State shall develop and implement appropriate training for the designated anti-corruption points of contact.(g)Reporting requirements(1)Report or briefing on progress toward implementationNot later than 180 days after the date of the enactment of this Act, and annually thereafter for the following 3 years, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, the Attorney General, and the Secretary of the Treasury, shall submit a report or provide a briefing to the appropriate congressional committees that summarizes progress made in combating public corruption and in implementing this Act, including—(A)identifying opportunities and priorities for outreach with respect to promoting the adoption and implementation of relevant international law and standards in combating public corruption, kleptocracy, and illicit finance;(B)describing—(i)the bureaucratic structure of the offices within the Department of State and the United States Agency for International Development that are engaged in activities to combat public corruption, kleptocracy, and illicit finance; and(ii)how such offices coordinate their efforts with each other and with other relevant Federal departments and agencies;(C)providing a description of how the provisions under paragraphs (4) and (5) of subsection (d) have been applied to each project funded by the Anti-Corruption Action Fund;(D)providing an explanation as to why a United States Government technical assistance provider was not used if technical assistance to a foreign governmental entity is not implemented by a United States Government technical assistance provider;(E)describing the activities of the Interagency Anti-Corruption Task Force established pursuant to subsection (e)(2);(F)identifying—(i)the designated anti-corruption points of contact for foreign states; and(ii)any training provided to such points of contact; and(G)recommending additional measures that would enhance the ability of the United States Government to combat public corruption, kleptocracy, and illicit finance overseas.(2)Online platformThe Secretary of State, in conjunction with the Administrator of the United States Agency for International Development, should consolidate existing reports with anti-corruption components into a single online, public platform that includes—(A)the Annual Country Reports on Human Rights Practices required under section 116 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n);(B)the Fiscal Transparency Report required under section 7031(b) of the Department of State, Foreign Operations and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6);(C)the Investment Climate Statement reports;(D)the International Narcotics Control Strategy Report;(E)any other relevant public reports; and(F)links to third-party indicators and compliance mechanisms used by the United States Government to inform policy and programming, as appropriate, such as—(i)the International Finance Corporation’s Doing Business surveys;(ii)the International Budget Partnership’s Open Budget Index; and(iii)multilateral peer review anti-corruption compliance mechanisms, such as—(I)the Organisation for Economic Co-operation and Development’s Working Group on Bribery in International Business Transactions;(II)the Follow-Up Mechanism for the Inter-American Convention Against Corruption; and(III)the United Nations Convention Against Corruption, done at New York October 31, 2003.VEnsuring strategic security501.Cooperation on a strategic nuclear dialogue(a)Statement of policyIt is the policy of the United States—(1)to pursue, in coordination with United States allies, arms control negotiations and sustained and regular engagement with the PRC—(A)to enhance understanding of each other’s respective nuclear policies, doctrine, and capabilities;(B)to improve transparency; and(C)to help manage the risks of miscalculation and misperception;(2)to formulate a strategy to engage the Government of the People’s Republic of China on relevant issues that lays the groundwork for a constructive arms control framework, including—(A)fostering dialogue on arms control leading to the convening of strategic security talks;(B)negotiating norms for outer space;(C)developing pre-launch notification regimes aimed at reducing nuclear miscalculation; and(D)expanding lines of communication between both governments for the purposes of reducing the risks of conventional war and increasing transparency;(3)to pursue relevant negotiations in coordination with our allies and partners to ensure the security of United States and allied interests to slow the PRC’s military modernization and expansion, including on—(A)ground-launched cruise and ballistic missiles;(B)integrated air and missile defense;(C)hypersonic missiles;(D)intelligence, surveillance, and reconnaissance;(E)space-based capabilities;(F)cyber capabilities; and(G)command, control, and communications; and(4)to ensure that the United States policy continues to reassure allies.(b)Sense of CongressIt is the sense of Congress that—(1)it is in the interest of both nations to cooperate in reducing risks of conventional and nuclear escalation;(2)a physical, cyber, electronic, or any other PLA attack on United States early warning satellites, other portions of the nuclear command and control enterprise, or critical infrastructure poses a high risk to inadvertent but rapid escalation;(3)the United States and its allies should promote international norms on military operations in space, the employment of cyber capabilities, and the military use of artificial intelligence, as an element of risk reduction regarding nuclear command and control; and(4)United States allies and partners should share the burden of promoting and protecting norms regarding the weaponization of space, highlighting unsafe behavior that violates international norms, such as in rendezvous and proximity operations, and promoting responsible behavior in space and all other domains.502.Report on United States efforts to engage the People’s Republic of China on nuclear issues and ballistic missile issues(a)Report on the future of United States-China arms controlNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate committees of Congress a report, and if necessary a separate classified annex, that outlines the approaches and strategies they will pursue to engage the Government of the People’s Republic of China on arms control and risk reduction, including—(1)areas of potential dialogue between the Governments of the United States and the People’s Republic of China, including on ballistic, hypersonic glide, and cruise missiles, conventional forces, nuclear, space, and cyberspace issues, as well as other new strategic domains, which could reduce the likelihood of war, limit escalation if a conflict were to occur, and constrain a destabilizing arms race in the Indo-Pacific;(2)how the United States Government can engage the Government of the People’s Republic of China in a constructive arms control dialogue;(3)identifying strategic military capabilities of the People’s Republic of China that the United States Government is most concerned about and how limiting these capabilities may benefit United States and allied security interests;(4)mechanisms to avoid, manage, or control nuclear, conventional, and unconventional military escalation between the United States and the People’s Republic of China; (5)the personnel and expertise required to effectively engage the People's Republic of China in strategic stability and arms control dialogues; and(6)opportunities and methods to encourage transparency from the People’s Republic of China.(b)Report on arms control talks with the People’s Republic of ChinaNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate committees of Congress a report that describes—(1)a concrete plan for arms control talks with the People’s Republic of China;(2)if a bilateral arms control dialogue does not arise, what alternative plans the Department of State envisages for ensuring the security of the United States and its allies through international arms control negotiations;(3)effects on the credibility of United States extended deterrence assurances to allies and partners if arms control negotiations do not materialize and the implications for regional security architectures;(4)efforts at engaging the People’s Republic of China to join arms control talks, whether on a bilateral or international basis; and(5)the interest level of the Government of China in joining arms control talks, whether on a bilateral or international basis, including through—(A)a formal invitation to appropriate officials from the People’s Republic of China, and to each of the permanent members of the United Nations Security Council, to observe a United States-Russian Federation New START Treaty on-site inspection to demonstrate the security benefits of transparency into strategic nuclear forces;(B)discussions on how to advance international negotiations on the fissile material cut-off;(C)an agreement with the People’s Republic of China that allows for advance notifications of ballistic missile launches, through the Hague Code of Conduct or other data exchanges or doctrine discussions related to strategic nuclear forces;(D)an agreement not to target or interfere in nuclear command, control, and communications (commonly referred to as NC3) infrastructure; or(E)any other cooperative measure that benefits United States-People’s Republic of China strategic stability.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Energy and Commerce of the House of Representatives. 503.Countering China’s proliferation of ballistic missiles and nuclear technology to the Middle East(a)MTCR transfersNot later than 30 days after the date of the enactment of this Act, the President shall submit to the appropriate committees of Congress a written determination, and any documentation to support that determination detailing—(1)whether any foreign person in China knowingly exported, transferred, or engaged in trade of any item designated under Category I of the MTCR Annex to any foreign person in the previous three fiscal years; and(2)the sanctions the President has imposed or intends to impose pursuant to section 11B(b) of the Export Administration Act of 1979 (50 U.S.C. 4612(b)) against any foreign person who knowingly engaged in the export, transfer, or trade of that item or items.(b)China’s nuclear fuel cycle cooperationNot later than 30 days after the date of the enactment of this Act, the President shall submit to the appropriate committees of Congress a report detailing—(1)whether any foreign person in China engaged in cooperation with any other foreign person in the previous three fiscal years in the construction of any nuclear-related fuel cycle facility or activity that has not been notified to the IAEA and would be subject to complementary access if an Additional Protocol was in force; and(2)the policy options required to prevent and respond to any future effort by China to export to any foreign person an item classified as plants for the separation of isotopes of uranium or plants for the reprocessing of irradiated nuclear reactor fuel elements under Part 110 of the Nuclear Regulatory Commission export licensing authority.(c)Form of reportThe determination required under subsection (b) and the report required under subsection (c) shall be unclassified with a classified annex.(d)DefinitionsIn this section:(1)The term appropriate committees of Congress means—(A)the Select Committee on Intelligence of the Senate;(B)the Committee on Foreign Relations of the Senate;(C)the Select Committee on Intelligence of the House of Representatives; and(D)the Committee on Foreign Affairs of the House of Representatives.(2)Foreign person; personThe terms foreign person and person mean—(A)a natural person that is an alien;(B)a corporation, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group, that is organized under the laws of a foreign country or has its principal place of business in a foreign country;(C)any foreign governmental entity operating as a business enterprise; and(D)any successor, subunit, or subsidiary of any entity described in subparagraph (B) or (C). VIInvesting in a Sustainable Future601.Ensuring national security and economic priorities with China and other countries account for environmental issues and climate change(a)FindingsCongress finds the following:(1)The Special Report: Global Warming of 1.5°C, published by the Intergovernmental Panel on Climate Change on October 8, 2018, and the Fourth National Climate Assessment, first published by the United States Global Change Research Program in 2018, concluded that—(A)the release of greenhouse gas emissions, most notably the combustion of fossil fuels and the degradation of natural resources that absorb atmospheric carbon from human activity, are the dominant causes of climate change during the past century; and(B)changes in the Earth’s climate are—(i)causing sea levels to rise;(ii)increasing the global average temperature of the Earth;(iii)increasing the incidence and severity of wildfires; and(iv)intensifying the severity of extreme weather, including hurricanes, cyclones, typhoons, flooding, droughts, and other disasters that threaten human life, healthy communities, and critical infrastructure.(2)An increase in the global average temperature of 2 degrees Celsius compared to pre-industrialized levels would cause—(A)the displacement, and the forced internal migration, of an estimated 143,000,000 people in Latin America, South Asia, and Sub-Saharan Africa by 2050 if insufficient action is taken (according to the World Bank); (B)the displacement of an average of 17,800,000 people worldwide by floods every year (according to the Internal Displacement Monitoring Centre) because of the exacerbating effects of climate change;(C)more than $500,000,000,000 in lost annual economic output in the United States (a 10 percent contraction from 2018 levels) by 2100 (according to the Fourth National Climate Assessment); (D)an additional 100,000,000 people worldwide to be driven into poverty by 2030 (according to the World Bank);(E)greater food insecurity and decreased agricultural production due to climate change’s effects on the increased frequency and intensity of extreme weather events;(F)the proliferation of agricultural pests and crop diseases, loss of biodiversity, degrading ecosystems, and water scarcity; and(G)more than 350,000,000 additional people worldwide to be exposed to deadly heat stress by 2050.(3)According to the International Energy Agency, the United States, China, India, and the European Union (including the United Kingdom) account for more than 58 percent of global greenhouse gas emissions. China, which is the world’s top greenhouse gases emitter and has an outsized impact on the United States core interest in climate stability—(A)is likely to achieve its carbon emissions mitigation pledge to the Paris Agreement, contained in its 2015 nationally determined contribution, to peak emissions around 2030 ahead of schedule;(B)announced, on September 22, 2020, and restated on April 22, 2021, a pledge to achieve carbon neutrality by 2060; (C)announced on April 22, 2021, its intent to strictly control coal fired power generation projects, as well as strictly limit the increase in coal consumption over the 14th five year plan period and phase it down in the 15th five year plan period; and(D)however, remains uncommitted to internationally recognized metrics for achieving these goals.(b)Sense of CongressIt is the sense of Congress that—(1)to address the climate crisis, the United States must leverage the full weight of its diplomatic engagement and foreign assistance to promote our national security and economic interests related to climate change;(2)in the absence of United States leadership on global issues driving international climate-related policymaking, it would lead to a substantial and harmful decline in the Nation’s global competitiveness;(3)promoting international instruments on climate action and other relevant international standards and best practices, as such standards and practices develop, serve the interests of the American people and protect United States environmental resources and the planet;(4)promoting the adoption and implementation of international climate-related agreements, standards, and practices by foreign states ensures a level playing field for United States businesses and other stakeholders;(5)working with international allies and partners to promote environmental justice and climate justice serves the American people’s interests;(6)finding common ground with China on climate action where possible is important, but the United States must also continue to hold China accountable where its actions undermine the interests of the United States, its allies, and partners; and(7)in furtherance of the previous clauses, the United States should—(A)explore opportunities for constructive cooperation on climate action initiatives with China and other countries while ensuring the United States maintains its competitive advantage in climate-related fields of expertise and industry, including—(i)support for international cooperative policies, measures, and technologies to decarbonize industry and power, including through circular economy, energy storage and grid reliability, carbon capture, and green hydrogen; and(ii)increased deployment of clean energy, including renewable and advanced nuclear power; green and climate resilient agriculture; energy efficient buildings; green, and low-carbon transportation;(B)cooperate on addressing emissions of methane and other non-CO2 greenhouse gases;(C)cooperate on addressing emissions from international civil aviation and maritime activities;(D)reduce emissions from coal, oil, and gas; (E)implement the Paris Agreement that significantly advances global climate ambition on mitigation, adaptation, and support;(F)coordinate among relevant federal, state, and local departments and agencies on climate action related initiatives;(G)provide resources, authorities and support for enhancing United States ambition and commitment to solving the climate crisis including climate action specific assistance and multilateral fund contributions; and(H)integrate considerations for climate change into broader United States foreign policy decision making and the United States national security apparatus.(c)PurposeThe purpose of this Act is to provide authorities, resources, policies, and recommended administrative actions—(1)to restore United States global leadership on addressing the climate crisis and make United States climate action and climate diplomacy a more central tenet of United States foreign policy;(2)to improve the United States commitment to taking more ambitious action to help mitigate global greenhouse gas emission and improve developing countries’ resilience and adaptation capacities to the effects of climate change;(3)to ensure the United States maintains competitive advantage over global strategic competitors in diplomacy and new technological development;(4)to encourage the pursuit of new bilateral cooperation agreements with other world powers on initiatives to advance global clean energy innovation and other measures to mitigate global greenhouse gas emissions and improve climate change adaptation capacities;(5)to ensure that the United States national security apparatus integrates critically important data on the compounding effects that climate change is having on global security risks by enhancing our understanding of how, where, and when such effects are destabilizing countries and regions in ways that may motivate conflict, displacement, and other drivers of insecurity; and(6)to authorize funding and programs to support a reaffirmation of the United States commitments to international cooperation and support for developing and vulnerable countries to take climate action.(d)DefinitionsIn this Act:(1)Clean energyThe term clean energy means—(A)renewable energy and related systems;(B)energy production processes that emit zero greenhouse gas emissions, including nuclear power;(C)systems and processes that capture and permanently store greenhouse gas emissions from fossil fuel production and electricity generation units; and(D)products, processes, facilities, or systems designed to retrofit and improve the energy efficiency and electricity generated from electrical generation units, while using less fuel, less or fewer power production resources, or less feedstocks.(2)Climate actionThe term climate action means enhanced efforts to reduce greenhouse gas emissions and strengthen resilience and adaptive capacity to climate-induced impacts, including—(A)climate-related hazards in all countries;(B)integrating climate change measures into national policies, strategies and planning; and(C)improving education, awareness-raising, and human and institutional capacity with respect to climate change mitigation, adaptation, impact reduction, and early warning.(3)Climate crisisThe term climate crisis means the social, economic, health, safety, and security impacts on people, and the threats to biodiversity and natural ecosystem health, which are attributable to the wide-variety of effects on global environmental and atmospheric conditions as a result of disruptions to the Earth’s climate from anthropogenic activities that generate greenhouse gas emissions or reduce natural resource capacities to absorb and regulate atmospheric carbon.(4)Climate diplomacyThe term climate diplomacy means methods of influencing the decisions and behavior of foreign governments and peoples through dialogue, negotiation, cooperation, and other peaceful measures on or about issues related to addressing global climate change, including—(A)the mitigation of global greenhouse gas emissions;(B)discussion, analysis, and sharing of scientific data and information on the cause and effects of climate change;(C)the security, social, economic, and political instability risks associated with the effects of climate change;(D)economic cooperation efforts and trade matters that are related to or associated with climate change and greenhouse gas mitigation from the global economy;(E)building resilience capacities and adapting to the effects of change;(F)sustainable land use and natural resource conservation;(G)accounting for loss and damage attributed to the effects of climate change;(H)just transition of carbon intense economies to low or zero carbon economies and accounting for laborers within affected economies;(I)technological innovations that reduce or eliminate carbon emissions; and(J)clean energy and energy systems.(5)Climate securityThe term climate security means the effects of climate change on—(A)United States national security concerns and subnational, national, and regional political stability; and(B)overseas security and conflict situations that are potentially exacerbated by dynamic environmental factors and events, including—(i)the intensification and frequency of droughts, floods, wildfires, tropical storms, and other extreme weather events;(ii)changes in historical severe weather, drought, and wildfire patterns;(iii)the expansion of geographical ranges of droughts, floods, and wildfires into regions that had not regularly experienced such phenomena;(iv)global sea level rise patterns and the expansion of geographical ranges affected by drought; and(v)changes in marine environments that effect critical geostrategic waterways, such as the Arctic Ocean, the South China Sea, the South Pacific Ocean, the Barents Sea, and the Beaufort Sea.(6)ResilienceThe term resilience means the ability of human made and natural systems (including their component parts) to anticipate, absorb, cope, accommodate, or recover from the effects of a hazardous event in a timely and efficient manner, including through ensuring the preservation, restoration, or improvement of its essential basic structures and functions. It is not preparedness or response.602.Enhancing security considerations for global climate disruptions(a)In generalThe Secretary of State, in consultation with other relevant agencies, shall conduct biennial comprehensive evaluations of present and ongoing disruptions to the global climate system, including—(1)the intensity, frequency, and range of natural disasters;(2)the scarcity of global natural resources, including fresh water;(3)global food, health, and energy insecurities;(4)conditions that contribute to—(A)intrastate and interstate conflicts;(B)foreign political and economic instability;(C)international migration of vulnerable and underserved populations;(D)the failure of national governments; and(E)gender-based violence; and(5)United States and allied military readiness, operations, and strategy.(b)PurposesThe purposes of the evaluations conducted under subsection (a) are—(1)to support the practical application of scientific data and research on climate change’s dynamic effects around the world to improve resilience, adaptability, security, and stability despite growing global environmental risks and changes;(2)to ensure that the strategic planning and mission execution of United States international development and diplomatic missions adequately account for heightened and dynamic risks and challenges associated with the effects of climate change;(3)to improve coordination between United States science agencies conducting research and forecasts on the causes and effects of climate change and United States national security agencies;(4)to better understand the disproportionate effects of global climate disruptions on women, girls, indigenous communities, and other historically marginalized populations; and(5)to inform the development of the climate security strategy described in subsection (d).(c)ScopeThe evaluations conducted under subsection (a) shall—(1)examine developing countries’ vulnerabilities and risks associated with global, regional, and localized effects of climate change; and(2)assess and make recommendations on necessary measures to mitigate risks and reduce vulnerabilities associated with effects, including—(A)sea level rise;(B)freshwater resource scarcity;(C)wildfires; and(D)increased intensity and frequency of extreme weather conditions and events, such as flooding, drought, and extreme storm events, including tropical cyclones.(d)Climate security strategyThe Secretary shall use the evaluations required under subsection (a)—(1)to inform the development and implementation of a climate security strategy for the Bureau of Conflict and Stabilization Operations, the Bureau of Political-Military Affairs, embassies, consulates, regional bureaus, and other offices and programs operating chief of mission authority, including those with roles in conflict avoidance, prevention and security assistance, or humanitarian disaster response, prevention, and assistance; and(2)in furtherance of such strategy, to assess, develop, budget for, and (upon approval) implement plans, policies, and actions—(A)to account for the impacts of climate change to global human health, safety, governance, oceans, food production, fresh water and other critical natural resources, settlements, infrastructure, marginalized groups, and economic activity;(B)to evaluate the climate change vulnerability, security, susceptibility, and resiliency of United States interests and non-defense assets abroad;(C)to coordinate the integration of climate change risk and vulnerability assessments into all foreign policy and security decision-making processes, including awarding foreign assistance;(D)to evaluate specific risks to certain regions and countries that are—(i)vulnerable to the effects of climate change; and(ii)strategically significant to the United States;(E)to enhance the resilience capacities of foreign countries to the effects of climate change as a means of reducing the risks of conflict and instability;(F)to advance principles of good governance by encouraging foreign governments, particularly nations that are least capable of coping with the effects of climate change—(i)to conduct climate security evaluations; and(ii)to facilitate the development of climate security action plans to ensure stability and public safety in disaster situations in a humane and responsible fashion;(G)to evaluate the vulnerability, security, susceptibility, and resiliency of United States interests and nondefense assets abroad;(H)to build international institutional capacity to address climate security implications and to advance United States interests, regional stability, and global security; and(I)other activities that advance—(i)the utilization and integration of climate science in national security planning; and(ii)the clear understanding of how the effects of climate change can exacerbate security risks and threats.(e)ReportNot later than 180 days after the date of the enactment of this Act and every two years thereafter for the following 20 years, the Secretary of State, in consultation with other departments and agencies shall submit to the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives an unclassified report, with a classified annex if necessary, that includes—(1)a review of the efforts, initiatives, and programs in support of the strategy in subsection (c), as well as—(A)an assessment of the funding expended by relevant Federal departments and agencies on emerging events exacerbated by climate change and the legal, procedural, and resource constraints faced by the Department of State and the United States Agency for International Development throughout respective budgeting, strategic planning, and management cycles to support the prevention of and response to emerging events exacerbated by climate change;(B)current annual global assessments of emerging events exacerbated by climate change;(C)recommendations to further strengthen United States capabilities described in this section; and(D)consideration of analysis, reporting, and policy recommendations by civil society, academic, and nongovernmental organizations and institutions, and partner countries to prevent and respond to emerging events exacerbated by climate change;(2)recommendations to ensure shared responsibility by—(A)enhancing multilateral mechanisms for preventing, mitigating, and responding to emerging events exacerbated by climate change; and(B)strengthening regional organizations; and(3)the implementation status of the recommendations included in the review under paragraph (1).(f)Report by the director of national intelligenceThe Director of National Intelligence is encouraged to include, in his or her annual (or more often as appropriate) unclassified testimony, accompanied by a classified annex, if necessary, to Congress on threats to United States national security—(1)a review of countries and regions at risk of emerging events exacerbated by climate change; and(2)whenever possible, specific identification of countries and regions at immediate risk of emerging events exacerbated by climate change.603.Balancing accountability and cooperation with ChinaIt is the sense of Congress that—(1)successful mitigation of global greenhouse gas emissions and changes to the environment require global cooperation and coordination of efforts, as well as holding other countries like the People’s Republic of China accountable for their actions and commitments to ensure a level playing field with the United States, its allies, and partners;(2)other countries look towards the United States and China, as the world’s largest emitters and largest economies, for leadership by example to effectively mitigate greenhouse gas emissions, develop and deploy energy generation technologies, and integrate sustainable adaptation solutions to the inevitable effects of climate change;(3)given the volume of China’s greenhouse gas emissions and the scientific imperative to swiftly reduce global greenhouse gas emissions to net-zero emissions around 2050, China should—(A)revise its long-term pledge;(B)seek to immediately peak its emissions;(C)begin reducing its greenhouse gas emissions significantly to meet a more ambitious long-term 2050 reductions target; and(D)update its nationally determined contribution along a trajectory that aligns with achieving a more ambitious net-zero by 2050 emissions target;(4)it is in the United States national interest to emphasize the environment and climate change in its bilateral engagement with China, as global climate risks cannot be mitigated without a significant reduction in Chinese domestic and overseas emissions;(5)the United States and China, to the extent practicable, should coordinate on making and delivering ambitious pledges to reduce greenhouse gas emissions, with aspirations towards achieving net zero greenhouse gas emissions by 2050;(6)the United States and its allies should work together, using diplomatic and economic tools, to hold China accountable for any failure by China—(A)to increase ambition in its 2030 nationally determined contribution, in line with net zero greenhouse gas emissions by 2050 before the 26th Conference of the Parties to the UNFCCC scheduled for November 2021 and meeting a more ambitious nationally determined contribution;(B)to work faithfully to uphold the principles, goals, and rules of the Paris Agreement;(C)to avoid and prohibit efforts to undermine or devolve the Paris Agreement’s rule or underlying framework, particularly within areas of accountability transparency, and shared responsibility among all parties;(D)to eliminate greenhouse gas intensive projects from China’s Belt and Road Initiative and other overseas investments, including—(i)working with allies and partners of the United States to eliminate support for coal power production projects in China’s Belt and Road Initiative;(ii)providing financing and project support for cleaner and less risky alternatives; and(iii)undertaking parallel initiatives to enhance capacity building programs and overseas sustainable investment criteria, including in areas such as integrated energy planning, power sector reform, just transition, distributed generation, procurement, transparency, and standards to support low-emissions growth in developing countries; and(E)to phase out existing coal power plants and reduce net coal power production;(7)the United States should pursue confidence-building opportunities for the United States and China to undertake parallel initiatives on clean energy research, development, finance, and deployment, including through economic and stimulus measures with clear, mutually agreed upon rules and policies to protect intellectual property, ensure equitable, nonpunitive provision of support, and verify implementation, which would provide catalytic progress towards delivering a global clean energy transformation that benefits all people; (8)the United States should pursue cooperative initiatives to reduce global deforestation; and(9)the United States should pursue appropriate scientific cooperative exchanges and research that align with United States interests and those of its international partners and allies, provide reciprocity of access, protect intellectual property rights, and preserve the values and human rights interests of the American people.604.Promoting responsible development alternatives to the Belt and Road Initiative(a)In generalThe President should seek opportunities to partner with multilateral development finance institutions to develop financing tools based on shared development finance criteria and mechanisms to support investments in developing countries that—(1)support low carbon economic development; and(2)promote resiliency and adaptation to environmental changes and natural disasters.(b)Partnership agreementThe Chief Executive Officer of the United States International Development Finance Corporation should seek to partner with other multilateral development finance institutions and development finance institutions to leverage the respective available funds to support low carbon economic development, which may include clean energy including renewable and nuclear energy projects, environmental adaptation, and resilience activities in countries.(c)Co-Financing of infrastructure projects(1)AuthorizationSubject to paragraph (2), the Secretary of State, the Administrator of the United States Agency for International Development and other relevant agency heads are authorized to co-finance infrastructure, resilience, and environmental adaptation projects that advance the development objectives of the United States overseas and provide viable alternatives to projects that would otherwise be included within China’s Belt and Road Initiative.(2)ConditionsCo-financing arrangements authorized pursuant to paragraph (1) may not be approved unless—(A)the projects to be financed—(i)promote the public good;(ii)promote United States national security or economic interests;(iii)promote low carbon emissions, including clean energy renewable and nuclear energy projects; and(iv)will have substantially lower environmental impact than the proposed Belt and Road Initiative alternative; and(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives are notified not later than 15 days in advance of entering into such co-financing arrangements.605.Using climate diplomacy to better serve national security and economic interests(a)In generalThe President and the Secretary of State shall prioritize climate action and climate diplomacy in United States foreign policy by—(1)ensuring diplomacy, support, and interagency coordination for bilateral and multilateral actions to address the climate crisis; and(2)improving coordination and integration of climate action across all bureaus and United States missions abroad.(b)Climate action integrationThe Secretary of State, through the Under Secretary of State for Economic Growth, Energy, and the Environment and any other designees, shall—(1)prioritize climate action and clean energy within the bureaus and offices under the leadership of the Under Secretary for Economic Growth, Energy, and the Environment;(2)ensure that such bureaus and offices are coordinating with other bureaus of the Department of State regarding the integration of climate action and climate diplomacy as a cross-cutting imperative across the Department of State;(3)encourage all Under Secretaries of State—(A)to assess how issues related to climate change and United States climate action are integrated into their operations and programs;(B)to coordinate crosscutting actions and diplomatic efforts that relate to climate action; and(C)to make available the technical assistance and resources of the bureaus and offices with relevant expertise to provide technical assistance and expert support to other bureaus within the Department of State regarding climate action, clean energy development, and climate diplomacy;(4)manage the integration of scientific data on the current and anticipated effects of climate change into applied strategies and diplomatic engagements across programmatic and regional bureaus of the Department of State and into the Department of State’s decision making processes;(5)ensure that the relevant bureaus and offices provide appropriate technical support and resources—(A)to the President, the Secretary of State, and their respective designees charged with addressing climate change and associated issues;(B)to United States diplomats advancing United States foreign policy related to climate action; and(C)for the appropriate engagement and integration of relevant domestic agencies in international climate change affairs, including United States participation in multilateral fora; and(6)carry out other activities, as directed by the Secretary of State, that advance United States climate-related foreign policy objectives, including global greenhouse gas mitigation, climate change adaptation activities, and global climate security.(c)Responsibilities of the under secretary of state for political affairsThe Under Secretary of State for Political Affairs shall ensure that all foreign missions are—(1)advancing United States bilateral climate diplomacy;(2)engaging strategically on opportunities for bilateral climate action cooperation with foreign governments; and(3)utilizing the technical resources and coordinating adequately with the bureaus reporting to the Under Secretary of State for Economic Growth, Energy and the Environment.(d)ReportNot later than 200 days after the date of the enactment of this Act, the Under Secretary of State for Economic Growth, Energy, and the Environment, in cooperation with the Under Secretary of State for Political Affairs, shall submit a report to the appropriate congressional committees that—(1)assesses how climate action and United States climate diplomacy is integrated across the Bureaus of the Department of State; and(2)includes recommendations on strategies to improve cross bureau coordination and understanding of United States climate action and climate diplomacy.(e)Effect of elimination of positionsIf the positions of Under Secretary of State for Economic Growth, Energy, and the Environment and the Undersecretary of State for Political Affairs are eliminated or undergo name changes, the responsibilities of such Under Secretaries under this section shall be reassigned to other Under Secretaries of State, as appropriate.(f)Climate change officers(1)In generalThe Secretary of State shall establish and staff Climate Change Officer positions. Such Officers shall serve under the supervision of the appropriate chief of mission or the Under Secretary for Economic Growth, Energy, and the Environment of the Department of State, as the case may be. The Secretary shall ensure each embassy, consulate, and diplomatic mission to which such Officers are assigned pursuant to paragraph (2) has sufficient additional and appropriate staff to support such Officers.(2)AssignmentClimate Change Officers shall be assigned to the following posts:(A)United States embassies, or, if appropriate, consulates.(B)United States diplomatic missions to, or liaisons with, regional and multilateral organizations, including the United States diplomatic missions to the European Union, African Union, Organization of American States, Arctic Council, and any other appropriate regional organization, and the United Nations and its relevant specialized agencies.(C)Other posts as designated by the Secretary.(3)ResponsibilitiesEach Climate Change Officer shall—(A)provide expertise on effective approaches to—(i)mitigate the emission of gases which contribute to global climate change and formulate national and global plans for reducing such gross and net emissions; and(ii)reduce the detrimental impacts attributable to global climate change, and adapt to such impacts;(B)engage and convene, in a manner that is equitable, inclusive, and just, with individuals and organizations which represent a government office, a nongovernmental organization, a social or political movement, a private sector entity, an educational or scientific institution, or any other entity concerned with—(i)global climate change; the emission of gases which contribute to global climate change; or(ii)reducing the detrimental impacts attributable to global climate change;(C)facilitate engagement by United States entities in bilateral and multilateral cooperation on climate change; and(D)carry out such other responsibilities as the Secretary may assign.(4)Responsibilities of under secretaryThe Under Secretary for Economic Growth, Energy, and the Environment of the Department of State shall, including by acting through the Bureau of Oceans and International Environmental and Scientific Affairs of the Department of State—(A)provide policy guidance to Climate Change Officers established under subsection (a);(B)develop relations with, consult with, and provide assistance to relevant individuals and organizations concerned with studying, mitigating, and adapting to global climate change, or reducing the emission of gases which contribute to global climate change; and(C)assist officers and employees of regional bureaus of the Department of State to develop strategies and programs to promote studying, mitigating, and adapting to global climate change, or reducing the emission of gases which contribute to global climate change.(g)Actions by chiefs of missionEach chief of mission in a foreign country shall—(1)develop, as part of annual joint strategic plans or equivalent program and policy planning, a strategy to promote actions to improve and increase studying, mitigating, and adapting to global climate change, or reducing the emission of gases which contribute to global climate change by—(A)consulting and coordinating with and providing support to relevant individuals and organizations, including experts and other professionals and stakeholders on issues related to climate change; and(B)holding periodic meetings with such relevant individuals and organizations relating to such strategy;(2)hold ongoing discussions with the officials and leaders of such country regarding progress to improve and increase studying, mitigating, and adapting to global climate change, or reducing the emission of gases which contribute to global climate change in a manner that is equitable, inclusive, and just in such country; and(3)certify annually to the Secretary of State that to the maximum extent practicable, considerations related to climate change adaptation and mitigation, sustainability, and the environment were incorporated in activities, management, and operations of the United States embassy or other diplomatic post under the director of the chief of mission.(h)TrainingNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall establish curriculum at the Department of State’s Foreign Service Institute that supplements political and economic reporting tradecraft courses in order to provide employees of the Department with specialized training with respect to studying, mitigating, and adapting to global climate change, or reducing the emission of gases which contribute to global climate change. Such training shall include the following:(1)Awareness of the full range of national and subnational agencies, offices, personnel, statutory authorities, funds, and programs involved in the international commitments of the United States regarding global climate change and the emission of gases which contribute to global climate change, the science of global climate change, and methods for mitigating and adapting to global climate change.(2)Awareness of methods for mitigating and adapting to global climate change and reducing the emission of gases which contribute to global climate change that are equitable, inclusive, and just.(3)Familiarity with United States agencies, multilateral agencies, international financial institutions, and the network of donors providing assistance to mitigate and adapt to global climate change.(4)Awareness of the most frequently announced goals and methods of the entities specified in subsection (a)(3)(B).(i)ContractingContracting and agreements officers of the Department of State, and other United States embassy personnel responsible for contracts, grants, or acquisitions, shall receive training on evaluating proposals, solicitations, and bids, for considerations related to sustainability and adapting to or mitigating impacts from climate change.(j)ReportingNot later than 180 days after the date of the enactment of this Act and biennially thereafter, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report that includes a detailed breakdown of posts at which staff are assigned the role of Climate Change Officer, the responsibilities to which they have been assigned, and the strategies developed by the chief of mission, as applicable.(k)Climate change support and financingThe Secretary of State shall facilitate the coordination among the Department of State and other relevant departments and agencies toward contributing technical cooperation, engagement, development finance, or foreign assistance relevant to United States international climate action and in support of United States climate diplomacy.(l)Sense of congressIt is the sense of Congress that climate diplomacy tools as described in this section are critical for demonstrating the commitment to include climate changes issues as core tenets of foreign policy priorities, as well as preserving the United States role as a global leader on climate change action.606.Driving a global climate change resilience strategy(a)AmendmentSection 117 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151p) is amended—(1)in subsection (b)—(A)by inserting (1) after (b); and(B)by adding at the end the following:(2)(A)The President is authorized to furnish assistance to programs and initiatives that—(i)promote resilience among communities facing harmful impacts from climate change; and(ii)reduce the vulnerability of persons affected by climate change.(B)There shall be, in the Department of State, a Coordinator of Climate Change Resilience.; and(2)by adding at the end the following:(d)(1)The Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall establish a comprehensive, integrated, 10-year strategy, which shall be referred to as the Global Climate Change Resilience Strategy, to mitigate the impacts of climate change on displacement and humanitarian emergencies.(2)The Global Climate Change Resilience Strategy shall—(A)focus on addressing slow-onset and rapid-onset effects of events caused by climate change, consider the effects of events caused by climate change, and describe the key features of successful strategies to prevent such conditions;(B)include specific objectives and multisectoral approaches to the effects of events caused by climate change;(C)promote our national security and economic interests while leading international climate-related policymaking efforts, on which the absence of United States leadership would lead to a substantial and harmful decline in the nation’s global competitiveness;(D)promote international instruments on climate action and other relevant international standards and best practices, as such standards and practices develop, that serve the interests of the American people and protect United States environmental resources and the planet;(E)promote the adoption and implementation of such international climate-related agreements, standards, and practices by foreign states;(F)work with our allies and partners to ensure a level playing field exists when it comes to climate action; to encourage and assist foreign countries to make similar or even greater commitments than the United States;(G)describe approaches that ensure national leadership, as appropriate, and substantively engage with civil society, local partners, and the affected communities, including marginalized populations and underserved populations, in the design, implementation, and monitoring of climate change programs to best safeguard the future of those subject to displacement;(H)assign roles for relevant Federal agencies to avoid duplication of efforts, while ensuring that—(i)the Department of State is responsible for—(I)leading the Global Climate Change Resilience Strategy;(II)establishing United States foreign policy;(III)advancing diplomatic and political efforts; and(IV)guiding security assistance and related civilian security efforts to mitigate climate change threats;(ii)the United States Agency for International Development is—(I)responsible for overseeing programs to prevent the effects of events caused by climate change; (II)the lead implementing agency for development and related nonsecurity program policy related to building resilience and achieving recovery; and(III)responsible for providing overseas humanitarian assistance to respond to international and internal displacement caused by climate change and to coordinate the pursuit of durable solutions for climate-displaced persons; and(iii)other Federal agencies support the activities of the Department of State and the United States Agency for International Development, as appropriate, with the concurrence of the Secretary of State and the Administrator of the United States Agency for International Development;(I)describe programs that agencies will undertake to achieve the stated objectives, including descriptions of existing programs and funding by fiscal year and account;(J)identify mechanisms to improve coordination between the United States, foreign governments, and international organizations, including the World Bank, the United Nations, regional organizations, and private sector organizations;(K)address efforts to expand public-private partnerships and leverage private sector resources;(L)describe the criteria, metrics, and mechanisms for monitoring and evaluation of programs and objectives in the Global Climate Change Resilience Strategy; (M)describe how the Global Climate Change Resilience Strategy will ensure that programs are country-led and context-specific;(N)establish a program to monitor climate and social conditions to anticipate and prevent climate and environmental stressors from evolving into national security risks;(O)include an assessment of climate risks in the Department of State’s Quadrennial Diplomacy and Development Review; and(P)prioritize foreign aid, to the extent practicable, for international climate resilience in support of this Global Climate Change Resilience Strategy.(3)Not later than 270 days after the date of the enactment of this subsection, and annually thereafter, the President shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives, based in part on the information collected pursuant to this section, that details the Global Climate Change Resilience Strategy. The report shall be submitted in unclassified form, but may include a classified annex, if necessary.(4)Not later than 180 days after the date of the enactment of this subsection, the Secretary of State and the Coordinator of Global Climate Change Resilience shall brief the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives regarding the progress made by the Federal Government in implementing the Global Climate Change Resilience Strategy.(5)(A)Not later than 270 days after the date of the enactment of this subsection, and annually thereafter, the Comptroller General of the United States, in cooperation and consultation with the Secretary of State, shall produce a report evaluating the progress that the Federal Government has made toward incorporating climate change into department and agency policies, including the resources that have been allocated for such purpose.(B)The report required under subparagraph (A) shall assess—(i)the degree to which the Department of State and the United States Agency for International Development (USAID) are—(I)developing climate change risk assessments; and(II)providing guidance to missions on how to include climate change risks in their integrated country strategies;(ii)whether the Department of State and USAID have sufficient resources to fulfill the requirements described in paragraph (2); and(iii)any areas in which the Department of State and USAID may lack sufficient resources to fulfill such requirements..(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Global Climate Change Resilience Strategy.607.Addressing international climate change mitigation, adaptation, and security(a)DefinitionsIn this section:(1)ConventionThe term Convention means the United Nations Framework Convention on Climate Change, done at New York May 9, 1992, and entered into force March 21, 1994.(2)Most vulnerable communities and populationsThe term most vulnerable communities and populations means communities and populations that are at risk of substantial adverse effects of climate change and have limited capacity to respond to such effects, including women, impoverished communities, children, indigenous peoples, and informal workers.(3)Most vulnerable developing countriesThe term most vulnerable developing countries means, as determined by the Administrator of the United States Agency for International Development, developing countries that are at risk of substantial adverse effects of climate change and have limited capacity to respond to such effects, considering the approaches included in any international treaties and agreements.(4)ProgramThe term Program means the International Climate Change Adaptation, Mitigation, and Security Program established pursuant to subsection (c).(b)PurposeThe purpose of this section is to provide authorities for additional, new, current, and ongoing bilateral and regional international development assistance, and, as appropriate, to leverage private resources, in support of host country driven projects, planning, policies, and initiatives designed to improve the ability of host countries—(1)to primarily produce reliable renewable energy and reduce or mitigate carbon emissions from the power sector while facilitating the transition in key global markets from electricity generated from fossil fuel power to low-cost clean energy sources, in a manner that is equitable for workers and communities;(2)to adapt and become more resilient to current and forecasted effects of climate change; and(3)to employ—(A)sustainable land use practices that mitigate desertification and reduce greenhouse gas emissions from deforestation and forest degradation; and(B)agricultural production practices that reduce poverty while improving soil health, protecting water quality, and increasing food security and nutrition.(c)Establishment of programThe Secretary of State, in coordination with the Secretary of the Treasury and the Administrator of the United States Agency for International Development, shall establish a program, to be known as the International Climate Change Adaptation, Mitigation, and Security Program, to provide bilateral and regional assistance to developing countries for programs, projects, and activities described in subsection (e).(d)Supplement not supplantAssistance provided under this section shall be used to supplement, and not to supplant, any other Federal, State, or local resources available to carry out activities that fit the characteristics of the Program.(e)PolicyIt shall be the policy of the United States to ensure that the Program provides resources to developing countries, particularly the most vulnerable communities and populations in such countries, to support the development and implementation of programs, projects, and activities that—(1)reduce greenhouse gas emissions through the integration and deployment of clean energy, including transmission, distribution, and interconnections to renewable energy, while facilitating the transition from electricity generated from fossil fuel power to low-cost renewable energy sources, in a manner that is equitable for workers and communities;(2)address financial or other barriers to the widespread deployment of clean energy technologies that reduce, sequester, or avoid greenhouse gas emissions;(3)improve the availability, viability, and accessibility of zero emission vehicles, including support for design and development of transportation networks and land use practices that mitigate carbon emissions in the transportation sector;(4)support building capacities that may include—(A)developing and implementing methodologies and programs for measuring greenhouse gas emissions and verifying emissions mitigation, including building capacities to conduct emissions inventories and meet reporting requirements under the Paris Agreement;(B)assessing, developing, and implementing technology and policy options for greenhouse gas emissions mitigation and avoidance of future emissions, including sector-based and cross-sector mitigation strategies;(C)enhancing the technical capacity of regulatory authorities, planning agencies, and related institutions in developing countries to improve the deployment of clean energy technologies and practices, including through increased transparency;(D)training and instruction regarding the installation and maintenance of renewable energy technologies; and(E)activities that support the development and implementation of frameworks for intellectual property rights in developing countries;(5)improve resilience, sustainable economic growth, and adaptation capacities in response to the effects of climate change;(6)promote appropriate job training and access to new job opportunities in new economic sectors and industries that emerge due to the transition from fossil fuel energy to clean energy;(7)reduce the vulnerability and increase the resilience capacities of communities to the effects of climate change, including effects on—(A)water availability;(B)agricultural productivity and food security;(C)flood risk;(D)coastal resources;(E)biodiversity;(F)economic livelihoods;(G)health and diseases;(H)housing and shelter; and(I)human migration;(8)help countries and communities adapt to changes in the environment through enhanced community planning, preparedness, and growth strategies that take into account current and forecasted regional and localized effects of climate change;(9)conserve and restore natural resources, ecosystems, and biodiversity threatened by the effects of climate change to ensure such resources, ecosystems, and biodiversity are healthy and continue to provide natural protections from the effects of climate change such as extreme weather;(10)provide resources, information, scientific data and modeling, innovative best practices, and technical assistance to support vulnerable developing countries to adapt to the effects of climate change;(11)promote sustainable and climate-resilient societies, including through improvements to make critical infrastructure less vulnerable to the effects of climate change;(12)encourage the adoption of policies and measures, including sector-based and cross-sector policies and measures, that substantially reduce, sequester, or avoid greenhouse gas emissions from the domestic energy and transportation sectors of developing countries;(13)reduce deforestation and land degradation to reduce greenhouse gas emissions and implement sustainable forestry practices;(14)promote sustainable land use activities, including supporting development planning, design, and construction with respect to transportation systems and land use;(15)promote sustainable agricultural practices that mitigate carbon emissions, conserve soil, and improve food and water security of communities;(16)foster partnerships with private sector entities and nongovernmental international development organizations to assist with developing solutions and economic opportunities that support projects, planning, policies, and initiatives described in subsection (b);(17)provide technical assistance and strengthen capacities of developing countries to meet the goals of the conditional nationally determined contributions of those countries;(18)establish investment channels designed to leverage private sector financing in—(A)clean energy;(B)sustainable agriculture and natural resource management; and(C)the transportation sector as described in paragraph (3); and(19)provide technical assistance and support for non-extractive activities that provide alternative economic growth opportunities while preserving critical habitats and natural carbon sinks.(f)Provision of assistance(1)In generalThe Administrator of the United States Agency for International Development, in consultation with other departments and agencies, shall provide assistance under the Program—(A)in the form of bilateral assistance pursuant to the requirements under subsection (g);(B)to multilateral funds or international institutions with programs for climate mitigation or adaptation in developing countries consistent with the policy described in subsection (e); or(C)through a combination of the mechanisms specified in subparagraphs (A) and (B).(2)Limitation(A)Conditional distribution to multilateral funds or international institutionsIn any fiscal year, the Administrator of the United States Agency for International Development may provide up to 40 percent of the assistance available to carry out the Program to 1 or more multilateral funds or international institutions that meet the requirements of subparagraph (B).(B)Multilateral fund or international institution eligibilityA multilateral fund or international institution is eligible to receive assistance under subparagraph (A)—(i)if—(I)such fund or institution is established pursuant to—(aa)the Convention; or(bb)an agreement negotiated under the Convention; or(II)the assistance is directed to 1 or more multilateral funds or international development institutions, pursuant to an agreement negotiated under the Convention; and(ii)if such fund or institution—(I)specifies the terms and conditions under which the United States is to provide assistance to the fund or institution, and under which the fund or institution is to provide assistance to recipient countries; and(II)ensures that assistance from the United States to the fund or institution and the principal and income of the fund or institution are disbursed only—(aa)to support projects, planning, policies, and initiatives described in subsection (b);(bb)consistent with the policy described in subsection (e); and(cc)in regular consultation with relevant governing bodies of the fund or institution that—(AA)include representation from countries among the most vulnerable developing countries; and(BB)provide public access.(C)Congressional notificationThe Secretary of State, the Administrator of the United States Agency for International Development, or the Secretary of the Treasury shall notify the appropriate congressional committees not later than 15 days before providing assistance to a multilateral fund or international institution under this subsection.(3)Local consultationsPrograms, projects, and activities supported by assistance provided under this subsection shall require consultations with local communities, particularly the most vulnerable communities and populations in such communities, and indigenous peoples in areas in which any programs, projects, or activities are planned to engage such communities and peoples through adequate disclosure of information, public participation, and consultation, including full consideration of the interdependence of vulnerable communities and ecosystems to promote the resilience of local communities.(g)Bilateral assistance(1)In generalExcept to the extent inconsistent with this subsection, the administrative authorities under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) shall apply to the implementation of this subsection to the same extent and in the same manner as such authorities apply to the implementation of such Act in order to provide the Administrator of the United States Agency for International Development with the authority to provide assistance to countries, including the most vulnerable developing countries, for programs, projects, and activities consistent with the purposes described in subsection (b) and the policy described in subsection (e).(2)ConsiderationsIn carrying out this subsection, the Administrator shall ensure that—(A)the environmental impact of proposed programs, projects, and activities is considered through adequate consultation, public participation, and public disclosure of relevant information; and(B)programs, projects, and activities under this subsection—(i)avoid environmental degradation, to the maximum extent practicable; and(ii)are aligned, to the maximum extent practicable, with broader development, poverty alleviation, or natural resource management objectives and initiatives in the recipient country.(3)Community engagementThe Administrator shall seek to ensure that—(A)local communities, particularly the most vulnerable communities and populations in areas in which any programs, projects, or activities are carried out under this subsection, are engaged in the design, implementation, monitoring, and evaluation of such programs, projects, and activities through disclosure of information, public participation, and consultation; and(B)the needs and interests of the most vulnerable communities and populations are addressed in national or regional climate change adaptation plans developed with USAID support.(4)Consultation and disclosureFor each country receiving assistance under this subsection, the Administrator shall establish a process for consultation with, and disclosure of information to, local, national, and international stakeholders regarding any programs, projects, or activities carried out under this subsection.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000,000 for fiscal year 2022 and each fiscal year thereafter.608.Reducing the negative impacts from black carbon, methane, and high-GWP hydrofluorocarbons(a)DefinitionThe term high-GWP HFC means newly manufactured hydrofluorocarbons with a global warming potential calculated over a 100-year period of greater than 150, as described in the Fifth Assessment Report of the Intergovernmental Panel on Climate Change.(b)In generalThe President shall direct the United States representatives to appropriate international bodies and conferences to use the voice, vote, and influence of the United States, consistent with the broad foreign policy goals of the United States, to advocate that each such body or conference—(1)commit to significantly increasing efforts to reduce black carbon, methane, and high-GWP hydrofluorocarbons;(2)invest in and develop alternative energy sources, industrial and agricultural processes, appliances, and products to replace sources of black carbon, methane, and high-GWP hydrofluorocarbons;(3)enhance coordination with the private sector—(A)to increase production and distribution of clean energy alternatives, industrial processes, and products that will replace sources of black carbon, methane, and high-GWP hydrofluorocarbons;(B)to develop action plans to mitigate black carbon, methane, and high-GWP hydrofluorocarbons from various private sector operations;(C)to encourage best technology, methods, and management practices for reducing black carbon, methane, and high-GWP hydrofluorocarbons;(D)to craft specific financing mechanisms for the incremental costs associated with mitigating short-live climate pollutants; and(E)to grow economic opportunities and develop markets, as appropriate, for reducing black carbon, methane, tropospheric ozone, and hydrofluorocarbons;(4)provide technical assistance to foreign regulatory authorities and governments to remove unnecessary barriers to investment in short-lived climate mitigation solutions, including—(A)the use of safe and affordable clean energy;(B)the implementation of policies requiring industrial and agricultural best practices for capturing or mitigating the release of methane from extractive, agricultural, and industrial processes; and(C)climate assessment, scientific research, monitoring, and technological development activities;(5)develop and implement clear, accountable, and metric-based targets to measure the effectiveness of projects described in paragraph (4); and(6)engage international partners in an existing multilateral forum (or, if necessary, establish through an international agreement a new multilateral forum) to improve global cooperation for—(A)creating tangible metrics for evaluating efforts to reduce black carbon, methane, and high-GWP hydrofluorocarbons;(B)developing and implementing best practices for phasing out sources of black carbon, methane, and high-GWP hydrofluorocarbons, including expanding capacity for innovative instruments to mitigate black carbon, methane, and high-GWP hydrofluorocarbons at the national and subnational levels of foreign countries, particularly countries with little capacity to reduce greenhouse gas emissions and deploy clean energy facilities, and countries that lack sufficient policies to advance such development;(C)encouraging the development of standards and practices, and increasing transparency and accountability efforts for the reduction of black carbon, methane, and high-GWP hydrofluorocarbons;(D)integrating tracking and monitoring systems into industrial processes;(E)fostering research to improve scientific understanding of—(i)how high concentrations of black carbon, methane, and high-GWP hydrofluorocarbons affect human health, safety, and our climate;(ii)changes in the amount and regional concentrations of black carbon and methane emissions, based on scientific modeling and forecasting;(iii)effective means to sequester black carbon, methane, and high-GWP hydrofluorocarbons; and(iv)other related areas of research the United States representatives deem necessary;(F)encouraging the World Bank, the International Monetary Fund, and other international finance organizations—(i)to prioritize efforts to combat black carbon, methane, and high-GWP hydrofluorocarbons; and(ii)to enhance transparency by providing sufficient and adequate information to facilitate independent verification of their climate finance reporting;(G)encouraging observers of the Arctic Council (including India and China) to adopt mitigation plans consistent with the findings and recommendations of the Arctic Council’s Framework for Action on Black Carbon and Methane;(H)collaborating on technological advances in short-lived climate pollutant mitigation, sequestration and reduction technologies; and(I)advising foreign countries, at both the national and subnational levels, regarding the development and execution of regulatory policies, services, and laws pertaining to reducing the creation and the collection and safe management of black carbon, methane, and high-GWP hydrofluorocarbons.(c)Enhancing international outreach and partnership of united states agencies involved in greenhouse gas reductions(1)FindingCongress recognizes the success of the United States Climate Alliance and the greenhouse gas reduction programs and strategies established by the Environmental Protection Agency’s Center for Corporate Climate Leadership.(2)Authorization of efforts to build foreign partnershipsThe Secretary of State shall work with the Administrator of the Environmental Protection Agency to build partnerships, as appropriate, with the governments of foreign countries and to support international efforts to reduce black carbon, methane, and high-GWP hydrofluorocarbons and combat climate change.(d)Negotiation of new international agreements and reassertion of targets in existing agreementsNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit a report to Congress that—(1)assesses the potential for negotiating new international agreements, new targets within existing international agreements or cooperative bodies, and the creation of a new international forum to mitigate globally black carbon, methane, and high-GWP hydrofluorocarbons to support the efforts described in subsection (b);(2)describes the provisions that could be included in such agreements;(3)assesses potential parties to such agreements;(4)describes a process for reengaging with Canada and Mexico regarding the methane targets agreed to at the 2016 North American Leaders’ Summit; and(5)describes a process for reengaging with the countries of the Arctic Council regarding the methane and black carbon targets that were negotiated in 2015 through the Framework for Action.(e)Consideration of black carbon, methane, and high-GWP hydrofluorocarbons in negotiating international agreementsIn negotiating any relevant international agreement with any country or countries after the date of the enactment of this Act, the President shall—(1)consider the impact black carbon, methane, and high-GWP hydrofluorocarbons are having on the increase in global average temperatures and the resulting global climate change;(2)consider the effects that climate change is having on the environment; and(3)ensure that the agreement strengthens efforts to eliminate black carbon, methane, and high-GWP hydrofluorocarbons from such country or countries.(f)Plan To reduce black carbon emissions from shipsConsistent with strategies adopted by the International Maritime Organization to reduce greenhouse gas emissions from ships, the Secretary of State, in consultation with the Secretary of Transportation, the Secretary of Commerce, the Administrator, and the Commandant of the Coast Guard, shall develop a comprehensive plan to reduce black carbon emissions from ships based on appropriate emissions data from oceangoing vessels. The plan shall provide for such reduction through—(1)a clean freight partnership;(2)limits on black carbon emissions; and(3)efforts that include protection of access to critical fuel shipments and emergency needs of coastal communities.(g)Establishment of Interagency Working Group on Short-Lived Climate Pollutant Mitigation(1)EstablishmentNot later than 90 days after the date of enactment of this Act, the President shall establish a task force, to be known as the Interagency Working Group on Short-Lived Climate Pollutant Mitigation.(2)MembershipThe members of the Working Group shall include the head (or a designee thereof) of each relevant Federal agency.(3)DutiesThe Working Group shall—(A)not later than 180 days after the date of enactment of this Act, submit to the appropriate congressional committees a report that includes specific plans of each relevant Federal agency;(B)look for opportunities with other countries to promote alternatives to high-GWP HFC, and transition over time to equipment that uses safer and more sustainable alternatives to high-GWP HFC;(C)review the policy recommendations made by—(i)the Intergovernmental Panel on Climate Change;(ii)the United States Climate Alliance;(iii)the Interagency Strategy to Reduce Methane Emissions;(iv)the Council on Climate Preparedness and Resilience;(v)the Clean Cooking Alliance;(vi)the International Maritime Organization; and(vii)other relevant organizations and institutions; and(D)develop an action plan to reduce black carbon, methane, and high-GWP hydrofluorocarbons that incorporates any appropriate proposals or recommendations made by the entities referred to in subparagraph (C).609.Building United States economic growth and technological innovation through the Green Climate Fund(a)Green Climate Fund(1)Congress finds that—(A)climate change most severely impacts vulnerable and disadvantaged communities in the United States and around the world;(B)it is the responsibility of the United States Government to work with and press other countries to address environmental justice and climate justice;(C)the report of the United Nations Environment Programme entitled Climate Change and the Cost of Capital in Developing Countries, dated May 2018, found that, in the 10 years prior to the publication of the report, climate vulnerability has cost the 20 nations most affected by catastrophes rooted in climate change an additional $62,000,000,000 in interest payments alone;(D)individuals and families, particularly communities of color, indigenous communities, and low-income communities, that are on the frontlines of climate change across the globe are often in close proximity to environmental stressors or sources of pollution;(E)the communities described in subparagraph (D)—(i)are often the first exposed to the causes and impacts of climate change; and(ii)have the fewest resources with which to mitigate those impacts or to relocate;(F)all efforts to adapt to and mitigate climate change must include specific protections for and acknowledgment of the harm of climate change to communities of color, indigenous peoples, women, and other frontline communities and marginalized peoples around the world;(G)in Paris, on December 12, 2015, the parties to the United Nations Framework Convention on Climate Change adopted the Paris Agreement, a benchmark agreement—(i)to combat climate change; (ii)to accelerate and intensify the actions and investments needed for a sustainable low carbon future; and(iii)that acknowledges, Parties should, when taking action to address climate change, respect, promote and consider their respective obligations on human rights, the right to health, the rights of indigenous peoples, local communities, migrants, children, persons with disabilities and people in vulnerable situations and the right to development, as well as gender equality, empowerment of women and intergenerational equity;(H)the Paris Agreement—(i)notes the importance of climate justice when mitigating and adapting to climate change; and(ii)recognizes the need for an effective and progressive response to the urgent threat of climate change;(I)it is imperative for all countries to undertake mitigation activities to rapidly meet the goal of limiting global warming to not more than 1.5 degrees Celsius;(J)developed countries have the greatest capacity to mitigate their greenhouse gas emissions, while—(i)developing countries have the least capacity to engage in mitigation activities; and(ii)the capacity of developing countries to engage in mitigation activities is less than the national mitigation potential of those developing countries;(K)the determination for the fair share of mitigation and adaptation activities for each country must take into account—(i)the historic greenhouse gas emissions of each country; and(ii)the current capacity of each country to both mitigate greenhouse gas emissions and adapt to climate impacts;(L)developed countries that have historically emitted a disproportionately high share of greenhouse gas emissions, and reaped the economic benefits of those polluting activities, have a corresponding disproportionately greater responsibility to engage in global mitigation and adaptation activities, as compared to less industrialized countries that have historically polluted far less;(M)the only realistic way for less industrialized countries to meet their full mitigation potential is through international climate financing by more developed countries;(N)in the 2009 Copenhagen Accord, developed countries committed to jointly mobilize, starting in 2020, $100,000,000,000 per year in public climate financing (as well as private investment and other alternative forms of finance), for developing countries, a commitment reaffirmed in 2015 in Decision 1/CP.21 of the United Nations Framework Convention on Climate Change, Adoption of the Paris Agreement;(O)the $100,000,000,000 commitment described in subparagraph (N) was a political compromise that falls short of the actual financing needs for climate action in developing countries;(P)Bloomberg New Energy Finance has estimated that the transition to renewable energy sources in developing countries will require hundreds of billions of dollars annually;(Q)the United Nations Environment Programme has estimated that adaptation needs relating to climate change in developing countries may be as much as $300,000,000,000 annually by 2030;(R)the Green Climate Fund was created in 2010 by 194 countries to serve as a crucial financing mechanism to help developing countries limit or reduce greenhouse gas emissions and adapt to climate change;(S)in 2015, the United Nations Framework Convention on Climate Change agreed that the Green Climate Fund should serve the goals of the Paris Agreement, which states that developed country Parties shall provide financial resources to assist developing country Parties with respect to both mitigation and adaptation in continuation of their existing obligations under the Convention;(T)the Green Climate Fund is an essential institution for climate financing, as the Green Climate Fund ensures—(i)balanced governance between developed and developing countries;(ii)stakeholder engagement and discourse;(iii)a balanced approach between mitigation and adaptation;(iv)fair and equal labor and working conditions;(v)conservation of biodiversity and critical habitats; and(vi)strong environmental, social, and gender protections;(U)the Green Climate Fund—(i)promotes and protects human rights and the rights of marginalized groups, including indigenous peoples, women, children, and people with disabilities;(ii)continues to take steps to strengthen protection for marginalized groups; and(iii)the United States committed $3,000,000,000 of the first $10,000,000,000 raised for the initial resource mobilization period of the Green Climate Fund, though only 1⁄3 of this pledge was fulfilled, leaving the United States the only country to fall substantially short of a commitment of a country to the Green Climate Fund; and(V)the Green Climate Fund is a fully operational and proven institution supporting well over 100 projects and programs in developing countries around the world.(2)It is the policy of the United States to provide climate financing—(A)as an essential part of the global effort to combat climate change; and(B)that—(i)upholds the principles of environmental justice and climate justice;(ii)supports programs and projects developed by recipient countries and communities;(iii)is designed and implemented with the free, prior, and informed consent of indigenous peoples and other impacted communities;(iv)promotes gender equality as essential in all of the projects and programs supported by climate financing;(v)includes best practices for environmental and social safeguards to ensure that projects and programs supported by climate financing respect fundamental human rights; and(vi)addresses both mitigation and adaptation as essential aspects of responding to climate change.(b)Authorization of appropriationsThere are authorized to be appropriated for contributions to the Green Climate Fund $1,400,000,000 for fiscal year 2022; $2,600,000,000 for fiscal year 2023; and $4,000,000,000 for fiscal year 2024.(c)Sense of congressIt is the sense of Congress that the climate financing needs to achieve the greenhouse gas emissions reductions required to keep the planet at or below 1.5 degrees Celsius of global warming are significantly greater than the amount of funds authorized to be appropriated under subsection (a).(d)DefinitionsIn this Act:(1)Climate financingThe term climate financing means the transfer of new and additional public funds from developed countries to developing countries for projects and programs that—(A)reduce or eliminate greenhouse gas emissions;(B)enhance and restore natural carbon sequestration; and(C)promote adaptation to climate change.(2)Green climate fundThe term Green Climate Fund means the independent, multilateral fund—(A)established by parties to the United Nations Framework Convention on Climate Change; and(B)adopted by decision as part of the financial mechanism of the United Nations Framework Convention on Climate Change.(3)Paris agreementThe term Paris Agreement means the annex to Decision 1/CP.21 adopted by the 21st Conference of Parties of the United Nations Framework Convention on Climate Change in Paris, France, on December 12, 2015.